

Exhibit 10.48


EXECUTION COPY

 
ASTON ASSET MANAGEMENT, LP
 
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
 
DATED AS OF DECEMBER 12, 2009

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I
     
DEFINITIONS
     
Section 1.1
Definitions
1
     
ARTICLE II
     
ORGANIZATION AND GENERAL PROVISIONS
Section 2.1
Conversion
1
Section 2.2
Organization
2
Section 2.3
Name
2
Section 2.4
Term
2
Section 2.5
Registered Agent and Registered Office
2
Section 2.6
Principal Place of Business
2
Section 2.7
Qualification in Other Jurisdictions
2
Section 2.8
Purposes and Powers
3
Section 2.9
Title to Property
3
     
ARTICLE III
     
MANAGEMENT
     
Section 3.1
General
3
Section 3.2
Management Committee
4
Section 3.3
Officers
7
Section 3.4
Employees
8
Section 3.5
Operation of the Business
9
Section 3.6
Compensation and Expenses
14
Section 3.7
Other Business of the General Partner and its Affiliates
15
Section 3.8
Employment Agreements, Partner Non-Competition Agreements and Partner
Non-Solicitation Agreements
15
     
ARTICLE IV
     
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS; ALLOCATIONS AND DISTRIBUTIONS
     
Section 4.1
Capital Contributions
16
Section 4.2
Capital Accounts; Allocations
16
Section 4.3
Distributions
22


 
i

--------------------------------------------------------------------------------

 


Section 4.4
Distributions upon Dissolution; Establishment of a Reserve Upon Dissolution
25
Section 4.5
Proceeds from Capital Contributions and the Sale of Securities; Certain Special
Allocations
26
Section 4.6
Tax Allocation
28
Section 4.7
Other Allocation Provisions
28
Section 4.8
Withholding
28
     
ARTICLE V
     
CONVERSION AND PUTS/CALLS OF PARTNERSHIP POINTS
     
Section 5.1
Conversion
29
Section 5.2
Section 5.2 Put/Call Events
30
Section 5.3
Scheduled Puts
34
Section 5.4
Accelerated Put
37
Section 5.5
Miscellaneous
38
     
ARTICLE VI
     
PARTNER TRANSFERS, ADMISSIONS AND WITHDRAWALS
     
Section 6.1
Transferability of Interests by Limited Partners
39
Section 6.2
Transferability of Interests by the General Partner
41
Section 6.3
Substitute Limited Partners
42
Section 6.4
Resignation, Redemptions and Withdrawals
43
Section 6.5
Issuance of Additional Partnership Interests
43
Section 6.6
Additional Requirements for Transfer or Issuance
44
Section 6.7
Registration of Partnership Interests
45
Section 6.8
Representations and Warranties
45
Section 6.9
Certain Fundamental Transactions
45
     
ARTICLE VII
 
DISSOLUTION AND TERMINATION
     
Section 7.1
No Dissolution Upon Admissions or Withdrawals
46
Section 7.2
Events of Dissolution
46
Section 7.3
Liquidation
46
Section 7.4
Termination
46
Section 7.5
Claims of the Partners
46
     
ARTICLE VIII
 
RECORDS AND REPORTS
     
Section 8.1
Books and Records
47
Section 8.2
Accounting
47


 
ii

--------------------------------------------------------------------------------

 


Section 8.3
Financial and Compliance Reports
47
Section 8.4
Meetings
48
Section 8.5
Tax Matters
49
     
ARTICLE IX
 
EXCULPATION AND INDEMNIFICATION
     
Section 9.1
Liability
49
Section 9.2
Exculpation
49
Section 9.3
Fiduciary Duty
50
Section 9.4
Indemnification
51
Section 9.5
Notice; Opportunity to Defend and Expenses
51
Section 9.6
Miscellaneous
52
     
ARTICLE X
 
MISCELLANEOUS
     
Section 10.1
Notices
52
Section 10.2
Successors and Assigns
53
Section 10.3
Amendments
53
Section 10.4
No Partition
54
Section 10.5
No Waiver; Cumulative Remedies
54
Section 10.6
Dispute Resolution
55
Section 10.7
Interpretation
56
Section 10.8
Prior Agreements Superseded
56
Section 10.9
Counterparts
56
Section 10.10
Applicable Law; Jurisdiction
56
Section 10.11
Severability
57
Section 10.12
Creditors
57
Section 10.13
Exhibits and Schedules
57
Section 10.14
Additional Documents and Acts
58
Section 10.15
Guaranty of AMG
58



EXHIBITS:
 
Exhibit A
Definitions
Exhibit B
Form of Promissory Note
   
SCHEDULES:
 
Schedule A
Partners, Employee Equityholders, Partnership Points and Capital Accounts
Schedule B
Management Committee Members
Schedule C
Certain Expenses
Schedule D
Accelerated Put Amounts


 
iii

--------------------------------------------------------------------------------

 
 
ASTON ASSET MANAGEMENT, LP
 
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
 
This Amended and Restated Limited Partnership Agreement (the “Agreement”) of
Aston Asset Management, LP (the “Partnership”) is made and entered into as of
December 12, 2009, to become effective as of (and subject to the occurrence of)
the Effective Time, by and among the Initial Partners, and any additional
Persons admitted to the Partnership following the Effective Time pursuant to the
provisions of this Agreement.
 
WHEREAS, Aston Asset Management LLC, a Delaware limited liability company
(“Aston LLC”), intends to convert into a Delaware limited partnership by the
name of Aston Asset Management, LP (the “Partnership”) effective as of
immediately prior to the Effective Time; and
 
WHEREAS, the Partners desire to operate the Partnership as a limited partnership
under the Act following the Effective Time, and to amend and restate the
Existing LLC Agreement in its entirety as herein set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in consideration of the mutual covenants
hereinafter set forth, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1         Definitions.  Capitalized terms used in this Agreement
(including the Exhibits and Schedules hereto) but not defined in the body hereof
are defined in Exhibit A.
 
ARTICLE II
 
ORGANIZATION AND GENERAL PROVISIONS
 
Section 2.1         Conversion.
 
(a)           Immediately prior to the Effective Time and the filing of the
Certificate of Conversion, the Certificate of Partnership and the statement of
partnership existence with the Secretary of State of the State of Delaware,
Aston LLC will convert from a Delaware limited liability company into a Delaware
limited partnership and will be renamed “Aston Asset Management, LP” pursuant to
Title 6, Section 18-216 of the Delaware Limited Liability Company Act and Title
6, Section 15-901 of the Delaware Revised Uniform Partnership Act (the “LLC
Conversion”).
 
(b)           In connection with the LLC Conversion, the Member (as defined in
the Existing LLC Agreement) of Aston LLC will authorize the LLC Conversion, the
terms of this Agreement and the execution and filing of any agreements,
instruments, certificates and other documents necessary or appropriate to effect
such LLC Conversion, including the filing of a statement of partnership
existence, the Certificate of Conversion and the Certificate of Partnership.
 
1

--------------------------------------------------------------------------------


 
Section 2.2         Organization.
 
(a)           The Partners agree to operate the Partnership as a limited
partnership under and pursuant to the provisions of the Act, and agree that the
rights, duties and liabilities of the Partners shall be as provided in the Act,
except as otherwise provided in this Agreement.  The Existing LLC Agreement is
amended and restated in its entirety by this Agreement, effective as of
immediately prior to the Effective Time.
 
(b)           The name, identity of any related Employee Equityholder,
Partnership Points and Capital Account balance of each Partner shall be set
forth on Schedule A attached hereto.  The General Partner shall update Schedule
A as it deems necessary or desirable to update the information to be contained
therein.  Any amendment or revision to Schedule A shall not be deemed an
amendment to this Agreement.  Any reference in this Agreement to Schedule A
shall be deemed to be a reference to Schedule A as amended and in effect from
time to time.
 
(c)           The General Partner, as an authorized person within the meaning of
the Act, shall execute, deliver and file any certificates required or permitted
by the Act to be filed in the office of the Secretary of State of the State of
Delaware.
 
Section 2.3         Name.  The name of the Partnership is Aston Asset
Management, LP.  The Limited Partners, acting by a Majority Limited Partner Vote
and with the prior written consent of the General Partner, may change the name
of the Partnership.  The business of the Partnership (and its Controlled
Affiliates) may be conducted under any other name designated by the Management
Committee with the prior written consent of the General Partner.
 
Section 2.4         Term.  The term of the Partnership continued as of the date
the Certificate of Partnership was filed in the Office of the Secretary of State
of the State of Delaware and shall continue until the Partnership is dissolved
in accordance with the provisions of this Agreement.
 
Section 2.5         Registered Agent and Registered Office.  The Partnership’s
registered agent and registered office in Delaware shall be Corporation Service
Company, 2711 Centerville Road, Suite 400, Wilmington, New Castle County,
Delaware 19808.  At any time, the General Partner may designate another
registered agent and/or registered office.
 
Section 2.6         Principal Place of Business.  The principal place of
business of the Partnership (and its Controlled Affiliates) shall be at 120
North LaSalle Street, 25th Floor, Chicago, Illinois 60601.  The Management
Committee (with the prior written consent of the General Partner) may change the
location of the Partnership’s (or any Controlled Affiliate’s) principal place of
business.
 
Section 2.7         Qualification in Other Jurisdictions.  The General Partner
may cause the Partnership (and its Controlled Affiliates) to be qualified or
registered (under assumed or fictitious names if necessary) in any jurisdiction
in which such qualification or registration is required.
 
2

--------------------------------------------------------------------------------


 
Section 2.8         Purposes and Powers.  The principal business activity and
purpose of the Partnership (and its Controlled Affiliates) shall be to engage in
the provision of Investment Management Services.  However, the business and
purpose of the Partnership (and its Controlled Affiliates) shall not be limited
to such initial principal business activity to the extent (but only to the
extent) that the Management Committee and the General Partner otherwise agree in
advance in writing, and in such event, the Partnership (and its Controlled
Affiliates) shall have authority to engage in any other lawful business, purpose
or activity permitted by the Act.  The Partnership shall possess and may
exercise (subject to the other provisions of this Agreement) all of the powers
and privileges granted by the Act, together with any powers incidental thereto,
including such powers or privileges that are necessary or convenient to the
conduct, promotion or attainment of the business purposes or activities of the
Partnership.
 
Section 2.9         Title to Property.  All property owned by the Partnership,
real or personal, tangible or intangible, shall be deemed to be owned by the
Partnership as an entity, and no Partner, individually, shall have any ownership
of such property.
 
ARTICLE III
 
MANAGEMENT
 
Section 3.1         General.
 
(a)           The management and control of the business of the Partnership (and
its Controlled Affiliates) shall be vested exclusively in the General Partner,
and the General Partner shall have exclusive power and authority, in the name of
and on behalf of the Partnership (and its Controlled Affiliates), to enter into,
execute, amend, supplement, acknowledge and deliver any and all contracts,
agreements, leases or other instruments for the operation of the Partnership’s
(and its Controlled Affiliates’) business and to perform all acts and do all
things which it deems necessary or desirable to conduct the business of the
Partnership (and its Controlled Affiliates), or to protect and preserve the
Partnership’s (and its Controlled Affiliates’) assets, with or without the vote
or consent of the other Partners; provided, however, that the General Partner
shall not have the power to make investment recommendations to clients on behalf
of the Partnership (or its Controlled Affiliates), to execute (or cause the
execution of) transactions in, or exercise any powers or privileges with respect
to, securities and other instruments in accounts of clients of the Partnership
(or its Controlled Affiliates), which powers and privileges are delegated
exclusively to the Management Committee pursuant to Section 3.2(a) hereof.  The
General Partner may delegate any or all of the foregoing powers to one or more
of the Officers (including through delegation to the Management Committee).
 
(b)           Partners shall have no right to amend or terminate this Agreement
or to appoint, select, vote for or remove the General Partner, the Officers or
their agents or to exercise voting rights or call a meeting of the Partners,
except as specifically provided in this Agreement.  No Partner other than the
General Partner shall have the power to sign for or bind the Partnership in its
capacity as a Partner, but the General Partner may delegate the power to sign
for or bind the Partnership to one or more Officers (including through
delegation to the Management Committee).
 
3

--------------------------------------------------------------------------------


 
(c)           The General Partner is required to be a Partner, and shall hold
office until its resignation in accordance with the provisions hereof.  The
General Partner is the “general partner” (within the meaning of the Act) of the
Partnership.  The General Partner shall devote such time to the business and
affairs of the Partnership as it deems necessary for the performance of its
duties, but in any event, shall not be required to devote full time to the
performance of such duties, and may delegate its duties and responsibilities as
provided in Section 3.2(a).
 
(d)           Any action taken by the General Partner, and the signature of the
General Partner (or an authorized representative thereof) on any agreement,
contract, instrument or other document on behalf of the Partnership, shall be
sufficient to bind the Partnership and shall conclusively evidence the authority
of the General Partner and the Partnership with respect thereto.  Any Person
dealing with the Partnership, the General Partner or any Partner may rely upon a
certificate signed by the General Partner as to (i) the identity of the General
Partner or any other Partner; (ii) any factual matters relevant to the affairs
of the Partnership; (iii) the Persons who are authorized to execute and deliver
any document on behalf of the Partnership; or (iv) any action taken or omitted
by the Partnership or the General Partner.
 
Section 3.2         Management Committee.
 
(a)          General.  The Partnership shall have a Management Committee (the
“Management Committee”) which shall have the power and authority delegated to it
hereunder by the General Partner, which power and authority may be further
delegated to the Officers of the Partnership from time to time in accordance
with Section 3.3(b).  Subject to the General Partner’s non-delegable rights,
duties and obligations set forth in the Act and such other limitations elsewhere
in this Agreement, the Management Committee is hereby delegated to the greatest
extent permitted by applicable law the exclusive power and authority from the
General Partner to execute transactions in, and to exercise all rights, powers
and privileges and make investment recommendations and decisions with respect
to, securities and other instruments in accounts of clients, and to manage the
day to day operations, business and activities of the Partnership, including,
without limitation, the power and authority, in the name of and on behalf of the
Partnership, to: (i) determine the use of the Operating Allocation as set forth
in Section 3.5(a); (ii) execute such documents and do such acts as are necessary
to register (or provide or qualify for exemptions from any such registrations)
or qualify the Partnership (or its Controlled Affiliates) as an investment
adviser under applicable federal and state laws; (iii) enter into contracts and
other agreements with respect to the provision of Investment Management Services
and execute other instruments, documents or reports on behalf of the Partnership
(and its Controlled Affiliates) in connection therewith; (iv) enter into
contracts, agreements and commitments with respect to the operation of the
business of the Partnership (and its Controlled Affiliates) as are consistent
with the provisions of this Agreement and the Act; and (v) act for and on behalf
of the Partnership (and its Controlled Affiliates) in all matters incidental to
the foregoing and other day-to-day matters.
 
(b)          Composition.  The Management Committee shall initially have three
(3) members and consist of the individuals set forth on Schedule B.  The number
of members of the Management Committee may be increased or decreased by the
Management Committee with the prior written consent of the General
Partner.  Unless the General Partner shall otherwise consent in writing, no
person who is not both an active employee of the Partnership (or any Controlled
Affiliate) and an Employee Equityholder (an “Eligible Person”) may be, become or
remain a member of the Management Committee (subject to Section 3.2(d)
below).  The Chief Executive Officer of the Partnership (or its Controlled
Affiliates) shall serve on the Management Committee for so long as such
individual remains the Chief Executive Officer.  Members of the Management
Committee are not “general partners” (within the meaning of the Act) of the
Partnership.
 
4

--------------------------------------------------------------------------------


 
(c)          Meetings.  At any meeting of the Management Committee, the presence
in person or by telephone (or other electronic means) of at least two members of
the Management Committee (which shall at least include the Chief Executive
Officer) shall constitute a quorum.  If a quorum is not obtained at any meeting
as a result of the absence of a member of the Management Committee who is not
the Chief Executive Officer, then the quorum requirement for the next following
Management Committee meeting shall be satisfied by the presence of the Chief
Executive Officer. At any meeting of the Management Committee at which a quorum
is present, the member or members, as the case may be, may act by majority
consent (excluding the vote of a member affected by such determination in
certain cases as provided herein, and except to the extent a different standard
is expressly provided elsewhere herein with respect to a particular matter) and
may take any action on behalf of the Management Committee (any such action taken
by such member(s) of the Management Committee (and, in the event of a tie, the
General Partner, as described below) is sometimes referred to herein as a
“Committee Vote”).  Each member of the Management Committee, other than the
Chief Executive Officer, shall be entitled to cast one (1) vote on any action
requiring the approval of the Management Committee.  The Chief Executive Officer
shall be entitled to cast two (2) votes on any action requiring the approval of
the Management Committee. In the event of a tie (e.g., the Chief Executive
Officer votes differently than the other two members of the Management
Committee), the General Partner shall be entitled to cast one vote, which shall
be the deciding vote. Any action required or permitted to be taken at any
meeting of the Management Committee may be taken without a meeting of the
Management Committee only if (i) a written consent thereto is signed by the
member(s) of the Management Committee necessary for a Committee Vote and (ii)
the General Partner and each member of the Management Committee has been given a
copy of such written consent not less than forty-eight (48) hours prior to such
action (or such shorter period as to which the General Partner has consented in
writing).  Notice of the time, date and place of any meeting of the Management
Committee shall be given to all members of the Management Committee and the
General Partner at least forty-eight (48) hours in advance of the meeting (or
such shorter period as to which the General Partner has consented in writing);
provided, that such notice need not be given to any member of the Management
Committee or the General Partner if a waiver of notice is given (orally or in
writing) by such member of the Management Committee or the General Partner (as
applicable), before, at or after such meeting.  A representative of the General
Partner shall be entitled to attend each meeting of the Management Committee.
 
(d)          Resignation; Removal; Succession Plan.
 
 
(i)
Members of the Management Committee shall remain members until their
resignation, removal or death.  Any member of the Management Committee may
resign by delivering his or her written resignation to the Management Committee
and the General Partner.  Any member of the Management Committee may be removed
from such position: (i) For Cause or other than For Cause, by the Management
Committee acting by a Committee Vote (with such Committee Vote being calculated
for all purposes as if the member of the Management Committee whose removal is
being considered were not a member of the Management Committee) and with the
prior written consent of the General Partner; (ii) For Cause or other than For
Cause, by the Limited Partners acting by a Majority Limited Partner Vote and
with the prior written consent of the General Partner; or (iii) For Cause by the
General Partner, with notice to the Management Committee specifying the reasons
for the decision.  Any Employee Equityholder who is a member of the Management
Committee shall be deemed to have resigned from the Management Committee
immediately upon any Employment Termination Event or otherwise ceasing to be an
Employee Equityholder for any reason.

 
5

--------------------------------------------------------------------------------


 
 
(ii)
Following the Effective Time (and in any event within three (3) years
thereafter), the current Chief Executive Officer shall use reasonable best
efforts to identify an appropriate Eligible Person or other individual to
succeed to the duties of Chief Executive Officer and (if not already a member of
the Management Committee) to be added as a member of the Management Committee
upon the termination of the Chief Executive Officer’s employment by the
Partnership (and its Controlled Affiliates) (a “Successor CEO”), such Successor
CEO to be subject to the prior written approval of the General Partner (and each
of the Partners (including in their capacity as members of the Management
Committee, as applicable) hereby agrees to vote their Partnership Points or take
any action necessary to cause such Successor CEO to be appointed Chief Executive
Officer and added to the Management Committee on the date of the current Chief
Executive Officer’s termination of employment).  In the event that the
employment of the Chief Executive Officer is terminated for any reason prior to
such identification and approval of a Successor CEO, the General Partner shall
identify and appoint the Successor CEO. If the Successor CEO identified and
appointed by the General Partner had not, at the time of appointment, been an
employee of the Partnership for at least one year prior to his appointment, he
shall be deemed an “Outside CEO”.

 
(e)          Vacancies.  Any vacancy in the Management Committee, however
occurring (including a vacancy resulting from an increase in the size of the
Management Committee), may be filled by any Eligible Person elected by a
majority vote of all Partners holding Partnership Points (with each Partnership
Point being counted equally in such vote) and with the prior written consent of
the General Partner.  In lieu of any such vacancy being filled, the Management
Committee may determine to reduce the size of the Management Committee in
accordance with Section 3.2(b).  Subject to Section 3.2(d)(ii) in connection
with a vacancy  resulting from the departure of the Chief Executive Officer, any
election to fill a vacancy in the Management Committee: (i) each Limited Partner
hereby grants to the Management Committee (acting by a Committee Vote) a
revocable proxy to vote the Partnership Points held by such Limited Partner in
connection with any such election, and such proxy may only be revoked by written
notice from such Limited Partner to the Management Committee and the General
Partner, which written notice must expressly reference this Section 3.2(e); and
(ii) the General Partner hereby grants to the Management Committee (acting by a
Committee Vote) a revocable proxy to vote the Partnership Points held by the
General Partner in connection with any such election, and such proxy may only be
revoked in compliance with this Section 3.2(e).
 
6

--------------------------------------------------------------------------------


 
(f)          Special General Partner Rights.  Notwithstanding any other
provisions of this Agreement to the contrary, the General Partner shall have
full power and authority at any time in its sole discretion (and without the
consent or approval of the Management Committee or the Limited Partners) to: (i)
increase the number of members of the Management Committee and fill the
vacancies created by any such increase with one or more other Employee
Equityholders or any other Persons selected by the General Partner, and/or (ii)
revoke the proxy granted by the General Partner to the Management Committee in
Section 3.2(e); provided, that any such increase and/or proxy revocation may
only be effected by written notice from the General Partner to the Management
Committee, which written notice must expressly reference this Section 3.2(f).
 
Section 3.3         Officers.
 
 (a)          Designation.  Subject to Section 3.2(d)(ii), the Management
Committee may designate employees of the Partnership as officers of the
Partnership (“Officers”) as it deems necessary or desirable to carry on the
business of the Partnership; provided that any designation of (i) a Chief
Executive Officer of the Partnership (or its Controlled Affiliates) (or any
officer having similar responsibilities to those customarily held by a Chief
Executive Officer), or (ii) a Chief Investment Officer of the Partnership (or
its Controlled Affiliates) or with respect to any particular product or service
(or any officer having similar responsibilities to those customarily held by a
Chief Investment Officer), in either such case shall require the prior written
consent of the General Partner.  Any two or more offices may be held by the same
person.  New offices may be created and filled by the Management
Committee.  Each Officer shall hold office until his or her successor is
designated in accordance with this Section 3.3(a), or until his or her earlier
death, resignation or removal.  The Officers are not “general partners” (within
the meaning of the Act) of the Partnership.
 
(b)          Delegation of Powers.  The Management Committee may delegate any of
its power or authority to an Officer or Officers, subject to subsequent
modification and withdrawal of such delegated power and authority by the
Management Committee, and in each case subject to the prior written consent of
the General Partner with respect to any delegations, modifications or
withdrawals involving a Chief Executive Officer, Chief Investment Officer or
similar Officer described in Section 3.3(a).
 
(c)          Resignation; Removal.  Any Officer may resign by delivering his or
her written resignation to the Management Committee and shall be deemed to have
resigned immediately upon ceasing to be an active employee of the Partnership
(or any of its Controlled Affiliates) for any reason.  Any Officer may be
removed from his or her office (with or without a concurrent termination of
employment) at any time: (i) For Cause or other than For Cause by the Management
Committee acting by a Committee Vote (with such Committee Vote being calculated
for all purposes as if such Officer whose removal is being considered were not a
member of the Management Committee, if he or she is a member thereof); or (ii)
For Cause by the General Partner, with notice to the Management Committee
specifying the reasons for the decision.
 
7

--------------------------------------------------------------------------------


 
(d)          Vacancies.  A vacancy in any office occurring because of death,
resignation, removal or otherwise may be filled by the Management Committee in
accordance with Section 3.3(a).  Any designation of Officers, a description of
any duties delegated to such Officers and any removal of such Officers by the
Management Committee, shall be approved by the Management Committee in writing,
which approval shall be delivered to the General Partner.
 
Section 3.4         Employees.
 
(a)          Employees Other than Employee Equityholders.  The decision to
employ and the terms of employment of any employee of the Partnership (or its
Controlled Affiliates) who is not an Employee Equityholder shall be determined
by the Management Committee subject to compliance with all applicable laws,
rules and regulations and with the provisions of Section 3.5
hereof.  Notwithstanding the foregoing, the General Partner may terminate the
employment by the Partnership (or its Controlled Affiliates) of any employee who
has engaged in any activity included in the definition of “For Cause” with
notice to the Management Committee specifying the reasons for such decision.
 
(b)          Employee Equityholders.  Any Employee Equityholder may have his or
her employment with the Partnership terminated by the Partnership only: (i) in
the case of a termination For Cause, either (A) by the General Partner (with
notice to the Management Committee specifying the reasons for such decision); or
(B) by the Management Committee  acting by a Committee Vote (with such Committee
Vote being calculated for all purposes as if such Employee Equityholder whose
removal is being considered were not a member of the Management Committee, if he
or she is a member thereof), with the prior written consent of the General
Partner; or (ii) in the case of any other termination, by the Management
Committee acting by a Committee Vote (with such Committee Vote being calculated
for all purposes as if such Employee Equityholder whose removal is being
considered were not a member of the Management Committee, if he or she is a
member thereof), with the prior written consent of the General Partner.
 
(c)          Resignation of Other Positions; Transition Matters.  Upon an
Employment Termination Event of any Employee Equityholder who serves as a
director, trustee, manager or member of the investment (or similar) committee of
(or in any similar capacity for) any client, such Employee Equityholder shall
automatically be deemed to have resigned from each such position (and shall
execute any documents reasonably requested by the Management Committee or the
General Partner in connection therewith) unless otherwise requested in writing
by the Management Committee and the General Partner to remain in such position
(provided that no such Employee Equityholder shall be obligated to remain in any
such position following such Employment Termination Event except to the extent
that he or she has agreed to do so).  Each Employee Equityholder agrees that, in
connection with an Employment Termination Event (or anticipated future
termination), such Employee Equityholder will use reasonable best efforts to
transition to other employees of the Partnership (and its Controlled Affiliates)
(as determined by the Management Committee or the General Partner) all
relationships with clients in which such Employee Equityholder has a material
role (with the intent that such relationships are transitioned to continuing
employees of the Partnership (and its Controlled Affiliates) by the time of such
termination and retained following such Employee Equityholder’s departure from
employment), and will cooperate in good faith with all reasonable requests of
the Management Committee and/or the General Partner in connection therewith.
 
8

--------------------------------------------------------------------------------


 
Section 3.5         Operation of the Business.
 
 (a)         Operating Allocation.  The Operating Allocation for any period
shall be used to provide for and pay the Partnership’s (and its Controlled
Affiliates’) expenses, obligations, expenditures and other costs, including,
without limitation, the following: (i) all capital expenditures and capital
contributions made by the Partnership (or its Controlled Affiliates) during such
period, except to the extent that Owners’ Allocation has been retained therefor
as an Owners’ Allocation Expenditure; (ii) the satisfaction of any net worth,
working capital, regulatory capital or similar requirements imposed by
applicable laws and regulations in connection with the businesses conducted and
registrations held by the Partnership (and its Controlled Affiliates) or
otherwise reasonably necessary in connection with the conduct of the businesses
of the Partnership (and its Controlled Affiliates); and (iii) compensation
(including non-cash compensation) and benefits payable to employees (including
the Officers and Employee Equityholders), and at the discretion of the
Management Committee, establishing reserves for such future payments.
 
Without the prior written consent of the General Partner (which written consent
makes specific reference to this Section 3.5(a)), the Partnership shall not (nor
shall its Controlled Affiliates) incur (and the Employee Equityholders shall use
their reasonable best efforts to prevent the Partnership (and its Controlled
Affiliates) from incurring) any expenses, obligations, expenditures or other
costs, or take any action to incur any expenses, obligations, expenditures or
other costs, which expenses, obligations, expenditures and other costs in the
aggregate exceed the ability of the Partnership to pay or provide for them out
of the Operating Allocation on a current or previously reserved basis.
 
The Partnership (and its Controlled Affiliates) shall only make payments of
compensation (including bonuses) to employees of the Partnership (or its
Controlled Affiliates) (including the Officers and the Employee Equityholders)
out of the balance of the Operating Allocation remaining after the payment (or
reservation for payment) of all the other expenses, obligations, expenditures
and other costs for the applicable period (including, without limitation, all
deductions for non-cash expenses) from the Operating Allocation.  Any excess
Operating Allocation remaining for any fiscal year following the payment (or
reservation for payment) of all such expenses, obligations, expenditures and
other costs (including any such amount established as a reserve in a prior
period that is reasonably determined by the Management Committee to have been in
excess of what was necessary for such reserve) may be used by the Partnership in
such fiscal year and/or in future fiscal years in accordance with this Section
3.5(a).
 
The Owners’ Allocation shall in no event be used to provide for or pay the
expenses, obligations, expenditures or other costs of the Partnership (or its
Controlled Affiliates), except to the extent expressly permitted by the
penultimate paragraph of Section 4.3(a) or as otherwise agreed to in writing by
the General Partner and the Management Committee (any such permitted use of the
Owners’ Allocation, an “Owners’ Allocation Expenditure”).
 
9

--------------------------------------------------------------------------------


 
(b)          Certain General Partner Consent Rights.  In addition to the General
Partner’s consent and approval rights set forth elsewhere in this Agreement, the
Partnership shall not (nor shall its Controlled Affiliates) do or commit to do
(or otherwise permit to occur), and the Employee Equityholders shall use their
reasonable best efforts to prevent the Partnership (and its Controlled
Affiliates) from doing or committing to do (or permitting to occur), any of the
following without the prior written consent of the General Partner (which
written consent makes specific reference to this Section 3.5(b)):
 
 
(i)
Enter into, amend, modify or terminate any contract, agreement or understanding
(written or oral) if such action or the resulting contract, agreement or
understanding would reasonably be expected to conflict with any of the
provisions of this Section 3.5;

 
 
(ii)
Enter into, amend, modify or terminate any contract, agreement or understanding
(written or oral) if such action or the resulting contract, agreement or
understanding would reasonably be expected to have a material adverse impact on
the availability of the Operating Allocation in future periods (including,
without limitation, long term leases or employment contracts);

 
 
(iii)
Enter into, amend, modify or terminate any contract, agreement or understanding
(written or oral) if such action or the resulting contract, agreement or
understanding has the effect of creating a Lien upon (A) any of the assets of
the Partnership (or its Controlled Affiliates) (other than Purchase Money Liens)
or (B) any portion of the Owners’ Allocation;

 
 
(iv)
Take any action (or omit to take any action) if such action (or omission) would
reasonably be expected to result in the termination of the employment by the
Partnership (or its Controlled Affiliates) of any Employee Equityholder, member
of the Management Committee, Officer or employee who is a party to an Employment
Agreement (provided that this Section 3.5(b)(iv) shall not require the
Partnership to pay additional compensation to retain the services of any such
employee);

 
 
(v)
Create, incur, assume, or suffer to exist any Indebtedness;

 
 
(vi)
Establish or modify any compensation plan, arrangement or program (whether
involving cash and/or non-cash benefits, and whether written or oral) (A) which
(I) is subject to ERISA, (II) requires qualification under the Code, (III)
involves the deferral of compensation and/or any “phantom equity” or similar
features, and/or (IV) otherwise requires the General Partner (other than in its
capacity as General Partner) or any of its Affiliates to take any action which
it would not take but for the establishment or modification of such compensation
plan, arrangement or program, or prevents the General Partner or any of its
Affiliates from taking any action which it would otherwise have been able to
take but for the establishment or modification of such compensation plan,
arrangement or program, or (B) without providing the General Partner at least
thirty (30) days written notice prior to the establishment or modification of
such compensation plan, arrangement or program (in the case of this clause (B),
other than salary and cash bonus plans, arrangements or programs entered into in
the ordinary course of business consistent with past practice that do not fall
within any of the descriptions set forth in clause (A) above);

 
10

--------------------------------------------------------------------------------


 
 
(vii)
Enter into, amend, modify or terminate any contract, agreement or understanding
(written or oral): (A) which contains severance or termination payment
arrangements; or (B) is with an Employee Equityholder, a Limited Partner or an
Affiliate thereof, or a partner, equityholder, director, officer, employee or
Immediate Family member of any of the foregoing;

 
 
(viii)
Acquire, form or otherwise establish any direct or indirect subsidiary or other
Controlled Affiliate of the Partnership or otherwise make any investment in, or
otherwise conduct business through, any other Person;

 
 
(ix)
Sponsor, organize or form, or assist or participate in the sponsorship,
organization or formation of, any Fund if such Fund would reasonably be expected
to be consolidated with the financial statements of the Partnership under GAAP;

 
 
(x)
Acquire any material assets or other properties, other than capital expenditures
made out of the Operating Allocation in the ordinary course of business
consistent with past practice and not involving the acquisition of any Person or
business as a going concern;

 
 
(xi)
Make any investment of the working capital of the Partnership (or its Controlled
Affiliates) in securities or other financial instruments (including, without
limitation, any type of derivatives contracts) or otherwise expose the working
capital of the Partnership (or its Controlled Affiliates) to risk of loss as a
result of unfunded obligations under derivatives or similar contracts, other
than investments in non-convertible investment grade debt securities or
repurchase agreements or similar financial investments or any mutual fund or
other Fund invested primarily in such securities or investments;

 
 
(xii)
Sell, transfer (including, without limitation, any transfers among the
Partnership and its Controlled Affiliates) or otherwise dispose of any material
assets or other properties (including, without limitation, any membership or
other ownership interest in any Controlled Affiliate), other than sales of
worn-out or obsolete equipment made in the ordinary course of business
consistent with past practice;

 
 
(xiii)
Make any change in the Certificate of Partnership (or the constituent documents
of any Controlled Affiliate);

 
11

--------------------------------------------------------------------------------


 
 
(xiv)
Authorize or issue any partnership or other equity or ownership interests or
other securities of any type of the Partnership (or its Controlled Affiliates);

 
 
(xv)
Except as may be required by the Partnership as contemplated by the last
sentence of Section 5.5(b), repurchase, redeem or otherwise acquire any
outstanding partnership or other equity or ownership interests or other
securities of the Partnership (or its Controlled Affiliates);

 
 
(xvi)
Make any dividend or other distribution in respect of its partnership or other
equity or ownership interests (other than as expressly required or permitted by
other provisions of this Agreement);

 
 
(xvii)
Initiate, settle or compromise any litigation, arbitration, investigation, audit
or other proceeding, or any claims under any Transaction Agreement;

 
 
(xviii)
Terminate its existence or voluntarily file for or otherwise commence
proceedings with respect to bankruptcy, reorganization, receivership or similar
status;

 
 
(xix)
Make or change any tax election, waive or extend the statute of limitations in
respect of taxes, amend any tax return, enter into any closing agreement with
respect to taxes, settle any tax claim or assessment or surrender any right to a
claim for a tax refund, change any method or principle of accounting, or hire or
terminate any independent accountants;

 
 
(xx)
Make any loan or advance to any Person, other than advances of business expenses
in the ordinary course of business consistent with past practice or, with the
prior consent of the General Partner, loans (on market terms) to Limited
Partners in connection with the purchase of Partnership Interests;

 
 
(xxi)
Manage more than 5% in the aggregate of the total assets under management of the
Partnership (and its Controlled Affiliates) for (or on behalf of) Related
Clients; or

 
 
(xxii)
Take any action which pursuant to any provision of this Agreement may be taken
only by the General Partner (with or without the consent of the Limited Partners
or Employee Equityholders), or take any action which requires the approval or
consent of the General Partner pursuant to any provision of this Agreement.

 
12

--------------------------------------------------------------------------------


 
(c)          Insurance.  The Partnership (and its Controlled Affiliates) shall
maintain, and the Employee Equityholders shall use their reasonable best efforts
to cause the Partnership (and its Controlled Affiliates) to maintain, in full
force and effect, such insurance as is customarily maintained by companies of
similar size in the same or similar businesses (including, without limitation,
errors and omissions liability insurance), the premiums on which will be paid
out of the Operating Allocation (and the beneficiaries of which shall be the
Partnership and/or its Controlled Affiliates, as applicable).  In the event that
the General Partner or any of its Affiliates shall determine (at its own
expense) to maintain separate key-man life and/or disability insurance policies
with respect to any Employee Equityholder (of which the General Partner or any
of its Affiliates may be the beneficiary), and in connection with any such
policies maintained by the Partnership for its own benefit, such Employee
Equityholder shall cooperate with the General Partner, its Affiliates and the
Partnership (as applicable) in connection with obtaining and maintaining such
insurance policies (including, without limitation, by submitting to any required
examinations and truthfully answering any questions asked by the insurer in
connection with obtaining such policies).
 
(d)          Additional Rights of General Partner.  Notwithstanding any other
provision of this Agreement to the contrary and whether or not they involve the
day-to-day operations, business and activities of the Partnership (or its
Controlled Affiliates), the General Partner shall have the power, in its sole
discretion (after consultation with the Management Committee, to the extent
practicable), to take any or all of the following actions: (i) such actions as
it deems necessary or appropriate to cause the Partnership (or its Controlled
Affiliates), or any officer, employee, member, partner, or agent thereof, to
comply with applicable laws, rules or regulations; (ii) such actions as it deems
necessary or appropriate to coordinate any initiative which could materially
affect the General Partner, AMG and/or any of its Affiliates (but only on such
terms and conditions as the participation of the Partnership (or its Controlled
Affiliates) in such initiative has been approved by the Management Committee);
(iii) such actions as it deems necessary or appropriate to cause the Partnership
(or its Controlled Affiliates) to fulfill its obligations and enforce its rights
under the Transaction Agreements and this Agreement; and (iv) any other action
necessary or appropriate to prevent actions that require the General Partner’s
consent pursuant to the terms of this Agreement if such consent has not then
been given.
 
(e)          Policies and Procedures; Compliance.  Notwithstanding any of the
provisions of this Agreement to the contrary, all accounting, financial
reporting and bookkeeping procedures of the Partnership (and its Controlled
Affiliates) shall be established in conjunction with policies and procedures
determined under the supervision of the General Partner and AMG.  The Management
Committee shall have a continuing obligation to keep AMG’s chief financial
officer informed of material financial developments with respect to the
Partnership (and its Controlled Affiliates).  Notwithstanding any other
provisions of this Agreement to the contrary, all legal, compliance and
regulatory matters of the Partnership (and its Controlled Affiliates) shall be
coordinated with the General Partner and AMG, and the Partnership’s (and its
Controlled Affiliates’) legal compliance activities shall be conducted and
established in conjunction with policies and procedures determined under the
supervision of the General Partner.  The Management Committee shall have a
continuing obligation to keep AMG’s general counsel informed of material legal,
compliance and regulatory developments with respect to the Partnership (and its
Controlled Affiliates).  The Partnership shall (and shall cause its Controlled
Affiliates to) maintain a control environment and appropriate financial
reporting, operational, legal and compliance control activities reasonably
designed to ensure AMG’s compliance with Sections 302 and 404 of the Sarbanes
Oxley Act of 2002 and consistent with best practices in the investment
management industry, and each Employee Equityholder shall use his or her
reasonable best efforts to cause the Partnership (and its Controlled Affiliates)
to do so.
 
13

--------------------------------------------------------------------------------


 
(f)          Conduct.  Each Employee Equityholder covenants and agrees that such
Employee Equityholder will at all times conduct his or her activities in
connection with the Partnership (and its Controlled Affiliates), and any
services provided to the Partnership (or its Controlled Affiliates), in
accordance with all applicable laws, rules and regulations, and that he or she
will use reasonable best efforts to ensure that the business and activities of
the Partnership (and its Controlled Affiliates) and such Employee Equityholder
are conducted in compliance with all applicable laws, rules and regulations in
all material respects and to preserve the goodwill and franchise value of the
Partnership (and its Controlled Affiliates).
 
(g)          Employee Benefit Plans.  Notwithstanding any other provisions of
this Agreement to the contrary, the General Partner shall have the power to
establish and mandate that the Partnership (and its Controlled Affiliates)
participate in employee benefit plans which are subject to ERISA or require
qualification under Section 401 of the Code to the extent necessary in order to
make the expenses of any such plan(s) deductible or otherwise to comply with
ERISA or the Code, and may establish or modify the terms of any such plan to the
extent necessary in connection therewith; provided that any such action taken by
the General Partner shall treat the Affiliates of the General Partner and the
Partnership and its Controlled Affiliates, subject to such action in an
equitable manner (i.e., a manner not materially and relatively more
disadvantageous to the Partnership or any of its Controlled Affiliates) than to
other Affiliates of the General Partner, as reasonably determined in good faith
by the General Partner) to the extent permissible under ERISA and the Code and
consistent with achieving tax deductibility.
 
(h)          Private Funds.  Notwithstanding any other provisions of this
Agreement to the contrary, promptly following a request by the General Partner,
the Partnership and each Employee Equityholder shall use reasonable best efforts
to take such actions as may reasonably be requested by the General Partner to
ensure that the investment funds managed by the Partnership (or its Controlled
Affiliates) will not be consolidated under GAAP with the financial statements of
the Partnership.
 
Section 3.6         Compensation and Expenses.  The General Partner may receive
compensation for services provided to the Partnership (or its Controlled
Affiliates) only to the extent approved by the Management Committee.  The
Partnership shall, however, pay and/or reimburse the General Partner for
extraordinary expenses incurred by the General Partner or AMG directly in
connection with the operation of the Partnership (and its Controlled Affiliates)
as contemplated by this Agreement or with the consent of the Management
Committee.  It is expressly understood by the parties hereto that the General
Partner’s general overhead items and expenses (including salaries, rent and
travel expenses) shall not be reimbursed by the Partnership.  Stockholders,
officers, directors, Partners and agents of Partners may serve as employees of
the Partnership (or its Controlled Affiliates) and be compensated therefor out
of the Operating Allocation as determined by the Management Committee pursuant
to Section 3.5(a).  Except in respect of their provision of services as
employees of the Partnership (or its Controlled Affiliates) for which they may
be compensated out of the Operating Allocation as contemplated by the preceding
sentence, Employee Equityholders and members of their Immediate Family may not
receive compensation on account of the provision of services to the Partnership
(or its Controlled Affiliates) without the prior written consent of the
Management Committee and the General Partner.
 
14

--------------------------------------------------------------------------------


 
Section 3.7         Other Business of the General Partner and its
Affiliates.     The General Partner, AMG and their respective Affiliates may
engage, independently or with others, in other business ventures of every nature
and description, including the acquisition, creation, financing, trading in, and
operation and disposition of interests in, investment managers and other
businesses that may be competitive with the Partnership’s (or its Controlled
Affiliates’) business.  Neither the Partnership (or its Controlled Affiliates)
nor any of the Employee Equityholders shall have any right in or to, and they
hereby renounce any interest or expectancy in, any other such ventures by virtue
of this Agreement or the Partnership created or continued hereby, nor shall any
such activity by the General Partner, AMG or such Affiliates be deemed wrongful
or improper or to violate any duty express or implied under applicable law or
result in any liability of the General Partner, AMG or such Affiliates.  None of
the General Partner, AMG or any of their Affiliates shall be obligated to
present any opportunity to the Partnership (or its Controlled Affiliates) even
if such opportunity is of such a character which, if presented to the
Partnership (or its Controlled Affiliates), would be suitable for the
Partnership (or its Controlled Affiliates).
 
Section 3.8         Employment Agreements, Partner Non-Competition Agreements
and Partner Non-Solicitation Agreements.
 
(a)          As of the Effective Time, each Employee Equityholder has entered
into with the Partnership and the General Partner an Employment Agreement and,
in certain cases, a Partner Non-Competition Agreement, in each case, that is in
full force and effect as of the Effective Time.  Any Person who becomes an
Employee Equityholder following the Effective Time shall, prior to and as a
condition precedent to becoming an Employee Equityholder, enter into with the
Partnership and the General Partner either (i) to the extent so agreed by the
General Partner and such Employee Equityholder at that time, an Employment
Agreement and, to the extent required by the General Partner, a Partner
Non-Competition Agreement, or (ii) a Partner Non-Solicitation Agreement.
 
(b)          Each Employee Equityholder agrees that the enforcement of the
provisions of the Employment Agreements, Partner Non-Competition Agreements and
Partner Non-Solicitation Agreements and the provisions of this Section 3.8, are
necessary to ensure the protection and continuity of the business, goodwill and
confidential business information of the Partnership (and its Controlled
Affiliates) for the benefit of each of the Partners.  Each Employee Equityholder
agrees that, due to the proprietary nature of the Partnership’s (and its
Controlled Affiliates’) business, the restrictions set forth in the Employment
Agreements, the Partner Non-Competition Agreements and the Partner
Non-Solicitation Agreements are reasonable as to duration and scope.  Each
Employee Equityholder that is a party to an Employment Agreement, a Partner
Non-Competition Agreement and/or a Partner Non-Solicitation Agreement hereby
independently agrees to each of the provisions of each such agreement as if such
provisions were fully set forth herein (including, without limitation, the
non-competition and other restrictive covenants set forth therein) in his or her
capacity as a Partner of the Partnership (in the case of an Employee
Equityholder who is not himself or herself a direct Partner, then indirectly
through his or her related Limited Partner) to the same extent as if such
provisions were set forth in this Agreement, and such provisions are hereby
incorporated by reference herein, and acknowledges and agrees that such terms
are reasonable (among other reasons) in light of his or her fiduciary duties to
the Partnership in such Partner’s capacity and in light of his or her
opportunity and right to receive significant value pursuant to Sections 5.2 and
5.3 (as applicable).  The General Partner hereby acknowledges and accepts the
agreements of each Employee Equityholder set forth in such agreements in the
General Partner’s capacity as the General Partner of the Partnership under the
Act.  Each Employee Equityholder acknowledges that the obligations and rights
under this Section 3.8 shall survive the termination of the employment of an
Employee Equityholder with the Partnership (and its Controlled Affiliates)
and/or the withdrawal or removal of a Partner from the Partnership, regardless
of the manner of such termination, withdrawal or removal, in accordance with the
provisions hereof and of the relevant Employment Agreement, Partner
Non-Competition Agreement or Partner Non-Solicitation Agreement.  Except as
agreed to by the General Partner in advance in a writing making specific
reference to this Section 3.8, no Employee Equityholder shall enter into any
agreement or arrangement which is inconsistent with the terms and provisions
hereof.
 
15

--------------------------------------------------------------------------------


 
(c)           Each Employee Equityholder acknowledges that neither this
Agreement nor any Partner Non-Competition Agreement or Partner Non-Solicitation
Agreement to which he or she is a party creates an obligation on the part of the
Partnership (or its Controlled Affiliates) to continue the employment of such
Employee Equityholder with the Partnership (or its Controlled Affiliates), and
that such Employee Equityholder is an employee at will of the Partnership (and
any of its Controlled Affiliates employing such Employee Equityholder) (except
to the extent otherwise provided in any Employment Agreement to which such
Employee Equityholder is a party).
 
ARTICLE IV
 
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS; ALLOCATIONS AND DISTRIBUTIONS
 
Section 4.1         Capital Contributions.  Except as may be agreed to in
connection with the issuance of additional Partnership Interests, as
specifically set forth herein, or as may be required under applicable law, the
Partners shall not be required to make any further Capital Contributions to the
Partnership.  No Partner shall make any Capital Contribution to the Partnership
without the prior written consent of the General Partner.
 
Section 4.2         Capital Accounts; Allocations.
 
(a)          There shall be established for each Partner a Capital Account (a
“Capital Account”).  As of immediately following the Effective Time (and after
giving effect to the consummation of the transactions contemplated by the Merger
Agreement), the Partners agree that their respective Capital Account balances
will have the respective values set forth on Schedule A hereto.  No Partner
shall have the right to withdraw any part of his, her or its (or his, her or its
predecessor in interest’s) Capital Account until the dissolution and winding up
of the Partnership (except as distributions otherwise expressly provided for in
this Article IV may represent returns of capital, in whole or in part).  No
Partner shall be entitled to receive any interest on any Capital Account made by
him, her or it (or his, her or its predecessors in interest) to the
Partnership.  No Partner shall have any personal liability for the repayment of
any Capital Account of any other Partner.
 
16

--------------------------------------------------------------------------------


 
(b)          Following the Effective Time, the Capital Account of each Partner
shall be increased by such Partner’s allocable share of income and gain, if any,
of the Partnership (as well as the Capital Contributions made by a Partner after
the Effective Time) and shall be decreased by such Partner’s allocable share of
deductions and losses, if any, of the Partnership and by the amount of all
distributions made to such Partner.  The amount of any distribution of assets
other than cash shall be deemed to be the Fair Market Value of such assets (net
of any liabilities encumbering such property that the distributee Partner is
considered to assume or take subject to).  Capital Accounts shall also be
adjusted upon the adjustment to the basis of a Partnership asset pursuant to the
definition of “Carrying Value”. To the extent not otherwise provided for in this
Agreement, the Capital Accounts of the Partners shall be adjusted and maintained
in accordance with the rules of Treasury Regulations Section 1.704-1(b)(2)(iv),
as the same may be amended or revised.  Any references in any section of this
Agreement to the Capital Account of a Partner shall be deemed to refer to such
Capital Account as the same may be credited or debited from time to time as set
forth above.
 
(c)          Subject to Sections 4.2(e), 4.2(g), 4.2(h), 4.2(i) and 4.5 hereof,
all items of Partnership income and gain shall be allocated among the Partners’
Capital Accounts as follows:
 
 
(i)
At the end of each calendar quarter, first, items of income and gain (if any)
shall be allocated to the General Partner in an amount equal to the product of:

 
(A)           The Owners’ Allocation for such calendar quarter, multiplied by
 
(B)           A fraction (I) the numerator of which is the number of Partnership
Points held by the General Partner as of the first day of such calendar quarter
and (II) the denominator of which is the total number of Partnership Points
outstanding plus the total number of Reserve Points, in each case, as of the
first day of such calendar quarter;
 
 
(ii)
At the end of each calendar quarter, second, items of income and gain (if any)
shall be allocated to the General Partner until the General Partner has been
allocated cumulative income and gain under this Section 4.2(c)(ii), together
with income and gain previously allocated under Section 4.2(e)(i), equal to the
cumulative amount of losses and deductions allocated to the General Partner
under Sections 4.2(d)(ii), 4.2(d)(iii), 4.2(f), 4.2(h)(ii) and 4.2(h)(iii) in
prior periods (if any); and

 
 
(iii)
At the end of each calendar quarter, third, items of income and gain (if any)
shall be allocated among the Limited Partners in accordance with (and in
proportion to) each Limited Partner’s respective  number of Partnership Points
as of the first day of such calendar quarter), until the aggregate amount of
such items of income and gain allocated to the Partners (including both the
General Partner and the Limited Partners) pursuant to Sections 4.2(c)(i),
4.2(c)(ii) and this 4.2(c)(iii) for such calendar quarter equals the total
amount of the Owners’ Allocation for such calendar quarter;

 
17

--------------------------------------------------------------------------------


 
 
(iv)
At the end of each calendar quarter, fourth, items of income and gain (if any)
shall be allocated among the Limited Partners in accordance with (and in
proportion to) each Limited Partner’s respective number of Partnership Points as
of the first day of such calendar quarter, to the extent of the lesser of (I)
all such remaining items of income and gain or (II) the aggregate items of loss
and deduction incurred by the Partnership for such calendar quarter resulting
from expenses, obligations, expenditures and other costs incurred by the
Partnership and its Controlled Affiliates in respect of such calendar quarter;
and

 
 
(v)
At the end of the final calendar quarter in each fiscal year of the Partnership,
(A) the initial allocations of items of income and gain made in respect of the
preceding calendar quarters of such fiscal year pursuant to Sections 4.2(c)(i),
4.2(c)(ii), 4.2(c)(iii) and 4.2(c)(iv) shall be adjusted (to the extent
necessary) to reflect the final calculation of the Owners’ Allocation for the
full fiscal year period and (solely for the purposes of Section 4.2(c)(iv))
aggregate items of loss and deduction incurred by the Partnership and its
Controlled Affiliates for the full fiscal year period, and (B) after such
adjustment, fifth, any remaining items of income and gain not previously
allocated during such fiscal year (including, without limitation, with respect
to such final calendar quarter of such fiscal year) pursuant to Sections
4.2(c)(i), 4.2(c)(ii), 4.2(c)(iii) and 4.2(c)(iv) shall be allocated at such
times and to such of the Limited Partners as is determined by the Management
Committee (provided that all such remaining items of income and gain for a
fiscal year of the Partnership shall be allocated by the Management Committee as
of no later than the end of such fiscal year except to the extent that the
Management Committee and the General Partner may otherwise agree in writing, and
if any of such items of income and gain have in fact not been allocated by the
Management Committee on or before the thirtieth (30th) day following the end of
the completion of such fiscal year (subject to subsequent adjustment to the
extent necessary based upon the completed audit for such fiscal year), they
shall automatically be allocated among the Limited Partners pursuant to this
clause (B) in accordance with (and in proportion to) each Limited Partner’s
respective number of Partnership Points on the first day of the final calendar
quarter of such fiscal year (absent any such agreement)).

 
For purposes of allocating items of Partnership income and gain under this
Section 4.2(c) in respect of the first calendar quarter following the Effective
Date, in the event that the Effective Date did not fall on the first day of such
calendar quarter, (x) the Effective Date shall be deemed to be the first day of
such calendar quarter, and (y) references to “calendar quarter” shall be deemed
to refer to the portion of such calendar quarter from and after the Effective
Date.
 
(d)          Subject to Sections 4.2(f), 4.2(g), 4.2(h), 4.2(i) and 4.5 hereof,
all items of Partnership loss and deduction shall be allocated among the
Partners’ Capital Accounts at the end of every calendar quarter as follows:
 
18

--------------------------------------------------------------------------------


 
 
(i)
First, all items of loss and deduction for such calendar quarter shall be
allocated (A) first, among the Limited Partners in accordance with (and in
proportion to) each Limited Partner’s respective number of Partnership Points as
of the first day of such calendar quarter until the aggregate amount of such
items of loss and deduction allocated to the Limited Partners pursuant to this
clause (A) equals the aggregate items of loss and deduction incurred by the
Partnership for such calendar quarter resulting from expenses, obligations,
expenditures and other costs incurred by the Partnership and its Controlled
Affiliates out of the Operating Allocation available for such calendar quarter
(on a current or previously-reserved basis), and (B) second, among the Limited
Partners in accordance with (and in proportion to) each Limited Partner’s
respective number of Partnership Points held as of the first day of such
calendar quarter until the Capital Accounts of all of the Limited Partners shall
have been reduced to zero (0) (after giving effect to the allocations of income
and gain for such calendar quarter under Section 4.2(c)); provided that no
additional loss or deduction shall be allocated to any Limited Partner’s Capital
Account pursuant to this Section 4.2(d)(i) once such Capital Account has been
reduced to zero (0) (but items of loss and deduction shall continue to be
allocated to the Capital Accounts of the other Limited Partners pursuant to this
Section 4.2(d)(i) until all such Limited Partners’ Capital Accounts have been
reduced to zero (0));

 
 
(ii)
Second, any remaining items of loss and deduction for such calendar quarter not
allocated to the Limited Partners under Section 4.2(d)(i) shall be allocated to
the General Partner until its Capital Account shall have been reduced to zero
(0); and

 
 
(iii)
Thereafter, any remaining items of loss and deduction for such calendar quarter
not allocated to the Partners under Sections 4.2(d)(i) and 4.2(d)(ii) shall be
allocated among all Partners in accordance with each Partner’s Partner
Allocation Share.

 
For purposes of allocating items of Partnership loss and deduction under this
Section 4.2(d) in respect of the first calendar quarter following the Effective
Date, in the event that the Effective Date did not fall on the first day of such
calendar quarter, (x) the Effective Date shall be deemed to be the first day of
such calendar quarter, and (y) references to “calendar quarter” shall be deemed
to refer to the portion of such calendar quarter from and after the Effective
Date.
 
(e)          Subject to Section 4.5 hereof, if the Partnership has a net gain
from the sale, exchange or other disposition of all, or a substantial portion
(as determined by the General Partner), of the assets of the Partnership and its
Controlled Affiliates, then that net gain shall be allocated among the Partners
as follows:
 
19

--------------------------------------------------------------------------------


 
 
(i)
First, net gain shall be allocated to the General Partner until the General
Partner has been allocated cumulative gain which, together with income and gain
previously allocated to the General Partner under Section 4.2(c)(ii) hereof and
this Section 4.2(e)(i), equals the cumulative amount of losses and deductions
allocated to the General Partner under Sections 4.2(d)(ii), 4.2(d)(iii), 4.2(f),
4.2(h)(ii) and 4.2(h)(iii) in prior periods;

 
 
(ii)
Second, an aggregate amount of net gain equal to the positive difference (if
any) resulting from (A) the dollar amount of the Liquidation Preference minus
(B) the aggregate positive Capital Account balances of those Partners holding
Series A Points as of the date of the transaction (or an allocable portion
thereof, in the case of any Partner holding both Series A Points and Series B
Points as of the date of such transaction) shall be allocated among those
Partners holding Series A Points as of the date of the transaction in accordance
with (and in proportion to) their respective number of Series A Points as of the
date of the transaction; provided, however, that, in the event the ratio of (I)
the aggregate Capital Account balances (or allocable portions thereof, as
provided above) of any Limited Partners holding Series A Points, on the one
hand, to (II) the Capital Account balance of the General Partner, on the other
hand, is less than the ratio of (X) the Applicable Aggregate Limited Partner
Allocation Percentage, on the one hand, to (Y) the Applicable General Partner
Allocation Percentage, on the other hand, then in such event, the aggregate net
gain described in this clause (ii) shall first be allocated to such Limited
Partners holding Series A Points (in accordance with, and in proportion to,
their respective number of Series A Points), provided that an individual Limited
Partner shall cease to have net gain allocated to it pursuant to this proviso
once its Capital Account balance satisfies such Limited Partner’s ratable
portion of the total allocations to be made pursuant to the immediately
preceding proviso;

 
 
(iii)
Third, net gain shall be allocated among the Limited Partners (in accordance
with, and in proportion to, their respective number of Partnership Points as of
the date of the transaction) until the ratio of (I) the aggregate Capital
Account balances of the Limited Partners, on the one hand, to (II) the Capital
Account balance of the General Partner, on the other hand, is equal to the ratio
of (X) the Applicable Aggregate Limited Partner Allocation Percentage, on the
one hand, to (Y) the Applicable General Partner Allocation Percentage, on the
other hand; provided, however, that an individual Limited Partner shall cease to
have net gain allocated to it pursuant to this Section 4.2(e)(iii) once its
Capital Account balance satisfies such Limited Partner’s ratable portion of the
total allocations to be made pursuant to this proviso; and

 
 
(iv)
Thereafter, net gain shall be allocated among the Partners in accordance with
each Partner’s Partner Allocation Share as of the date of the transaction.

 
20

--------------------------------------------------------------------------------


 
(f)          Subject to Section 4.5 hereof, if the Partnership has a net loss
from any sale, exchange or other disposition of all, or a substantial portion
(as determined by the General Partner) of, the assets of the Partnership and its
Controlled Affiliates, then that net loss shall be allocated among the Partners
in accordance with each Partner’s Partner Allocation Share as of the date of the
transaction; provided that no additional losses shall be allocated to a Partner
once its Capital Account has been reduced to zero (0) (but losses shall continue
to be allocated to the Capital Accounts of the other Partners pursuant to this
Section 4.2(f)) until all Partners’ Capital Accounts have been reduced to zero
(0), and thereafter any remaining amount of such losses shall be allocated among
all Partners pursuant to this Section 4.2(f) in accordance with each Partner’s
Partner Allocation Share as of the date of the applicable transaction.
 
(g)          To the extent that a Transfer of Partnership Interests from any
Limited Partner (or an issuance of Partnership Interests by the Partnership that
dilutes a Limited Partner) is deemed, under GAAP, to be compensation granted to
the transferee (or to the recipient of the newly issued Partnership Interest)
and a contribution by the transferring Limited Partner (or the Limited Partner
that suffered such dilution), such Limited Partner’s Capital Account shall (i)
immediately prior to such Transfer (or issuance), be increased by the amount
deemed to be compensatory under GAAP and (ii) immediately after such Transfer
(or issuance), be decreased by the amount deemed to be compensatory under GAAP.
 
(h)          To the extent that a Transfer of Partnership Interests from the
General Partner (or an issuance of Partnership Interests by the Partnership that
dilutes the General Partner) is deemed, under GAAP, to be compensation granted
to the transferee (or the recipient of the newly issued Partnership Interest)
and a contribution by the General Partner (the amount of such compensation under
GAAP, a “Compensation Expense”), (A) immediately prior to such Transfer (or
issuance), the General Partner’s Capital Account shall be increased by the
amount of such Compensation Expense and (B) immediately after such Transfer (or
issuance), the loss relating to such Compensation Expense shall be allocated as
follows:
 
 
(i)
first, to the Limited Partners in accordance with (and in proportion to) their
respective number of Partnership Points as of the date of such Transfer (or
issuance), provided that no amount shall be allocated to any Limited Partner’s
Capital Account pursuant to this Section 4.2(h)(i) once such Capital Account has
been reduced to zero (0) (but any excess shall continue to be allocated to the
Capital Accounts of the other Limited Partners pursuant to this Section
4.2(h)(i) until all such Limited Partners’ Capital Accounts have been reduced to
zero (0));

 
 
(ii)
second, any remaining loss not allocated pursuant to Section 4.2(h)(i) shall be
allocated to the General Partner until its Capital Account balance has been
reduced to zero (0); and

 
 
(iii)
thereafter, any remaining loss not allocated pursuant to Section 4.2(h)(i) or
4.2(h)(ii) shall be allocated among all Partners in accordance with each
Partner’s Partner Allocation Share as of the date of such Transfer (or
issuance).

 
21

--------------------------------------------------------------------------------


 
(i)          Following (and not including) the date on which the Effective Time
occurs, in the event that during any calendar quarter there is any change of
Partners or Partnership Points held by the Partners, unless determined otherwise
by the General Partner: (i) such change shall be deemed to have occurred as of
the applicable Purchase Payment Date or date of consummation of any other
issuance, redemption or Transfer of Partnership Points (as applicable) and (ii)
allocations of income, gain, loss and deduction pursuant to Sections 4.2(c) and
4.2(d) hereof (as applicable) shall be made on a pro-rata basis to those Persons
who held such Transferred, issued or redeemed (as applicable) Partnership Points
during such calendar quarter based upon the respective number of calendar days
during such calendar quarter that such Persons held such Partnership Points
prior to and following such change.
 
(j)          Each time Partnership Interests are issued or Transferred, the
General Partner may elect to revalue the Carrying Value of its assets and adjust
the Capital Accounts of all the Partners to reflect such revaluation.  If the
General Partner so elects, then the Capital Accounts of all the Partners shall
be adjusted as follows:  (i) the General Partner shall determine the proceeds
which would be realized if the Partnership sold all its assets at such time for
a price equal to the Fair Market Value of such assets, and (ii) the General
Partner shall allocate amounts equal to the gain or loss which would have been
realized upon such a sale to the Capital Accounts of all the Partners
immediately prior to such issuance or Transfer (as applicable) in accordance
with Sections 4.2(e) and 4.2(f) hereof.
 
(k)          Except as expressly provided in this Agreement or to the extent
required by law, no Partner shall be required to make up a negative balance in
such Partner’s Capital Account.
 
Section 4.3         Distributions.
 
(a)          Subject to Section 4.4 hereof, from and after the Effective Time,
within thirty (30) days after the end of each calendar quarter, the Partnership
shall, to the extent cash is available therefor at the Partnership or any of its
Controlled Affiliates (and the Partnership shall cause its Controlled Affiliates
to distribute any such available cash to the Partnership, to the extent required
for distributions pursuant hereto and not in violation of any laws applicable to
such Controlled Affiliates), and based on the unaudited financial statements for
such calendar quarter prepared in accordance with Section 8.3 hereof (after
approval of such financial statements by the General Partner), (i) first,
distribute to the General Partner an amount equal to the allocations of income
and gain to the General Partner pursuant to Section 4.2(c)(i) for such calendar
quarter (less the General Partner’s portion (if any) of any Owners’ Allocation
Expenditures made (or reserved) in such calendar quarter) plus any previous
calendar quarter to the extent not previously distributed, and (ii) second (and
subject to the final sentence of this paragraph), distribute to each Limited
Partner an amount equal to the sum of (A) the positive difference (if any)
resulting from (I) the allocation of income and gain to such Limited Partner
pursuant to Section 4.2(c)(iii) for such calendar quarter (less an amount equal
to such Limited Partner’s pro rata portion (if any) of any Owner’s Allocation
Expenditures made (or reserved) in such calendar quarter) minus (II) an amount
equal to the allocation of losses and deductions to such Limited Partner
pursuant to Sections 4.2(d)(i)(B) and 4.2(d)(iii) for such calendar quarter,
plus (B) any such net amounts (resulting from clause (I) minus clause (II)) for
previous calendar quarters to the extent not previously distributed.  The
Management Committee may (and, upon the written request of the General Partner,
shall) adopt reasonable policies with respect to the establishment of cash
reserves from amounts otherwise distributable to the Limited Partners pursuant
to clause (ii) of the immediately preceding sentence, such that a reasonable
portion of those amounts otherwise distributable to the Limited Partners
pursuant to such clause (ii) during a fiscal year of the Partnership is instead
held in reserve and distributed to the Limited Partners pursuant to the
following paragraph only after completion of the audit of the Partnership’s
financial statements for such fiscal year.
 
22

--------------------------------------------------------------------------------


 
Within sixty (60) days after the end of each fiscal year of the Partnership, the
Partnership shall, based on the audited financial statements prepared in
accordance with Section 8.3 hereof, make a distribution of the remaining amounts
(if any) for such completed fiscal year that were allocated pursuant to Sections
4.2(c)(i) and 4.2(c)(iii) (but not previously distributed) and any previous
fiscal year (in the case of distributions to the Limited Partners, net of items
of loss and deduction allocated to such Limited Partners pursuant to Sections
4.2(d)(i)(B) and 4.2(d)(iii)) to the extent not previously distributed (less
each applicable recipient’s portion (if any) of any Owner’s Allocation
Expenditures made in such fiscal year), such distribution to be made in the
order of priority provided for in clauses (i) and  (ii) of the prior paragraph,
whenever and to the extent cash is available therefor at the Partnership or any
of its Controlled Affiliates (and the Partnership shall cause its Controlled
Affiliates to distribute any such available cash to the Partnership, to the
extent required for such distributions and not in violation of any laws
applicable to such Controlled Affiliates).  In addition, following the end of
each fiscal year of the Partnership, the Partnership may, in the discretion of
the Management Committee and based on the audited financial statements prepared
in accordance with Section 8.3 hereof, make a distribution of the amounts (if
any) for such completed fiscal year (or any prior fiscal year) which were
allocated pursuant to Section 4.2(c)(v) (but not previously distributed), such
distribution to be made to such Persons who received allocations of the related
income and gain pursuant to Section 4.2(c)(v), whenever and to the extent cash
is available therefor at the Partnership or any of its Controlled Affiliates and
not otherwise required for the making of distributions under this Section 4.3(a)
(and the Partnership shall cause its Controlled Affiliates to distribute any
such available cash to the Partnership, to the extent required for such
distributions and not in violation of any laws applicable to such Controlled
Affiliates).
 
In the event that quarterly distributions of income and gain allocated during
any fiscal year (net of allocated loss and deduction) exceed the amount
determined to be distributable to a Partner with respect to the entire fiscal
year (after making the adjustments required by Section 4.2(c)(v)), the Partner
shall return the excess to the Partnership immediately upon request by the
General Partner.
 
Notwithstanding the foregoing provisions of this Section 4.3(a), the General
Partner may, with the approval of the Management Committee, from time to time
cause the Partnership to (and the Partnership shall) reserve and not distribute
portions of the Owners’ Allocation for Partnership purposes (including, without
limitation, to increase the net worth of the Partnership, to make capital
expenditures (such as the creation of or investment in a Controlled Affiliate)
or to create a reserve for anticipated purchases of Partnership Interests);
provided, however, that any such reservation shall be made from all Partners
pro-rata in proportion to Partnership Points; and provided, further, that to the
extent such reserve is not used for Partnership purposes as contemplated by the
General Partner and the Management Committee, such reserve shall be distributed
in accordance with this Section 4.3(a).
 
23

--------------------------------------------------------------------------------


 
To the extent that cash is for any reason not available to make a distribution
to any Partner pursuant to this Section 4.3(a) at the time such distribution
otherwise would have been required by this Section 4.3(a) to be made to the
Partner if cash were available therefor (or in the event that the Partnership
for any other reason does not make a required distribution to the Partner within
thirty (30) days following a calendar quarter end or sixty (60) days following a
fiscal year end, as applicable), then such distribution shall be made to the
Partner by the Partnership as promptly as possible following the date it was
otherwise required to be made under this Section 4.3(a), in the case of the
General Partner only, together with interest thereon calculated from the
thirtieth (30th) day following such calendar quarter end or the sixtieth (60th)
day following such fiscal year end (as applicable) at a rate per annum equal to
the prime lending rate then in effect as reported by JP Morgan Chase Bank (or
its successor) plus two percent (2.0%) per annum, which interest shall be borne
by the Partnership as an operating expense payable out of the Operating
Allocation.
 
(b)          Except to the extent distributions are provided for in Section
4.3(a) hereof, any other amounts or proceeds available for distribution to the
Partners (if any) (after taking into account the use or reservation of Operating
Allocation pursuant to Section 3.5(a)) shall be distributed to the Partners at
such times as may be determined by the General Partner, provided that any such
distribution shall be made among the Partners (i) if attributable to a sale of
all, or a substantial portion (as determined by the General Partner), of the
assets of the Partnership and its Controlled Affiliates, then in the same manner
and order as such distribution would have been made under Section 4.4 upon a
dissolution, and (ii) if attributable other than to a sale described in clause
(i), then (except to the extent otherwise agreed to in writing by the General
Partner and the Management Committee) in accordance with each Partner’s Partner
Allocation Share at the time of such distribution (provided that, if a Partner
has made a Capital Contribution after the Effective Time, the General Partner
may cause the Partnership first to make a priority return of such Capital
Contribution in the case of a distribution described in this clause (ii)).
 
(c)          Notwithstanding anything to the contrary in this Section 4.3, upon
any Transfer of Partnership Interests in accordance with Article V,
distributions pursuant to this Article IV after the date of such Transfer shall
be made to the Person owning the Partnership Interest at the date of such
distribution, unless the transferor and transferee otherwise agree and so direct
the Partnership and the General Partner in a written statement signed by both
the transferor and transferee and consented to in writing by the General
Partner.  In connection with a Transfer by a Partner of Partnership Interests,
the transferee shall succeed to a fraction of the transferor’s Capital Account
the numerator of which is the number of Partnership Points transferred by such
Partner and the denominator is the number of Partnership Points held by such
Partner, unless the transferor and transferee otherwise agree and so direct the
Partnership and the General Partner in a written statement signed by both the
transferor and transferee and consented to in writing by the General Partner.
 
(d)          Notwithstanding any other provision of this Agreement, the
Partnership shall not make a distribution to any Partner on account of its
Partnership Interest if such distribution would violate the Act or other
applicable law.
 
24

--------------------------------------------------------------------------------


 
Section 4.4         Distributions upon Dissolution; Establishment of a Reserve
Upon Dissolution.
 
(a)          Upon the dissolution of the Partnership, the assets of the
Partnership shall first go toward the payment (or the making of reasonable
provision for the payment) of all liabilities of the Partnership owing to
creditors, including, without limitation, the establishment of such reserves as
the General Partner (or if there is none, the Liquidating Trustee) deems
necessary or advisable to provide for any liabilities or other obligations of
the Partnership.  The General Partner (or if there is none, the Liquidating
Trustee) may cause the Partnership to pay any such reserves over to a bank (or
other third party) to be held in escrow for the purpose of paying any such
liabilities or other obligations.  At the expiration of such period(s) as the
General Partner (or Liquidating Trustee, if there is no General Partner) may
deem necessary or advisable, any remaining amount of such reserves (if any), and
any other assets available for distribution, or a portion thereof (as determined
by the General Partner or, if there is none, the Liquidating Trustee), shall be
distributed to the Partners as follows:
 
 
(i)
First, to the General Partner in accordance with the positive balance (if any)
in its Capital Account (as determined immediately prior to such distribution)
until its positive Capital Account balance has been reduced to zero (0);

 
 
(ii)
Second, among the Limited Partners as of the date of dissolution in accordance
with (and in proportion to) the positive balances (if any) in their respective
Capital Accounts (as determined immediately prior to such distribution) until
all such positive Capital Account balances have been reduced to zero (0); and

 
 
(iii)
Thereafter, among the Partners as of the date of dissolution, in accordance with
each Partner’s Partner Allocation Share as of the date of dissolution.

 
(b)          If any assets of the Partnership are to be distributed in kind in
connection with such a dissolution of the Partnership, such assets shall be
distributed on the basis of their Fair Market Value (net of any liabilities
encumbering such assets) and, to the greatest extent practicable under the
circumstances (as determined by the General Partner or, if there is none, the
Liquidating Trustee), shall be distributed pro rata in accordance with the total
amounts to be distributed to each Partner.  In the event that a distribution
referenced in the preceding sentence is not distributed pro-rata, the Partners
understand and acknowledge that a Partner may be compelled to accept a
distribution of any asset in kind from the Partnership despite the fact that the
percentage of the asset distributed to such Partner exceeds the percentage of
that asset which is equal to the percentage in which such Partner shares in
distributions from the Partnership.  Immediately prior to the effectiveness of
any such distribution-in kind, each item of gain and/or loss that would have
been recognized by the Partnership had the property being distributed instead
been sold by the Partnership for its Fair Market Value shall be determined and
allocated to those Persons who were Partners immediately prior to the
effectiveness of such distribution in accordance with Section 4.2(e) and 4.2(f),
as applicable.
 
25

--------------------------------------------------------------------------------


 
Section 4.5         Proceeds from Capital Contributions and the Sale of
Securities; Certain Special Allocations.
 
(a)          Minimum Gain Chargeback.  Notwithstanding any other provision in
this Article IV, if there is a net decrease in Partnership Minimum Gain or
Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any taxable year, the Partners shall be specially allocated items of Partnership
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to their respective shares of such net decrease during such year,
determined pursuant to Treasury Regulations Sections 1.704-2(g)(2) and
1.704-2(i)(5).  The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f).  This Section 4.5(a) is intended
to comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).
 
(b)          Qualified Income Offset.  In the event any Partner unexpectedly
receives any adjustments, allocations, or distributions described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate the deficit balance in his Capital Account
created by such adjustments, allocations or distributions as promptly as
possible.
 
(c)          Gross Income Allocation.  In the event any Partner has a deficit
Capital Account at the end of any fiscal year which is in excess of the sum of
(i) the amount such Partner is obligated to restore, if any, pursuant to any
provision of this Agreement, and (ii) the amount such Partner is deemed to be
obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 4.5(c) shall be made only if and to the extent that a Partner would have
a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article IV have been tentatively made as if Section 4.5(b)
and this Section 4.5(c) were not in this Agreement.
 
(d)          Nonrecourse Deductions.  Nonrecourse Deductions shall be allocated
among the Limited Partners in accordance with their respective numbers of
Partnership Points.
 
(e)          Partner Nonrecourse Deductions.  Partner Nonrecourse Deductions for
any taxable period shall be allocated to the Partner who bears the economic risk
of loss with respect to the liability to which such Partner Nonrecourse
Deductions are attributable in accordance with Treasury Regulations Section
1.704-2(j).
 
(f)          Curative Allocations.  The allocations set forth in Sections
4.5(a), (b), (c), (d), and (e) hereof (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Treasury Regulations.  It is
the intent of the Partners that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Partnership income, gain, loss or
deduction pursuant to this Section 4.5(f), and to the extent Regulatory
Allocations are necessary, it is the intent of the Partners that they be made in
as consistent a manner with the provisions of Section 4.2 hereof as practicable,
subject to compliance with the Treasury Regulations.  Therefore, notwithstanding
any other provision of this Article IV (other than the Regulatory Allocations),
the General Partner shall make such offsetting special allocations of
Partnership income, gain, loss or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Partner’s
Capital Account and net allocations of the Owners’ Allocation are, to the extent
possible, equal to the Capital Account balance and net Owners’ Allocation such
Partner would have had if the Regulatory Allocations were not a part of this
Agreement and all Partnership items were allocated pursuant to Section 4.2.  In
exercising its discretion under this Section 4.5(f), the General Partner shall
take into account future Regulatory Allocations under Section 4.5(a) that,
although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 4.5(d) and (e).
 
26

--------------------------------------------------------------------------------


 
(g)         Capital Contributions made by any Partner after the Effective Time,
and any proceeds from the issuance of securities by the Partnership, may in the
sole discretion of the General Partner be used for the benefit of the
Partnership (including, without limitation, provision for the purchase or
redemption of any Partnership Interests to be purchased or redeemed by the
Partnership), or may be distributed by the Partnership to the Partners in the
sole discretion of the General Partner, in which case any such proceeds shall be
apportioned among and distributed to the Partners in accordance with each
Partner’s Partner Allocation Share immediately prior to the date of such
contribution or issuance of securities (it being understood that in the event
the proceeds are a promissory note or other receivable, any such distribution
shall only occur (if at all) upon receipt by the Partnership of cash in respect
thereof).
 
(h)         All items of depreciation or amortization (as calculated for book
purposes in accordance with GAAP, consistently applied) on account of the
tangible and intangible items of property of the Partnership at the Effective
Time shall be allocated to the Limited Partners pursuant to Section
4.2(d)(i)(A); in no event shall items of intangible property resulting from the
purchases of Partnership Interests occurring pursuant to the Merger Agreement
from any subsequent revaluation of Capital Accounts hereunder be depreciated or
amortized for Capital Account purposes under this Agreement.  All items of
depreciation or amortization (as calculated for book purposes in accordance with
GAAP, consistently applied) on account of property (whether tangible or
intangible) purchased out of the Operating Allocation shall be allocated to the
Limited Partners as set forth in Section 4.2(d)(i)(A), and all items of
depreciation or amortization (as calculated for book purposes in accordance with
GAAP, consistently applied) on account of property (whether tangible or
intangible) purchased out of the Owners’ Allocation shall be allocated among the
Partners in accordance with each Partner’s Partner Allocation Share on the date
the property was purchased.
 
(i)           Notwithstanding anything to the contrary contained in this
Agreement, at the Effective Time, the Partnership shall make a one-time special
distribution to the General Partner (the “Special Distribution”) in the form of
a return of capital in an amount equal to the working capital of the Partnership
at such time in excess of $1,000,000, in consideration for the General Partner’s
agreement to provide seed capital for new funds formed by the Partnership or its
Controlled Affiliates (“New Funds”) in an aggregate amount up to the Adjusted
Seed Capital Commitment (as defined below). The Adjusted Seed Capital Commitment
amount shall be contributed to the New Funds, at the request of the Chief
Executive Officer upon not less than ten (10) business days’ prior written
notice. (For the avoidance of doubt, the Adjusted Seed Capital Commitment amount
is an aggregate amount that may be contributed to one fund, or shared amongst
several funds.)  Any amounts so contributed may be redeemed, from time to time,
in accordance with the terms and conditions of the applicable New Fund. For the
avoidance of doubt, the Limited Partners waive any right to a share of the
Special Distribution. If the written notice required above has been so
delivered, the Special Distribution may be offset by any requested Adjusted Seed
Capital Commitment amount at the Effective Time. For purposes of this paragraph,
"Adjusted Seed Capital Commitment," shall mean as of any date determination (A)
the lesser of (x) $1,000,000 plus investment gains and minus losses, less taxes
paid on any such gains, and (y) $2,000,000, minus (B) the net asset value of
investments by the General Partner in funds to date and not redeemed. For the
avoidance of doubt, if the Adjusted Seed Capital Commitment amount equals zero,
the General Partner’s funding obligation shall terminate.
 
27

--------------------------------------------------------------------------------


 
Section 4.6         Tax Allocation.  For income tax purposes only, each item of
income, gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of income, gain, loss and
deduction and specially allocated items are allocated for Capital Account
purposes, provided that in the case of any Partnership asset the Carrying Value
of which differs from its adjusted tax basis for federal income tax purposes,
income, gain, loss and deduction with respect to such asset shall be allocated
solely for income tax purposes in accordance with the principles of Sections
704(b) and (c) of the Code (in such manner as is determined by the General
Partner) so as to take account of the difference between the Carrying Value and
the adjusted basis of such asset.  Notwithstanding the foregoing, the General
Partner in its sole discretion shall make such allocations for tax purposes as
may be needed to ensure that the allocations made hereunder give economic effect
to the provisions of this Agreement, provided such allocations are consistent
with applicable law.
 
Section 4.7         Other Allocation Provisions.  The foregoing provisions and
the other provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulations Section 1.704 1(b) and
shall be interpreted and applied in a manner consistent with such
regulations.  Sections 4.2(c) to 4.2(f), and Sections 4.5 and 4.6 may be amended
at any time by the General Partner if necessary, in the opinion of tax counsel
to the Partnership or the General Partner, to comply with such regulations, so
long as any such amendment (a) does not materially change the relative economic
interests of the Partners and (b) to the extent practicable in the General
Partner’s reasonable judgment, applies consistently to all Limited Partners.
 
Section 4.8         Withholding.  The General Partner and the Management
Committee (in the case of any Limited Partner) are each authorized to cause the
Partnership to withhold from distributions to the applicable Partner or, in the
case of the Management Committee, a Limited Partner, or with respect to
allocations to the applicable Partner, and to pay over to a foreign, federal,
state or local government, any amounts required to be withheld pursuant to the
Code or any other provisions of foreign, federal, state or local law.  Any
amounts so withheld shall be treated as distributed to such Partner pursuant to
this Article IV for all purposes of this Agreement and, if withheld from amounts
allocated but not distributed, shall be offset against the next amounts
otherwise distributable to such Partner.
 
28

--------------------------------------------------------------------------------


 
ARTICLE V
 
CONVERSION AND PUTS/CALLS OF PARTNERSHIP POINTS
 
Section 5.1         Conversion.
 
(a)          Series B Points automatically shall convert (“Convert”) into Series
A Points as follows:
 
 
(i)
In the case of Series B Points that are Initial Points, (A) ten percent (10%) of
such Initial Points shall Convert into an equivalent number of Series A Points
on each of the fourth (4th), fifth (5th), sixth (6th), seventh (7th) and eighth
(8th) anniversaries of the Effective Date, and (B) the remaining fifty percent
(50%) of such Initial Points shall Convert into an equivalent number of Series A
Points on the tenth (10th) anniversary of the Effective Date;

 
 
(ii)
In the case of Series B Points that are Subsequent Points, such Series B Points
shall Convert into an equivalent number of Series A Points in accordance with
the schedule for such Conversion established in the Subsequent Points Purchase
Agreement relating to such acquisition; and

 
 
(iii)
In the case of Series B Points which are purchased by the General Partner, such
Series B Points shall Convert into an equivalent number of Series A Points
immediately following the consummation of such purchase by the General Partner
(provided that such Series B Points shall not be deemed Series A Points for any
purpose in connection with such purchase).

 
(b)          In addition to the foregoing, all Series B Points which are held by
an Employee Equityholder who: (i) dies; (ii) has his or her employment with the
Partnership terminate as a result of Permanent Incapacity; (iii) is removed as a
Partner of the Partnership pursuant to a Removal Upon the Instruction of the
Management Committee; or (iv) retires on or after the Retirement date applicable
to such Employee Equityholder; in each case, shall automatically Convert into an
equivalent number of Series A Points as of immediately prior to such event.
 
(c)          In addition to the foregoing, all Series B Points that are Initial
Points shall automatically Convert into an equivalent number of Series A Points
as of the earlier of (i) immediately following a delivery by the General Partner
of a written notice expressly exercising its rights pursuant to Section 3.2(f)
hereof, (ii) immediately following a delivery by the General Partner of a
Repurchase Notice pursuant to a Section 5.2 Call by reason of the Year 4 Call
Date having occurred, or (iii) immediately following the Board of Trustees of
the Aston Funds, a Delaware statutory trust, and each series thereof, without
the prior approval of the Management Committee, effecting a material transfer
(based on then current Revenues From Operations) of such funds to an affiliated
fund group. Furthermore, only in the case of a member of the Management
Committee who was a member of such committee at the Effective Time, all Series B
Points that are Initial Points shall automatically Convert into an equivalent
number of Series A Points as of the earlier of the events set forth in clauses
(i), (ii) or (iii) above and, (iv), immediately following the twelve (12) month
anniversary of the appointment of an Outside CEO pursuant to Section 3.2(d)(ii).
 
29

--------------------------------------------------------------------------------


 
(d)          In connection with any sale and transfer by the General Partner (or
any of its Affiliates) of Series A Points to any Person, the General Partner may
determine to convert such Series A Points into an equal number of Subsequent
Points effective as of immediately prior to such sale and transfer, and (unless
the General Partner shall otherwise elect in writing after the Effective Time)
no portion of the Capital Account of such transferor Partner shall be
transferred to the Person receiving such Subsequent Points.
 
Section 5.2         Section 5.2 Put/Call Events.
 
 (a)          General.  (i) In the event that (x) with respect to a particular
Employee Equityholder, an Employment Termination Event has occurred, or, (y)
with respect to each Employee Equityholder, the Year 4 Call Date has occurred,
then the General Partner shall have the right to purchase (a “Section 5.2 Call”)
(and in such event the Selling Partner shall sell) from such Employee
Equityholder (a “Selling Partner”), and (ii) independent of the General
Partner’s Section 5.2 Call set forth in clause (i) above, in the event that,
with respect to a particular Employee Equityholder, an Employment Termination
Event has occurred, then the Selling Partner shall have the right to sell (a
“Section 5.2 Put”) (and in such event the General Partner shall purchase) to the
General Partner, in each case (any such event triggering a Section 5.2 Put or
Section 5.2 Call under this Section 5.2(a), a “Section 5.2 Put/Call Event”), all
(but not less than all) of the Partnership Interests then owned by such Selling
Partner for the Purchase Price, at such times, and on such other terms, as are
set forth in this Section 5.2 (each such purchase, a “Purchase” and the
Partnership Interests purchased from such Selling Partner pursuant to a
Purchase, the “Purchased Interest”).  All notifications provided for in this
Section 5.2 to be delivered to or by (as applicable) a Selling Partner shall be
delivered to or by (as applicable) the Employee Equityholder related to such
Selling Partner (and shall be binding upon all related Limited Partners and
Permitted Transferees constituting a part of such Selling Partner hereunder).
 
(b)          Exercise.  In the event of a Section 5.2 Put/Call Event, the
General Partner or Selling Partner may exercise a Section 5.2 Call or Section
5.2 Put, respectively, by delivering to the other Person an irrevocable written
notice of such exercise (a “Repurchase Notice”) within thirty (30) days
following the Section 5.2 Put/Call Event (such thirty (30) day period, the
“Original Exercise Period”).  If neither a Section 5.2 Call nor a Section 5.2
Put is exercised in the Original Exercise Period, then each of the General
Partner and Selling Partner shall have the right to exercise a Section 5.2 Call
and Section 5.2 Put, respectively, in any subsequent year by delivering to the
other Person a Repurchase Notice within thirty (30) days following the
anniversary of the Section 5.2 Put/Call Event) (each such thirty (30) day
period, a “Subsequent Exercise Period”).  Solely for purposes of the pricing
provisions set forth in Section 5.2(d), if a Section 5.2 Put or Section 5.2 Call
is exercised in a Subsequent Exercise Period, the applicable anniversary of such
Section 5.2 Put/Call Event shall be deemed to be the effective date for such
Purchase.
 
(c)          Purchase Payment Date.  Payment of the Purchase Price in respect of
a Purchased Interest shall be made on a date set by the General Partner (the
“Purchase Payment Date”) that is the later of (i) a date set by the General
Partner which is after the last day of the calendar quarter in which the first
day of the Original Exercise Period or Subsequent Exercise Period in which such
Repurchase Notice was delivered falls, but which is not more than one hundred
twenty (120) days after such first day; (ii) the date which is the first
Business Day after the second anniversary of the Effective Time; or (iii) the
date which is the first Business Day after six (6) months following the date
such Partnership Points were acquired by the Selling Partner.
 
30

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the General Partner may set an earlier Purchase
Payment Date for any such Purchase upon written notice thereof to the Selling
Partner, in which event such written notice shall constitute the Repurchase
Notice for such Purchase, and payment of the Purchase Price in respect of such
portion of the Selling Partner’s Remaining Interest identified in such written
notice shall be made on such earlier Purchase Payment Date specified in such
written notice.
 
Promptly (and in any event within ten (10) Business Days) following (A) the end
of the most recently completed calendar month preceding each Purchase Payment
Date, and (B) any applicable calculation date in respect of Liquidation Date
Consideration issued pursuant to this Agreement following which AMG is required
to make payment in respect thereof, the Partnership shall (and the Employee
Equityholders shall use their reasonable best efforts to cause the Partnership
to) deliver to the General Partner a true and complete Purchase Information
Statement (and the General Partner may delay any payment or closing in respect
of a Purchase until it has received such a true and complete Purchase
Information Statement).  The Management Committee shall certify to the General
Partner the accuracy of the information and calculations set forth in such
Purchase Information Statement, which certification shall constitute a
representation and warranty by the Partnership, and any damages incurred by the
General Partner resulting from a breach thereof shall be reimbursed to the
General Partner from the Operating Allocation.
 
As of each Purchase Payment Date, the applicable Employee Equityholder and the
General Partner shall, if the General Partner so requests, execute an agreement
reasonably acceptable to the General Partner (x) in which such Employee
Equityholder represents and warrants to the General Partner that it has sole
record and beneficial title to the Purchased Interest, free and clear of any
Liens other than those imposed by this Agreement or consented to in writing by
the General Partner, and that the Purchase Information Statement in respect of
such Purchase is true and complete, and (y) addressing such other customary
matters as to authority, enforceability, disclosure of information, releases,
subordination and similar subjects as the General Partner reasonably
requests.  As of each Purchase Payment Date, the applicable Employee
Equityholder shall be deemed to have sold the Purchased Interest to the General
Partner and such Employee Equityholder shall cease to hold, or have any rights
with respect to, such Purchased Interest.
 
(d)          Purchase Price.  The aggregate purchase price payable by the
General Partner for a Purchase of a Purchased Interest (the “Purchase Price”)
from a Selling Partner, shall be an amount equal to the fair value of the
Partnership Points subject to the Purchase, which the parties hereto agree shall
be conclusively determined as follows:
 
 
(i)
Series A Points.  In the case of Series A Points that are Initial Points of such
Selling Partner, an amount equal to the product of: (A) five (5.0), multiplied
by (B) the Applicable Base Cash Flow, multiplied by (C) the Applicable Purchase
Percentage.

 
31

--------------------------------------------------------------------------------


 
 
(ii)
Series B Points.  In the case of Series B Points that are Initial Points of such
Selling Partner, an amount equal to the product of: (A) the positive difference,
if any, between: (I) the product of (X) five (5.0), multiplied by (Y) the
Applicable Base Cash Flow, minus (II) the Liquidation Preference determined as
of the last day of the most recently completed calendar month preceding the
Purchase Payment Date, multiplied by (B) the Applicable Purchase Percentage.

 
 
(iii)
Subsequent Points.  In the case of Subsequent Points of such Selling Partner, an
amount equal to the Fair Market Value of such Partnership Points (the
“Subsequent Points FMV”).

 
(e)          Purchase Price Payment Method.  Payment and/or delivery (as
applicable) of the Purchase Price with respect to each Purchase of a Purchased
Interest shall be made as follows (subject to delivery of a Purchase Information
Statement in accordance with the provisions of Section 5.2(c) above):
 
 
(i)
Series A Points.  In the case of a Purchase of Series A Points which are Initial
Points of the Selling Partner:

 
(A)           Removal Upon the Instruction of the Management Committee (Other
than for Unsatisfactory Performance), Retirement, Death or Permanent Incapacity;
Year 4 Call Date.  In the event of (x) a Section 5.2 Put or Section 5.2 Call in
conjunction with a Removal Upon the Instruction of the Management Committee
(other than for Unsatisfactory Performance) or the Retirement, death or
Permanent Incapacity of an Employee Equityholder, or (y) a Section 5.2 Call in
conjunction with the occurrence of the Year 4 Call Date, payment shall be made
either (at the General Partner’s election): (X) by Wire Transfer in an amount
equal to one hundred percent (100%) of such amount; or (Y) by (1) Wire Transfer
in an amount equal to fifty percent (50%) of such amount, and (2) delivery of
AMG Liquid Shares having a value equal to fifty percent (50%) of such amount (or
any combination of Wire Transfer and AMG Liquid Shares aggregating one hundred
percent (100%) in which the value of the AMG Liquid Shares does not exceed fifty
percent (50%)); in either case, on the applicable Purchase Payment Date.
 
32

--------------------------------------------------------------------------------


 
(B)           Removal Upon the Instruction of the Management Committee for
Unsatisfactory Performance; Removal For Cause.  In the event of a Section 5.2
Put or Section 5.2 Call in conjunction with (x) a Removal Upon the Instruction
of the Management Committee for Unsatisfactory Performance, or (y) a Removal For
Cause, payment shall be made either (at the General Partner’s election): (1) by
Wire Transfer in an amount equal to up to one hundred percent (100%) of such
amount; (2) by delivery of AMG Liquid Shares having a value equal to up to one
hundred percent (100%) of such amount; (3) by issuance of Liquidation Date
Consideration having a contingent amount equal to one hundred percent (100%) of
such amount, provided that in the event the Unsatisfactory Performance
determination is made following the appointment of an Outside CEO with respect
to any Employee Equityholder who was an Employee Equityholder at the time of the
appointment of the Outside CEO, the Liquidation Date Consideration shall
constitute no more than sixty percent (60%) of such amount; (4) by delivery of a
Promissory Note having a principal amount equal to up to one hundred percent
(100%) of such amount (subject to the terms and conditions of this Agreement and
such Promissory Note); or (5) by any combination, at the General Partner’s
election, of Wire Transfer, AMG Liquid Shares, Liquidation Date Consideration
and Promissory Note aggregating one hundred percent (100%) of such amount; in
any case, on the applicable Purchase Payment Date.
 
 
(ii)
Series B Points.  In the case of a Purchase of Series B Points which are Initial
Points of the Selling Partner, one hundred percent (100%) of such amount shall
be payable on the applicable Purchase Payment Date in Liquidation Date
Consideration and/or a Promissory Note, in such proportions among such forms of
payment as may be determined by the General Partner in its sole discretion
(subject to the terms and conditions of this Agreement and such Liquidation Date
Consideration and/or Promissory Note (as applicable)).

 
 
(iii)
Subsequent Points.  In the case of a Purchase of Subsequent Points, payment
shall be made in accordance with the terms and provisions of the applicable
Subsequent Points Purchase Agreement.

 
(f)          Limited Partner Bankruptcy Event.  In the event that an Employee
Equityholder holding Partnership Interests (or any other holder of Partnership
Interests, other than the General Partner or any Affiliate thereof) (each such
event, a “Limited Partner Bankruptcy Event”): (i) has filed a voluntary petition
under the bankruptcy laws or a petition for the appointment of a receiver or
makes any assignment for the benefit of creditors; (ii) is subject involuntarily
to such a petition or assignment or to an attachment or other legal or equitable
interest with respect to any of its Partnership Interests or, in the case of an
Employee Equityholder which is not a Limited Partner, its interests in the
Limited Partner which it owns, and such involuntary petition or assignment or
attachment is not discharged within sixty (60) days after its effective date; or
(iii) otherwise is subject to a Transfer of any of its Partnership Interests or,
in the case of an Employee Equityholder which is not a Limited Partner, its
interests in the Limited Partner which it owns, by court order or decree or by
operation of law (other than any such Transfer permitted by Section 6.1(b)
hereof without the consent of the General Partner), then in the case of any such
Limited Partner Bankruptcy Event, the General Partner shall be entitled to
purchase all of the Partnership Interests held by such Employee Equityholder (or
other holder of Partnership Interests) pursuant to the terms of this Section 5.2
as if such Employee Equityholder (or other holder of such Partnership Interests)
was a Selling Partner, with the purchase price for such purchase to be
determined pursuant to Section 5.2(d)(ii) (as if the Transferred Partnership
Interests were Series B Points) and the date of the closing to be determined by
the General Partner in its sole discretion.
 
33

--------------------------------------------------------------------------------


 
In order to give effect to clause (iii) of the prior sentence if any of the
Partnership Interests of an Employee Equityholder or, in the case of an Employee
Equityholder which is not a Limited Partner, its interests in the Limited
Partner which it owns, become subject to Transfer (or purport to be or have been
Transferred) by a court order or decree or by operation of law, the Employee
Equityholder (or other holder of Partnership Interests) whose Partnership
Interests, or the interests in the Limited Partner which it owns (as
applicable), are subject to such Transfer shall cease to be a Limited Partner,
and the transferee by court order or decree or by operation of law shall not
become a Limited Partner, and the General Partner shall have the right in its
sole discretion to purchase from the Employee Equityholder which has ceased to
be a Limited Partner (or other holder of Partnership Interests) all of his, her
or its interests in the Partnership in the manner set forth in the preceding
sentence.
 
Section 5.3         Scheduled Puts.
 
(a)          General.  Each Employee Equityholder who is employed by the
Partnership (or its Controlled Affiliates) may, at such Employee Equityholder’s
option and subject to the terms and conditions set forth in this Section 5.3,
cause the General Partner to purchase portions of the Series A Points held by
such Employee Equityholder that are Initial Points and the Subsequent Points
held by such Employee Equityholder (a “Section 5.3 Put”).
 
(b)          Section 5.3 Puts of Series A Points that are Initial Points.  With
respect to each Employee Equityholder having Section 5.3 Put rights under
Section 5.3(a) and holding Initial Points, for so long as such Employee
Equityholder remains employed by the Partnership (or its Controlled Affiliates),
such Employee Equityholder may (subject to the other terms and conditions set
forth in this Section 5.3) elect to cause the General Partner to purchase
portions of the Series A Points that are Initial Points of such Employee
Equityholder (together with any such Series A Points that are Initial Points of
such Employee Equityholder which previously could have been sold to the General
Partner by such Employee Equityholder pursuant to this Section 5.3(b) but were
not previously sold) annually on the last Business Day of [month] (which is the
second month following the end of the calendar quarter in which the Closing
occurred under the Purchase Agreement) (such month, the “Put Purchase Month”),
starting with the last Business Day of the first Put Purchase Month that is at
least four (4) years following the Effective Time (each a “Put Purchase Date”).
 
(c)          Section 5.3 Puts of Subsequent Points.  With respect to each
Employee Equityholder having Section 5.3 Put rights under Section 5.3(a) and
holding Subsequent Points, for so long as such Employee Equityholder remains
employed by the Partnership (or its Controlled Affiliates), such Employee
Equityholder may (subject to the other terms and conditions set forth in this
Section 5.3, and subject to any additional terms and conditions set forth in a
Subsequent Points Purchase Agreement pursuant to which such Subsequent Points
were acquired) cause the General Partner to purchase from such Employee
Equityholder on such dates (if any) as are specified in such Subsequent Points
Purchase Agreement that number of such Subsequent Points (if any) as are
specified in such Subsequent Points Purchase Agreement (as applicable) as being
subject to a Section 5.3 Put by such Employee Equityholder in connection with
such specified date (a “Put Purchase Date”).
 
34

--------------------------------------------------------------------------------


 
(d)          Maximum Section 5.3 Put Amount.  Notwithstanding anything to the
contrary contained in this Section 5.3:
 
 
(i)
Only up to an aggregate number of an Employee Equityholder’s Series A Points
equal to ten percent (10%) of the number of Initial Points held by such Employee
Equityholder as of the Effective Time (in addition to any Series A Points which
previously could have been sold by such Employee Equityholder pursuant to this
Section 5.3 but were not previously sold) may be sold by such Employee
Equityholder pursuant to Section 5.3(b) during any single calendar year;

 
 
(ii)
Only up to an aggregate number of an Employee Equityholder’s Series A Points
equal to fifty percent (50%) of the number of Initial Points held by such
Employee Equityholder as of the Effective Time may be sold by such Employee
Equityholder pursuant to Section 5.3(b); and

 
 
(iii)
The General Partner shall in no event be required to purchase during any single
calendar year in the aggregate pursuant to Section 5.3(b) a number of
Partnership Points exceeding ten percent (10%) of the aggregate number of
Initial Points held by the Employee Equityholders as of the Effective Time, and
in the event a greater number of Partnership Points have purported to be put
pursuant to this Section 5.3 during any single calendar year, the number of
Partnership Points that are actually put by Employee Equityholders pursuant to
this Section 5.3 in such calendar year shall be reduced to a number that is
equal to ten percent (10%) of the number of Initial Points held by the Employee
Equityholders as of the Effective Time, with such reduction borne pro rata by
the Employee Equityholders exercising Section 5.3 Puts in that calendar year in
proportion to the number of Partnership Points they have attempted to put in
such calendar year pursuant to this Section 5.3, and the remainder of such
purported Section 5.3 Puts in such calendar year shall be deemed to have been
irrevocably withdrawn.

 
(e)          Section 5.3 Put Procedure.  If an Employee Equityholder having
Section 5.3 Put rights desires to exercise his or her rights under Section
5.3(b) or 5.3(c) above, he or she shall give the General Partner and the
Management Committee irrevocable written notice (a “Put Notice”) during the
immediately preceding Put Notice Month (or, in the case of an exercise of a
Section 5.3 Put right pursuant to this Section 5.3(e) having a different
exercise month specified in the Subsequent Points Purchase Agreement relating
thereto, then during such other specified month) (the final calendar day of such
month, the “Put Notice Deadline”), stating (i) that he or she is electing to
exercise such rights, (ii) the number of Partnership Points (the “Put Points”)
to be sold in the Section 5.3 Put, (iii) to what extent such Section 5.3 Put is
a put of (x) Series A Points that are Initial Points (“Initial Put Points”) or
(y) Subsequent Points (“Subsequent Put Points”), and (iv) if Subsequent Put
Points are to be included in such Section 5.3 Put, what Subsequent Points
Purchase Agreement they are associated with.
 
35

--------------------------------------------------------------------------------


 
Section 5.3 Puts in any given calendar year for which Put Notices are received
before the Put Notice Deadline for that calendar year shall be completed as
follows: the General Partner shall purchase from each Employee Equityholder that
number of Put Points as is equal to the sum of (x) the number of Initial Put
Points designated in such Employee Equityholder’s Put Notice to be sold by such
Employee Equityholder, up to the maximum number of Initial Put Points permitted
by Section 5.3(d) to be put by such Employee Equityholder in that year, and (y)
the number of Subsequent Put Points designated in such Employee Equityholder’s
Put Notice to be sold by such Employee Equityholder, up to the maximum number of
Subsequent Put Points permitted by Section 5.3(d)(iii) and the applicable
Subsequent Points Purchase Agreement to be put by such Employee Equityholder in
that year.
 
(f)          Purchase Price.  The aggregate purchase price payable by the
General Partner upon the purchase of any Put Points pursuant to a Section 5.3
Put (the “Purchase Price”) shall be an amount equal to the fair value of such
Put Points, which the parties hereto agree shall be conclusively determined as
follows:
 
 
(i)
In the case of Initial Put Points, an amount equal to the product of: (A) five
(5.0), multiplied by (B) the Applicable Base Cash Flow, multiplied by (C) the
Applicable Purchase Percentage; or

 
 
(ii)
In the case of Subsequent Put Points, an amount equal to their Subsequent Points
FMV.

 
(g)          Payment of Purchase Price.  The Purchase Price shall be paid by the
General Partner (subject to delivery of a Purchase Information Statement and
delivery of such documents or instruments of transfer as may be requested by the
General Partner in accordance with Section 5.2(c)) as follows:
 
 
(i)
In the case of Initial Put Points, either (at the General Partner’s election):
(x) by Wire Transfer in an amount equal to one hundred percent (100%) of such
amount; or (y) by (I) Wire Transfer in an amount equal to fifty percent (50%) of
such amount, and (II) delivery of AMG Liquid Shares having a value equal to
fifty percent (50%) of such amount (or any combination of Wire Transfer and AMG
Liquid Shares aggregating one hundred percent (100%) of such amount in which the
value of the AMG Liquid Shares does not exceed fifty percent (50%)); in either
case, on the relevant Put Purchase Date.

 
 
(ii)
In the case of Subsequent Put Points, payment shall be made in accordance with
the terms and provisions of the applicable Subsequent Points Purchase Agreement.

 
(h)          Cessation of Rights.  As of the applicable Put Purchase Date, each
Employee Equityholder selling Put Points shall cease to hold the Put Points
purchased on the Put Purchase Date (or canceled by the Partnership if the
Partnership is the assignee making such purchase) and shall no longer have any
rights with respect to such portion of his or her Partnership Interests, other
than payment of the Purchase Price hereunder.
 
36

--------------------------------------------------------------------------------


 
Section 5.4         Accelerated Put.
 
(a)          Accelerated Put.  Notwithstanding any provisions contained in this
Agreement to the contrary, immediately following (i) delivery by the General
Partner of a written notice expressly exercising its rights pursuant to Section
3.2(f) hereof, (ii)   if the Board of Trustees of the Aston Funds, a Delaware
statutory trust, and each series thereof, without the prior approval of the
Management Committee, effects a material transfer (based on then current
Revenues From Operations) of such funds to an affiliated fund group, or (iii)
the twelve (12) month anniversary of the appointment of an Outside CEO pursuant
to Section 3.2(d)(ii) (a “Put Acceleration Event”), then, in the case of clauses
(i) and (ii), each Employee Equityholder who is then employed by the Partnership
(or its Controlled Affiliates) and, in the case of clause (iii), each Employee
Equityholder who is then employed by the Partnership (or its Controlled
Affiliates) and who also served on the Management Committee at the time of the
appointment of the Outside CEO may, at such Employee Equityholder’s option,
cause the General Partner to purchase all (but not less than all) of the Initial
Points then owned by such Employee Equityholder pursuant to the terms and
conditions of this Section 5.4 (an “Accelerated Put”).
 
(b)          Put Notice.  If an Employee Equityholder desires to exercise his or
her Accelerated Put rights, he or she shall give the General Partner and the
Partnership irrevocable written notice (an “Accelerated Put Notice”) within
sixty (60) days after the Put Acceleration Event (the “Accelerated Put Notice
Period”), stating that such Employee Equityholder is electing to sell all (but
not less than all) of the Initial Points then owned by such Employee
Equityholder.  Notwithstanding anything to the contrary, in the event of the
involuntary termination of an Employee Equityholder’s employment by the
Partnership (or its Controlled Affiliates) during the Accelerated Put Notice
Period, such Employee Equityholder’s Accelerated Put rights under this Section
5.4 shall continue without modification for the duration of the Accelerated Put
Notice Period notwithstanding such termination of employment.
 
(c)          Purchase Price.  The aggregate purchase price payable by the
General Partner to such Employee Equityholder upon the purchase of Initial
Points pursuant to an Accelerated Put shall be an amount equal to the product
of: (i) five (5.0), multiplied by (ii) the Applicable Base Cash Flow, multiplied
by (iii) the Applicable Purchase Percentage.  In the event that the amount as
calculated pursuant to the immediately preceding sentence is less than the
amount set forth on Schedule D with respect to such Employee Equityholder (which
scheduled amount shall be reduced by the aggregate amount of any payments
previously made to such Employee Equityholder pursuant to Section 5.3 in respect
of Initial Points), then in addition to the sale of all of the Initial Points
then owned by such Employee Equityholder, such Employee Equityholder may sell to
the General Partner, and the General Partner shall purchase, an amount of Excess
Operating Allocation (assuming, for purposes of this Section 5.4(c), the
elimination of all compensation expenses of the Partnership and its Controlled
Affiliates) to which such Employee Equityholder is then entitled (which shall be
based upon such Employee Equityholder’s Applicable Management Percentage
Interest) and such Excess Operating Allocation shall be purchased according to
the formula set forth above such that the aggregate amount would equal (but in
no event exceed) the amount set forth on Schedule D hereto (as such Schedule D
amount may be reduced in accordance with this paragraph to reflect payments
previously made). For the avoidance of doubt, the Owners’ Allocation Percentage
and the Operating Allocation percentage shall be proportionately adjusted to
reflect any such sale.  The aggregate purchase price payable by the General
Partner to such Employee Equityholder upon the purchase of such interests
pursuant to this Section 5.4(c) is the “Accelerated Put Purchase Price”.
 
37

--------------------------------------------------------------------------------


 
(d)          Payment of Accelerated Put Purchase Price.  In the case of any
purchase pursuant to an Accelerated Put, the Accelerated Put Purchase Price
shall be paid by the General Partner either (at the General Partner’s election):
(i) by Wire Transfer in an amount equal to one hundred percent (100%) of such
amount; or (ii) by (A) Wire Transfer in an amount equal to fifty percent (50%)
of such amount, and (B) delivery of AMG Liquid Shares having a value equal to
fifty percent (50%) of such amount (or any combination of Wire Transfer and AMG
Liquid Shares aggregating one hundred percent (100%) of such amount in which the
value of the AMG Liquid Shares does not exceed fifty percent (50%)); in either
case, on a date (the “Put Purchase Date”) determined by the General Partner (but
no later than sixty (60) days following delivery of the Accelerated Put Notice).
 
(e)          Cessation of Rights.  As of the Put Purchase Date, each Employee
Equityholder selling Initial Points shall cease to hold any Partnership Points
and shall no longer have any rights with respect to such Partnership Points
(other than payment of the Accelerated Put Purchase Price hereunder), and if at
such time such Employee Equityholder does not hold any other Partnership
Interests, such Employee Equityholder automatically shall be deemed to have
withdrawn from the Partnership in accordance with Section 6.4.
 
Section 5.5         Miscellaneous.
 
(a)          Failure to Consummate; Power of Attorney.  In the event that an
Employee Equityholder (or other holder of Partnership Interests, other than the
General Partner or any Affiliate thereof) is required to sell all or any portion
of its Partnership Interests pursuant to Section 5.2 and for any reason fails to
execute and deliver the agreements required by Section 5.2 and otherwise to
consummate such sale in accordance with Section 5.2, the General Partner may
deposit the amount payable in respect of such Partnership Interests (including
cash and/or promissory notes) with any bank doing business within fifty (50)
miles of the Partnership’s principal place of business, with the Partnership’s
accounting firm or with such Employee Equityholder’s counsel, as agent for such
Employee Equityholder (or such other holder of Partnership Interests), to be
held by such bank, accounting firm or counsel for the benefit of and for
delivery to such Employee Equityholder.  Upon such deposit by the General
Partner and upon notice thereof given to such Employee Equityholder (or such
other holder of Partnership Interests), such Employee Equityholder shall have no
further rights under this Agreement with respect to such Partnership Interests
(other than the right to withdraw the payment therefor, if any, held by the
agent described in the preceding sentence).  Each Employee Equityholder does
hereby irrevocably constitute and appoint the General Partner with full power of
substitution, the true and lawful attorney-in-fact and agent of such Employee
Equityholder (or such other holder of Partnership Interests), to execute and
deliver, in its or its assignee’s name, place and stead, all instruments,
documents and certificates as the General Partner may determine to be necessary,
appropriate or convenient to consummate any sale contemplated by Section
5.2.  This power of attorney shall be deemed to be coupled with an interest,
shall be irrevocable, shall survive and not be affected by the dissolution,
bankruptcy, incompetence or legal disability of any Employee Equityholder (or
such other holder of Partnership Interests) and shall extend to such Employee
Equityholder’s (or such other holder’s) successors and assigns.
 
38

--------------------------------------------------------------------------------


 
(b)          Assignment by General Partner.  The General Partner may (without
the need for any vote or consent of the Management Committee or any Partner)
assign any or all of its rights and obligations under this Article V, in one or
more instances, to any other Person (subject to the immediately following
sentence, in the case of any assignment to the Partnership); provided, however,
that no such assignment shall relieve the General Partner of its obligation to
make payment of a Purchase Price to the extent not paid by any such
assignee.  The General Partner may, with either a Majority Limited Partner Vote
(excluding, for purposes of determining such Majority Limited Partner Vote, the
Limited Partner whose interest is being purchased) or the prior written consent
of the Management Committee, assign any or all of its rights and obligations
under this Article V, in one or more instances, to the Partnership.
 
(c)          Delivery of AMG Liquid Shares.  In the event that the General
Partner elects, pursuant to the provisions of Section 5.2 or 5.3 to pay a
portion of the Purchase Price by the delivery of AMG Liquid Shares, the General
Partner shall give irrevocable written notice of such election to the applicable
Selling Partner or the Employee Equityholder exercising the Section 5.3 Put not
less than twenty-three (23) trading days prior to the date on which such AMG
Liquid Shares are required to be delivered, and the number of AMG Liquid Shares
required to be delivered by the General Partner shall be equal to the quotient
obtained by dividing that portion of the Purchase Price to be paid in AMG Liquid
Shares by the Average AMG Stock Price.  In the event that there is a stock split
(or reverse stock split), stock dividend or other similar event during the
relevant measuring periods under the foregoing calculation, equitable and
appropriate adjustments shall be made in the application of such calculation of
the Average AMG Stock Price to take account of such event.
 
ARTICLE VI
 
PARTNER TRANSFERS, ADMISSIONS AND WITHDRAWALS
 
Section 6.1         Transferability of Interests by Limited Partners.
 
(a)          General.  No Partnership Interests of a Limited Partner (or
transferee thereof), or direct or indirect interest in any Limited Partner which
is not a natural person, may be directly or indirectly Transferred, nor may any
Limited Partner (or transferee thereof) or holder of an interest in any such
Limited Partner offer to so Transfer, and no such Transfer shall be binding upon
the Partnership or any Limited Partner, unless (i) such Transfer is expressly
permitted by this Article VI and (ii) the General Partner receives an executed
copy of the documents effecting such Transfer and such documents are in
compliance with the requirements of this Article VI and otherwise in form and
substance reasonably satisfactory to the General Partner.

 
39

--------------------------------------------------------------------------------

 
 
(b)         Permitted Transfers.  Each Limited Partner that is not a natural
person agrees and will ensure that in no event will any indirect ownership
interest in such Limited Partner be Transferred without the prior written
consent of the General Partner.  Subject to Section 6.6, a Limited Partner’s
Partnership Interests, and in the case of a Limited Partner which is not a
natural person, direct ownership interests in such Limited Partner, may be
Transferred solely as follows:
 
 
(i)
With the prior written consent of the General Partner;

 
 
(ii)
In accordance with the provisions of Sections 5.2, 5.3 or 5.4 hereof;

 
 
(iii)
By will or the laws of descent and distribution upon: (A) the death of such
Limited Partner (in the case of a Limited Partner who is a natural person), with
respect to Partnership Interests held by such Limited Partner; or (B) the death
of a direct holder of ownership interests in such Limited Partner (in the case
of a Limited Partner which is not a natural person), with respect to the direct
ownership interests in such Limited Partner held by such deceased holder; but
subject in all cases to the provisions of Sections 5.2 hereof, which shall
continue to be binding upon the Partnership Interests of such Limited Partner
(and the holders of ownership interests therein) notwithstanding such death; and

 
 
(iv)
For estate planning purposes: (A) an Employee Equityholder may Transfer his or
her Partnership Interests; or (B) direct ownership interests in a Limited
Partner which is not a natural person may be Transferred by its related Employee
Equityholder; in either such case solely to members of such Employee
Equityholder’s Immediate Family (or trusts for their benefit and of which the
exclusive trustee is such Employee Equityholder, provided that any such trust
does not require or permit distribution of such interests other than to such
Employee Equityholder, or its related original Limited Partner that is a party
hereto), provided that such Transfers may be subject to additional restrictions
as mutually agreed by the Management Committee and the General Partner in
consultation with tax counsel;

 
provided, that in the case of a Transfer pursuant to clause (iii) or (iv) above,
as a condition precedent to the effectiveness of such Transfer, the transferee
first shall be required to enter into an agreement with the Partnership in form
and substance reasonably satisfactory to the General Partner agreeing to be
bound by the provisions of this Agreement (and if such transferee is not already
a party to a Partner Non-Solicitation Agreement and becomes (or any related
person thereof, in the event such transferee is not a natural person, becomes)
an employee of the Partnership, the transferee (and each such related person)
shall also be required to enter into a Partner Non-Solicitation Agreement as a
condition precedent to the effectiveness of such Transfer); and whether or not
the transferee has in fact entered into such agreement(s), such Partnership
Interests and/or ownership interests in such Limited Partner (as applicable)
shall thereafter remain subject to this Agreement (and the transferee (and any
related person thereof, in the event such transferee is not a natural person)
shall become subject to the transferring Employee Equityholder’s Partner
Non-Solicitation Agreement if such transferee (or a related person thereof)
becomes an employee of the Partnership).

 
40

--------------------------------------------------------------------------------

 
 
(c)           No Pledges or Encumbrances.  No interests of a Limited Partner in
the Partnership may be pledged, hypothecated, optioned or encumbered, nor may
any direct or indirect ownership interests in a Limited Partner be pledged,
hypothecated, optioned or encumbered, nor may any offer to do any of the
foregoing be made, without the prior written consent of the General Partner in
its sole discretion.
 
Section 6.2         Transferability of Interests by the General Partner.
 
(a)         General.  Except as otherwise expressly permitted by this Section
6.2, without the prior written approval of the Management Committee or a
Majority Limited Partner Vote, none of the Partnership Interests of AMG or any
of its Controlled Affiliates (including the General Partner) may be Transferred;
provided, that a change of control of AMG (and the resulting indirect change of
control of the General Partner) shall not constitute such a Transfer, regardless
of how structured.
 
(b)         Permitted Transfers.  Without the consent or approval of the
Management Committee or any other Partner, the General Partner and AMG shall be
permitted to Transfer their direct and indirect interests in the Partnership as
follows:
 
 
(i)
AMG’s and/or the General Partner’s direct and indirect interests in the
Partnership may be pledged and encumbered, and lien holders of AMG’s and/or the
General Partner’s Partnership Interests may have and be able to exercise the
rights of secured creditors with respect to such interests (including, without
limitation, foreclosure on such interests by such Persons);

 
 
(ii)
The General Partner may Transfer a portion (but not a majority) of its
Partnership Interests to (A) an existing Limited Partner, or (B) a Person who is
not a Partner but who is or becomes an Officer or employee of the Partnership
(or its Controlled Affiliates) or a Person majority owned by any such Person;
and

 
 
(iii)
The General Partner may Transfer all or any portion of its Partnership Interests
to a Controlled Affiliate, and any such Controlled Affiliate shall thereafter be
bound by the provisions of this Agreement.

 
(c)           Additional Permitted Transfers.  AMG and its Controlled
Affiliates, including the General Partner, may, upon either a Majority Limited
Partner Vote or prior written approval of the Management Committee, Transfer all
of their direct and indirect interests in the Partnership in a single
transaction or a series of related transactions to a third party, and, in any
such case, each of the Limited Partners shall be required to Transfer, in the
same transaction or transactions to the same third party, all of their interests
in the Partnership, provided that the price to be received by all the Partners
shall be allocated among the Partners in the same manner as the purchase price
would have been distributed pursuant to Section 4.4 upon a dissolution following
a sale of all or a substantial portion of the assets of the Partnership and its
Controlled Affiliates (with any net gain or loss from such transaction first
having been allocated among the Partners in accordance with Section 4.2(e) or
4.2(f), as applicable).  In the case of a Transfer by the General Partner
pursuant to this Section 6.2(c), the old General Partner shall be deemed to have
withdrawn and its transferee shall be deemed to have become the new General
Partner hereunder.

 
41

--------------------------------------------------------------------------------

 
 
(d)           Transfer upon Foreclosure.  In the case of a Transfer by the
General Partner upon foreclosure (as contemplated by Section 6.2(b)(i)), each
transferee shall be requested by the General Partner to sign a counterpart
signature page to this Agreement agreeing thereby to become either a Limited
Partner or the General Partner (provided, however, that once one such other
transferee elects to become the General Partner, no transferee (other than a
subsequent transferee of such new General Partner) may elect to be a General
Partner hereunder).  If the transferees pursuant to Section 6.2(b) receive all
of the General Partner’s interests in the Partnership and none of such
transferees elects to become the General Partner, then the General Partner shall
continue to serve as the general partner of the Partnership. If, however, one of
the transferees elects to become the General Partner and executes a counterpart
signature page to this Agreement agreeing thereby to become the General Partner,
then notwithstanding any other provision hereof to the contrary, the old General
Partner shall thereupon be permitted to withdraw from the Partnership as General
Partner.
 
Section 6.3         Substitute Limited Partners.
 
(a)           No transferee of interests in the Partnership of a Limited Partner
shall become a Partner (a “Substitute Limited Partner”), and no Limited Partner
in which any direct or indirect ownership interests have been Transferred shall
remain a Partner of the Partnership, in either case except in accordance with
this Section 6.3.  If a transferee of an interest in the Partnership does not
become (and until any such transferee becomes) a Substitute Limited Partner, or
if a Limited Partner in which an ownership interest has been Transferred does
not remain a Partner of the Partnership following such Transfer, in either case
in accordance with the provisions of this Section 6.3, such Person shall not be
entitled to exercise or receive any of the rights, powers or benefits of a
Limited Partner other than the right to receive distributions which the
assigning Limited Partner has Transferred to such Person in compliance with this
Article VI and, solely with respect to a Transfer upon death of a Limited
Partner, the right to exercise a Section 5.2 Put in accordance with Section 5.2
hereof.
 
(b)           The General Partner may in its sole discretion admit as a
Substitute Limited Partner (with respect to all or a portion of the Partnership
Interests held by a Person), any Person that acquires an Partnership Interest by
Transfer from another Partner in accordance with this Article VI, and the
General Partner may in its sole discretion permit any Limited Partner in which
all of the ownership interests have been Transferred to remain a Partner of the
Partnership (and such Limited Partner otherwise automatically shall cease to be
a Partner of the Partnership).
 
(c)           The admission of a transferee as a Substitute Limited Partner
shall, in all events, be conditioned upon the execution of an instrument
satisfactory in form and substance to the General Partner whereby such
transferee becomes a party to this Agreement as a Limited Partner, as well as
compliance by such transferee with the provisions of Section 3.8 hereof.

 
42

--------------------------------------------------------------------------------

 

Section 6.4         Resignation, Redemptions and Withdrawals.
 
(a)           No Limited Partner shall have the right to resign as a Partner, to
cause the redemption of its interest in the Partnership in whole or in part, or
otherwise to withdraw as a Partner of the Partnership, except: (a) as is
expressly provided for in Article V hereof; or (b) otherwise with the prior
written consent of the General Partner and the Management Committee, each in its
sole discretion.  Upon any resignation, redemption or withdrawal as a Partner,
the Limited Partner shall only be entitled to the consideration (if any)
provided for by Article V hereof upon the purchase of its Partnership Interest,
if and to the extent that such Article provides for such a purchase (and shall
in no event be entitled to a withdrawal, redemption or distribution of its
Capital Account in whole or in part).  If the Partnership Interest acquired from
such Limited Partner pursuant to Article V (together with all Partnership
Interests previously acquired from such Limited Partner) constitutes all of the
Partnership Interests owned by such Limited Partner prior to such acquisition,
such Limited Partner automatically shall be deemed to have withdrawn from the
Partnership and shall no longer have any rights under this Agreement, other than
the right to receive payments as provided in Article V if and to the extent such
Article so provides.
 
(b)           Without a prior Majority Limited Partner Vote or the approval of
the Management Committee, the General Partner may not resign or withdraw as
General Partner or have all or any portion of its interest in the Partnership
redeemed.  Any resigned, withdrawn or removed General Partner shall retain its
interest in the capital of the Partnership and its other economic rights under
this Agreement as a Limited Partner having the number of Partnership Points held
by the General Partner prior to its resignation, withdrawal or removal.  If a
General Partner who has resigned, withdrawn or been removed no longer has any
economic interest in the Partnership, then upon such resignation, withdrawal or
removal such Person shall cease to be a Partner of the Partnership.
 
Section 6.5         Issuance of Additional Partnership Interests.
 
(a)           Except as provided in Section 6.3, and subject to Section 6.6,
additional Limited Partners (each, an “Additional Limited Partner”) may be
admitted to the Partnership, and such Additional Limited Partners may be issued
Partnership Interests, only upon the prior written consent of the General
Partner and the Management Committee (and then upon such terms and conditions as
may be established by the General Partner, including, without limitation, upon
such Additional Limited Partner’s execution of an instrument in form and
substance satisfactory to the General Partner whereby such Person becomes a
party to this Agreement as a Limited Partner as well as such Person’s compliance
with the provisions of Section 3.8 hereof).
 
(b)           Existing Limited Partners may be issued additional Partnership
Interests by the Partnership, subject to Section 6.6, only upon the prior
written consent of the General Partner and the Management Committee (and then
upon such terms and conditions as may be established by the General Partner).
 
(c)           The General Partner and its Affiliates may only be issued
additional Partnership Interests upon the approval of the Management Committee
(and then subject to Section 6.6).

 
43

--------------------------------------------------------------------------------

 

Section 6.6         Additional Requirements for Transfer or Issuance.
 
(a)          As additional conditions precedent to the validity of (i) any
Transfer of a Limited Partner’s Partnership Interests or, in the case of a
Limited Partner which is not a natural person, any Transfer of direct or
indirect ownership interests in such Limited Partner or (ii) the issuance of
additional Partnership Interests, such Transfer or issuance (as applicable)
shall not be permitted without the prior written consent of the General Partner
in its sole discretion if:
 
 
(i)
Such Transfer or issuance would cause the Partnership to become subject to
regulation as an “investment company” under the 1940 Act, and the rules and
regulations of the SEC thereunder;

 
 
(ii)
Such Transfer or issuance would result in the “assignment” (as such term is
defined in the Advisers Act) or termination of any contracts to which the
Partnership (or its Controlled Affiliates) is a party and which individually or
in the aggregate are material (it being understood and agreed that any contract
pursuant to which the Partnership (or its Controlled Affiliates) provides
Investment Management Services is material);

 
 
(iii)
Such Transfer or issuance would result in the treatment of the Partnership as an
association taxable as a corporation or as a “publicly traded partnership” for
federal income tax purposes, as reasonably determined by the General Partner;

 
 
(iv)
After giving effect to such Transfer or issuance, the total number of Partners
would be deemed to exceed one hundred (100) (as determined in accordance with
Treasury Regulations § 1.7704-1(h)) (unless, in the case of a Transfer, either
(A) such Transfer is a Transfer described in Treasury Regulations § 1.7704-1(e),
or (B) such Transfer is pursuant to a Section 5.3 Section 5.2 Put right and the
sum of the percentage interests in profits or capital of the Partnership
Transferred during the taxable year of the Partnership (other than in Transfers
described in Treasury Regulations § 1.7704-1(e)) would, taking such Transfer
into account and assuming the maximum exercise of the Limited Partners’ Section
5.3 Section 5.2 Put rights, exceed ten percent (10%) of the total interests in
profits or capital of the Partnership); or

 
 
(v)
Such Transfer or issuance (A) is required to be registered under the Securities
Act, (B) is not required to be registered under the Securities Act by reason of
Regulation S thereunder, but would have been required to be registered under the
Securities Act if the Transfer had been made within the United States or (C)
would otherwise violate the securities or other applicable laws of any
jurisdiction.

 
(b)          The General Partner may require reasonable evidence as to the
satisfaction of the requirements of this Article VI in connection with any
Transfer or issuance of Partnership Interests, including, without limitation, a
favorable opinion of counsel in form and substance reasonably acceptable to the
General Partner, which expense shall be borne by the parties to such transaction
(and, to the extent the Partnership is such a party, its portion of such expense
shall be paid from the Operating Allocation).
 
 
44

--------------------------------------------------------------------------------

 
 
(c)           To the fullest extent permitted by law, any Transfer or issuance
that violates the provisions of this Article VI shall be null and void.
 
Section 6.7        Registration of Partnership Interests.  The Partnership
Interests constitute “securities,” as such term is defined in 6 Del. C. §
8-102(15), governed by Article 8 of the Uniform Commercial Code as in effect in
the State of Delaware (6 Del. C. § 8-101, et seq.) and constitute
“uncertificated securities” as such term is defined under Article 8 of said
Uniform Commercial Code.  The Partnership shall not issue certificates
representing any Partnership Interest.  Subject to restrictions on the
transferability of Partnership Interests as set forth herein, Partnership
Interests shall be transferred by delivery to the Partnership of an instruction
by the registered owner of an Partnership Interest requesting registration of
transfer of such Partnership Interest and the recording of such transfer in the
records of the Partnership.
 
Section 6.8       Representations and Warranties.  Each Partner (including any
Substitute Limited Partner and Additional Limited Partner) hereby represents and
warrants to the Partnership and each other Partner, and acknowledges, that: (a)
it has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the
Partnership and making an informed investment decision with respect thereto; (b)
it is able to bear the economic and financial risk of an investment in the
Partnership for an indefinite period of time; (c) it is acquiring an interest in
the Partnership for investment only and not with a view to, or for resale in
connection with, any distribution to the public or public offering thereof; (d)
the equity interests in the Partnership have not been registered under the
securities laws of any jurisdiction and cannot be disposed of unless they are
subsequently registered and/or qualified under applicable securities laws and
the provisions of this Agreement have been complied with; (e) the execution,
delivery and performance of this Agreement, and of each other agreement
referenced herein to which such Partner is a party, by such Partner have been
duly authorized in all necessary respects, do not require it to obtain any
consent or approval that has not been obtained, and do not contravene or result
in a default under (i) any provision of any existing law or regulation
applicable to it, (ii) any provision of its charter, by laws or other governing
documents (in the case of any Partner that is not a natural person) or (iii) any
agreement or instrument to which it is a party or by which it is bound; and (f)
this Agreement and each such other agreement referenced herein to which such
Partner is a party has been duly executed and delivered by such Partner and is
enforceable against such Partner in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy or similar laws affecting
creditors’ rights generally.
 
Section 6.9        Certain Fundamental Transactions.  Except as expressly
permitted by this Article VI, any merger, consolidation, sale, exchange or other
disposition of all, or substantially all, of the assets of the Partnership (and
its Controlled Affiliates) or similar transaction, whether in one or a series of
related transactions, shall require the prior written approval of (a) the
Management Committee or a Majority Limited Partner Vote, and (b) the General
Partner.

 
45

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
DISSOLUTION AND TERMINATION
 
Section 7.1        No Dissolution Upon Admissions or Withdrawals.  The
Partnership shall not be dissolved by any admission of Additional Limited
Partners, Substitute Limited Partners or substitute General Partners, or by the
withdrawal, resignation or removal of any Partner from the Partnership.
 
Section 7.2        Events of Dissolution.  The Partnership shall be dissolved
and its affairs wound up upon the occurrence of any of the following events: (a)
any date approved by both of (i) a Majority Limited Partner Vote or prior
written consent of the Management Committee, and (ii) the prior written consent
of the General Partner; (b) at any time there are no Limited Partners of the
Partnership, unless the Partnership is continued in accordance with the Act; or
(c) upon the entry of a decree of judicial dissolution under Section 17-802 of
the Act. Upon the dissolution of the Partnership, the General Partner shall
promptly notify the other Partners of such dissolution.
 
Section 7.3        Liquidation.  Upon the dissolution of the Partnership, the
General Partner, or if there is none, a Person or Persons approved by the
holders of more than fifty percent (50%) of the Partnership Points then
outstanding (including those held by the Person that was the General Partner)
shall carry out the winding up of the Partnership (in such capacity, the
“Liquidating Trustee”), and shall immediately commence to wind up the
Partnership’s affairs; provided, however, that a reasonable time shall be
allowed for the orderly liquidation of the assets of the Partnership and the
satisfaction of liabilities to creditors so as to enable the Partners to
minimize the normal losses attendant upon a liquidation.  The Partners shall
continue to share in allocations and distributions during winding up and
liquidation in the same proportions, as specified in Article IV hereof, as
before dissolution.  The proceeds of liquidation shall be applied and
distributed as set forth in Section 4.4 hereof.
 
Section 7.4        Termination.  The Partnership shall terminate when all of the
assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the Partners in the manner provided for in Section 4.4 and the Certificate of
Partnership shall have been canceled in the manner required by the Act.
 
Section 7.5        Claims of the Partners.  The Partners and former Partners
shall look solely to the Partnership’s assets for the return of their Capital
Contributions and Capital Accounts, and if the assets of the Partnership
remaining after payment of or due provision for all debts, liabilities and
obligations of the Partnership are insufficient to return such Capital
Contributions or Capital Accounts, the Partners and former Partners shall have
no recourse against the Partnership or any other Partner (including, without
limitation, the General Partner).
 
 
46

--------------------------------------------------------------------------------

 

ARTICLE VIII


RECORDS AND REPORTS

 
Section 8.1        Books and Records.  The Management Committee shall (and each
of the Employee Equityholders shall use its reasonable best efforts to) cause
the Partnership (and its Controlled Affiliates) to keep complete and accurate
books of account with respect to the operations of the Partnership (and its
Controlled Affiliates), prepared in accordance with GAAP using the accrual
method of accounting, consistently applied.  Such books shall reflect that the
interests in the Partnership have not been registered under the Securities Act,
and that the interests may not be sold or transferred without registration under
the Securities Act or exemption therefrom and without compliance with Article
VI.  Such books shall be maintained at the principal office of the Partnership
or at such other place as the General Partner shall determine.
 
Section 8.2        Accounting.  The Partnership’s books of account will be based
on the accrual method of accounting, or on such other method of accounting as
the General Partner may from time to time determine with the advice of the
Independent Public Accountants, and shall be closed and balanced at the end of
each Partnership fiscal year and shall be maintained for each fiscal year in a
manner consistent with GAAP and with the principles and/or policies of AMG
applied consistently with respect to its Controlled Affiliates.  The taxable
year of the Partnership shall be the twelve months ending December 31, or such
other taxable year as the General Partner may designate with the advice of the
Independent Public Accountants.
 
Section 8.3        Financial and Compliance Reports.  The Management Committee
shall (and each of the Employee Equityholders shall use their reasonable best
efforts to) cause the Partnership to furnish to the General Partner each of the
following:
 
(a)           Within five (5) days after the end of each month and each fiscal
quarter, information regarding the estimated consolidated assets under
management of the Partnership  (and its Controlled Affiliates) (including the
components of any changes from the information provided with respect to the
prior period, information regarding net client cash flows (actual and projected)
and information regarding market appreciation and depreciation in client
portfolios), and such revenue and expense data as is reasonably requested by the
General Partner.
 
(b)           Within eight (8) days after the end of each month and each fiscal
quarter, information regarding the consolidated assets under management of the
Partnership (and its Controlled Affiliates) (including the components of any
changes from the information provided with respect to the prior period,
information regarding net client cash flows and information regarding market
appreciation and depreciation in client portfolios), and an unaudited financial
report of the Partnership (consolidated with its Controlled Affiliates) prepared
in accordance with GAAP using the accrual method of accounting consistently
applied (except that the financial report may (x) be subject to normal year-end
audit adjustments that are neither individually nor in the aggregate material
and consistent in nature and amount with past practice and (y) not contain all
notes thereto which may be required in accordance with GAAP to be included in
audited financial statements), which unaudited financial report shall have been
certified by the most senior financial officer of the Partnership to have been
so prepared and shall include: (i) statements of operations, changes in
partners’ capital and cash flows for such month or quarter, together with a
cumulative income statement from the first day of the then current fiscal year
to the last day of such month or quarter; (ii) a balance sheet as of the last
day of such month or quarter; (iii) with respect to the quarterly financial
report, a detailed computation of the Owners’ Allocation for such quarter; and
(iv) any supporting schedules as are reasonably requested by the General
Partner.

 
47

--------------------------------------------------------------------------------

 
 
(c)           Within forty-five (45) days after the end of each fiscal year of
the Partnership, audited financial statements of the Partnership (consolidated
with its Controlled Affiliates), which shall include statements of operations,
changes in partners’ capital and cash flows for such year and a balance sheet as
of the last day thereof, each prepared in accordance with GAAP, using the
accrual method of accounting, consistently applied, certified by the Independent
Public Accountants.
 
(d)           Within one hundred twenty (120) days after the end of each fiscal
year of each Fund sponsored, managed, advised or sub-advised by the Partnership
(or its Controlled Affiliates), audited financial statements of such Fund, which
shall include statements of operations and changes in net assets for such fiscal
year and a balance sheet and schedule of investments as of the last day thereof,
each prepared in accordance with GAAP, using the accrual method of accounting,
consistently applied, certified by the independent accounting firm of such Fund.
 
(e)           If requested by the General Partner, within twenty-five (25) days
after the end of each calendar quarter, the Partnership’s (and its Controlled
Affiliates’) operating budget for each of the next four (4) fiscal quarters, in
such form and containing such estimates as may be requested by the General
Partner from time to time, certified by the most senior financial officer of the
Partnership.
 
(f)           If requested by the General Partner, copies of all financial
statements, reports, notices, press releases and other documents released to the
public during such period.
 
(g)           As promptly as is reasonably possible following a request by the
General Partner from time to time, such other financial, operations, performance
or other information or data as may be requested.
 
Section 8.4        Meetings.   The Management Committee shall hold such regular
meetings at the Partnership’s principal place of business with representatives
of the General Partner as may be requested by the General Partner from time to
time.  These meetings shall be attended (either in person or by telephone) by
such members of the Management Committee, Officers and other employees of the
Partnership (and its Controlled Affiliates) as may be requested by the General
Partner.  At each such meeting, the Officers and other employees of the
Partnership (and its Controlled Affiliates) shall discuss such matters regarding
the Partnership (and its Controlled Affiliates) and its performance, operations
and/or budgets as may be reasonably requested by the General Partner, and each
of the attendees (whether in person or by telephone) at such meeting shall have
the right to submit proposals and suggestions regarding the Partnership (and its
Controlled Affiliates), and the attendees at the meeting shall, in good faith,
discuss and consider such proposals and suggestions.
 
 
48

--------------------------------------------------------------------------------

 

Section 8.5        Tax Matters.
 
(a)           The General Partner shall cause to be prepared and filed on or
before the due date (or any extension thereof) federal, state, local and foreign
tax or information returns required to be filed by the Partnership (or its
Controlled Affiliates).  The General Partner, to the extent that funds are
available at the Partnership (or at its Controlled Affiliates), shall cause the
Partnership (or such Controlled Affiliates) to pay any taxes payable by the
Partnership (or such Controlled Affiliates) (it being understood that the
expenses of preparation and filing of such tax returns, and the amounts of such
taxes, are to be treated as operating expenses of the Partnership to be paid
from the Operating Allocation), provided that the General Partner shall not be
required to cause the Partnership (or its Controlled Affiliates) to pay any tax
so long as the Partnership (or such Controlled Affiliates) is in good faith and
by appropriate legal proceedings contesting the validity, applicability or
amount thereof and such contest does not materially endanger any right or
interest of the Partnership (or such Controlled Affiliates) and adequate
reserves therefor have been set aside by the Partnership (or such Controlled
Affiliates).  Neither the Partnership nor any Employee Equityholder shall do
anything or take any action which would be inconsistent with the foregoing or
with the General Partner’s actions as authorized by the foregoing provisions of
this Section 8.5(a).
 
(b)           The General Partner shall be the tax matters partner for the
Partnership pursuant to Sections 6221 through 6234 of the Code.
 
(c)           The General Partner shall, in its sole discretion, make or cause
to be made by the Partnership (and its Controlled Affiliates) any and all
elections for federal, state, local and foreign tax matters, including any
election to adjust the basis of the Partnership’s (or a Controlled Affiliate’s)
property pursuant to Sections 734(b), 743(b) and 754 of the Code or comparable
provisions of state, local or foreign law.
 
ARTICLE IX
 
EXCULPATION AND INDEMNIFICATION
 
Section 9.1        Liability.  Except as otherwise provided by the Act, the
debts, obligations and liabilities of the Partnership (or its Controlled
Affiliates), whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Partnership (or such Controlled
Affiliate), and no Covered Person shall be obligated personally for any such
debt, obligation or liability of the Partnership (or its Controlled Affiliates)
solely by reason of being a Covered Person.
 
Section 9.2         Exculpation.
 
(a)           No Covered Person shall be liable to the Partnership, its
Controlled Affiliates or any other Covered Person for any loss, damage or claim
incurred by reason of any act or omission performed or omitted by such Covered
Person in good faith on behalf of the Partnership (or its Controlled Affiliates)
and in a manner reasonably believed to be within the scope of authority
conferred on such Covered Person by this Agreement, except that a Covered Person
shall not by reason of this Section 9.2(a) be relieved of liability for any such
loss, damage or claim incurred by reason of any action or inaction of such
Covered Person which constituted fraud, gross negligence, willful misconduct or
a breach of this Agreement or any Related Agreement to which he, she or it is a
party.

 
49

--------------------------------------------------------------------------------

 
 
(b)           A Covered Person shall be fully protected in relying in good faith
upon the records of the Partnership (or its Controlled Affiliates) and upon such
information, opinions, reports or statements presented to the Covered Person by
any Person as to matters the Covered Person reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Partnership (or its Controlled
Affiliates).
 
Section 9.3         Fiduciary Duty.
 
(a)           To the extent that, at law or in equity, a Covered Person has
duties (including fiduciary duties) and liabilities relating thereto to the
Partnership, its Controlled Affiliates or any Partner, a Covered Person acting
under this Agreement shall not be liable to the Partnership, its Controlled
Affiliates or any Partner for his, her or its good faith reliance on the
provisions of this Agreement.  The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities of a Covered Person
otherwise existing at law or in equity, are agreed by the parties hereto to
replace such other duties and liabilities of such Covered Person.
 
(b)           Unless otherwise expressly provided herein, whenever a conflict of
interest exists or arises between the General Partner and any other Partner or
the Partnership (or its Controlled Affiliates) (other than in the case of any
action permitted to be taken by the General Partner in its “discretion” or “sole
discretion” or under a standard of similar authority or latitude, with respect
to which this sentence shall not be applicable), the General Partner shall
resolve such conflict of interest considering the relative interests of each
party (including its own interest) to such conflict and the benefits and burdens
relating to such interests, any customary or accepted industry practices, and
any applicable generally accepted accounting practices or principles.  A
resolution reached by the General Partner of any such conflict of interest shall
not constitute a breach of this Agreement or any other agreement contemplated
herein or of any duty or obligation of the General Partner at law or in equity
or otherwise unless the General Partner did not act in good faith.
 
(c)           Whenever in this Agreement the General Partner is permitted or
required to make a decision or provide its agreement or consent (i) in its
“discretion” or “sole discretion”, under a standard of similar authority or
latitude, or in the absence of any specified standard to the contrary, the
General Partner shall be entitled to consider such interests and factors as it
desires, including its own interests, and to reach any decision it may select
regardless of the reasons therefor and in its sole discretion, or (ii) in its
“good faith” or under another express standard, the General Partner shall act
under such express standard, and in either such case the General Partner shall
not be subject to any other or different standard imposed by this Agreement or
applicable law.
 
(d)           Wherever in this Agreement a factual determination is called for
and the applicable provision of this Agreement does not indicate what party or
parties are to make the applicable factual determination, and/or the applicable
standard to be used in making the factual determination, such determination
shall be made by the General Partner in the exercise of reasonable discretion.
 
 
50

--------------------------------------------------------------------------------

 

Section 9.4        Indemnification.  To the fullest extent permitted by
applicable law, a Covered Person shall be entitled to indemnification from the
Partnership for any loss, damage or claim (including any amounts paid in
settlement of any such claims) including expenses, fines, penalties and counsel
fees and expenses incurred by such Covered Person (“Losses”) by reason of any
act or omission performed or omitted by such Covered Person in good faith on
behalf of the Partnership (or its Controlled Affiliates) and in a manner
reasonably believed to be within the scope of authority conferred on such
Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any Losses incurred by such Covered
Person by reason of any action or inaction of such Covered Person which
constituted fraud, gross negligence, willful misconduct or a breach of this
Agreement or a Related Agreement to which he, she or it is a party; provided,
however, that any indemnity under this Section 9.4 shall be provided out of and
to the extent of Partnership assets only, and no Partner or Covered Person shall
have any personal liability to provide indemnity on account thereof; and
provided, further, that, except to the extent otherwise agreed to in writing by
the General Partner in respect of particular Losses at the time of such
indemnification, no Employee Equityholder (or other Covered Person related
thereto) shall be indemnified by the Partnership in respect of any Losses for
which such Employee Equityholder is required to indemnify AMG Indemnified
Parties (as defined in the Merger Agreement) under the Merger Agreement.
 
Section 9.5         Notice; Opportunity to Defend and Expenses.
 
(a)           Promptly after receipt by any Covered Person from any third party
of notice of any demand, claim or circumstance that, immediately or with the
lapse of time, would reasonably be expected to give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that would reasonably be expected to
result in any Losses with respect to which the Covered Person might be entitled
to indemnification from the Partnership under Section 9.4, the Covered Person
shall give written notice thereof (the “Claims Notice”) to the Management
Committee and the General Partner; provided, however, that a failure to give
such notice shall not prejudice the Covered Person’s right to indemnification
hereunder except to the extent that the Partnership, a Controlled Affiliate
thereof or the General Partner is actually prejudiced thereby.  The Claims
Notice shall describe the Asserted Liability in such reasonable detail as is
practicable under the circumstances, and shall, to the extent practicable under
the circumstances, indicate the amount (estimated, if necessary) of the Loss
that has been or may be suffered by the Covered Person.
 
(b)           The Partnership may elect to compromise or defend, at its own
expense and by its own counsel, any Asserted Liability; provided, however, that
if the named parties to any action or proceeding include (or could reasonably be
expected to include) both the Partnership (or its Controlled Affiliates) and a
Covered Person, or more than one Covered Persons, and the Partnership is advised
by counsel for any such Covered Person that representation of both parties by
the same counsel would be inappropriate under applicable standards of
professional conduct, the Covered Person may engage separate counsel at the
expense of the Partnership.  If the Partnership elects to compromise or defend
such Asserted Liability, it shall within twenty (20) Business Days (or sooner,
if the nature of the Asserted Liability so requires) notify the Covered Person
of its intent to do so, and the Covered Person shall cooperate, at the expense
of the Partnership, in the compromise of, or defense against, such Asserted
Liability.  If the Partnership elects not to compromise or defend the Asserted
Liability, fails to notify the Covered Person of its election as herein
provided, contests its obligation to provide indemnification under this
Agreement, or fails to make or ceases making a good faith and diligent defense,
the Covered Person may pay, compromise or defend such Asserted Liability all at
the expense of the Covered Person (in accordance with the provisions of Section
9.5(c) below).  Except as set forth in the preceding sentence, neither the
Partnership nor the Covered Person may settle or compromise any claim over the
objection of the Partnership or the General Partner; provided, however, that
consent to settlement or compromise shall not be unreasonably withheld.  In any
event, the Partnership and the Covered Person may participate at their own
expense, in the defense of such Asserted Liability.  The Covered Person shall in
any event make available to the Partnership any books, records or other
documents within its control that are necessary or appropriate for such defense,
all at the expense of the Partnership.
 
 
51

--------------------------------------------------------------------------------

 
 
(c)           If the Partnership elects not to compromise or defend an Asserted
Liability, or fails to notify the Covered Person of its election as above
provided, then, to the fullest extent permitted by applicable law, reasonable
expenses (including legal fees) incurred by a Covered Person in defending any
Asserted Liability, shall, from time to time, be advanced by the Partnership
prior to the final disposition of such claim, demand, action, suit or proceeding
upon receipt by the Partnership of an undertaking by or on behalf of the Covered
Person to repay such amount if it shall be determined that the Covered Person is
not entitled to be indemnified as authorized in Section 9.4 hereof.  The
Partnership may, if the General Partner deems it appropriate, require any
Covered Person for whom expenses are advanced to deliver adequate security to
the Partnership for his or her obligation to repay such indemnification.
 
Section 9.6         Miscellaneous.   The rights of indemnification and
advancement of expenses hereby provided shall not be exclusive of, and shall not
affect, any other rights to which a Covered Person may be entitled at law, under
other agreements or otherwise.  Nothing contained in this Article IX shall limit
any lawful rights to indemnification and advancement of expenses existing
independently of this Article IX.  The rights of indemnification and advancement
of expenses provided by this Article IX shall also inure to the benefit of the
heirs, executors, administrators, successors and assigns of a Covered Person and
any officers, directors, members, partners, shareholders, employees and
Affiliates of such Covered Person (and any former officer, director, member,
partner, shareholder or employee of such Covered Person, if the Loss was
incurred while such Person was an officer, director, member, partner,
shareholder or employee of such Covered Person).  The General Partner may extend
the indemnification called for by Section 9.4 to non-employee agents of the
Partnership (or its Controlled Affiliates), the General Partner or its
Affiliates.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1      Notices.  All notices hereunder shall be in writing and shall
be delivered, sent by recognized overnight courier or mailed by registered or
certified mail, postage and fees prepaid, to the party to be notified at the
party’s address shown below.  Notices which are hand delivered or delivered by
recognized overnight courier shall be effective on delivery.  Notices which are
mailed shall be effective on the third day after mailing.
 
(a)           If to the Partnership:

 
52

--------------------------------------------------------------------------------

 

Aston Asset Management, LP
120 North LaSalle Street, 25th Floor
Chicago, Illinois 60601
Attn:  Stuart Bilton
Facsimile No:  (312) 268-1335
 
with a copy to:


Affiliated Managers Group, Inc.
600 Hale Street
Prides Crossing, Massachusetts 01965
Attn:  John Kingston, General Counsel
Facsimile No.:  (617) 747-3380
 
(b)           If to a Limited Partner or Employee Equityholder (but subject to
provisions of this Agreement permitting notices to be given solely to an
Employee Equityholder in lieu of a notice to a related Limited Partner), to the
address for such Limited Partner or Employee Equityholder forth on Schedule A
hereto.
 
(c)           If to the General Partner:
 
c/o Affiliated Managers Group, Inc.


600 Hale Street
Prides Crossing, Massachusetts 01965
Attn:  John Kingston III, General Counsel
Facsimile No.:  (617) 747-3380


unless and until notice of another or different address shall be given as
provided herein.


Section 10.2      Successors and Assigns.  Subject to the restrictions on
Transfer set forth herein, this Agreement shall be binding upon and shall inure
to the benefit of the Partners, their respective successors, successor in title,
heirs and assigns, and each and every successor in interest to any Partner,
whether such successor acquires such interest by way of gift, purchase,
foreclosure or by any other method, and each shall hold such interest subject to
all of the terms and provisions of this Agreement.
 
Section 10.3      Amendments.  Amendments may be made to this Agreement only
with  (i) the prior written consent of the General Partner and (ii) either a
Majority Limited Partner Vote or the prior written consent of the Management
Committee; provided, that, (x) an amendment or modification which significantly
and adversely affects a particular Limited Partner differently from some other
Limited Partner, shall also require  the prior written consent of the Limited
Partner which would be so affected or the unanimous written consent of  each
member of the Management Committee; and (y) no amendment may increase the
personal liabilities of, or require the making of any additional Capital
Contribution, by any Limited Partner hereunder without the prior written consent
of such Limited Partner (it being understood that the foregoing shall in no way
limit the incurrence of any liability on the part of the Partnership for which
Limited Partners do not have personal liability); provided, further, that,
without the vote, consent or approval of any other Partner, the General Partner
may make such updates and additions to Schedule A hereto as are permitted by the
provisions hereof  and amend this Agreement to cure any ambiguity, correct or
supplement any provision hereof which is incomplete or inconsistent with any
other provision hereof, or correct any printing, stenographic or clerical errors
or omissions.


 
53

--------------------------------------------------------------------------------

 


Section 10.4      No Partition.  To the fullest extent permitted by law, no
Partner, nor any successor in interest to any Partner, shall have the right
while this Agreement remains in effect to have the property of the Partnership
partitioned, or to file a complaint or institute any proceeding at law or in
equity to have the property of the Partnership partitioned, and each Partner, on
behalf of itself, its successors, representatives, heirs and assigns, hereby
waives any such right.  It is the intent of the Partners that during the term of
this Agreement, the rights of the Partners and the Employee Equityholders, and
their respective successors in interest, as among themselves, shall be governed
by the terms of this Agreement, and that the right of any Partner or successors
in interest to assign, Transfer, sell or otherwise dispose of his interest in
the Partnership shall be subject to the limitations and restrictions of this
Agreement.
 
Section 10.5      No Waiver; Cumulative Remedies.  The failure of any Partner to
insist upon strict performance of a covenant hereunder or of any obligation
hereunder, irrespective of the length of time for which such failure continues,
shall not be a waiver of such Partner’s right to demand strict compliance in the
future.  No consent or waiver, express or implied, to or of any breach or
default in the performance of any obligation hereunder, shall constitute a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligation hereunder.  The rights and remedies provided by
this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive its right to use any or all other
remedies.  Said rights and remedies are given in addition to any other rights
the parties may have by law, statute, ordinance or otherwise.

 
54

--------------------------------------------------------------------------------

 

Section 10.6      Dispute Resolution.
 
(a)           All disputes arising in connection with this Agreement or the
breach, termination or validity thereof (“Dispute”) shall be resolved by binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in effect (the “Rules”).  The location of
the arbitration shall be Wilmington, Delaware.  There shall be three
arbitrators.  In the case of a dispute involving the General Partner, one
arbitrator shall be selected by the General Partner and one arbitrator shall be
selected by the other party or parties to the arbitration within twenty (20)
days of receipt by the respondent(s) of a copy of the demand for arbitration
and, in the case of a dispute not involving the General Partner, one arbitrator
shall be selected by the Person or Persons initiating the demand for arbitration
and one arbitrator shall be selected by the Person or Persons responding to the
demand within twenty (20) days of the receipt by the respondent(s) of a copy of
the demand for arbitration.  The third arbitrator, who shall chair the arbitral
tribunal, shall be selected by the two party-appointed arbitrators within twenty
(20) days of the appointment of the second arbitrator.  Any arbitrator not
timely appointed shall be appointed by the AAA in accordance with the listing,
striking and ranking provisions of the Rules and shall have substantial
experience relating to the investment advisory industry.  The parties hereto
covenant that they will participate in the arbitration in good faith.  The
parties will exchange document requests which shall be limited to documents
directly relevant to the Dispute and agree that they will produce to each other
all requested non-privileged documents, except documents objected to and with
respect to which a ruling has been or shall be sought from the arbitrators.  The
parties also agree to provide, or cause to be provided, full and complete access
to directly relevant books and records as requested (except as objected to and
with respect to which a ruling has been or shall be sought from the arbitrators)
and to provide the other party with any other documents on which they intend to
rely in support of their case or which they intend to introduce as evidence in
the arbitration, whether any of the aforementioned documents are in the
possession, custody, or control of the parties, or their subsidiaries, officers,
employees, advisors, accountants, attorneys, agents or representatives.  The
arbitrators may order such additional discovery as they believe to be
appropriate to the nature and requirements of the Dispute but which is also
consistent with the expedited nature of arbitration. The parties will each bear
their own legal fees and costs of the arbitration and will share equally the
fees, costs and expenses of the AAA and the arbitrators, except as otherwise
provided herein.  The provisions of this Section 10.6 and any award rendered
hereunder shall be enforceable in any court of competent jurisdiction.  The
arbitrators may assess costs, including the fees and expenses of the AAA and the
arbitrators and the reasonable legal fees and expenses of the prevailing party
or parties and any expenses incurred in connection with the arbitration, in
favor of the prevailing party or parties and against the non-prevailing party or
parties to such proceeding.  Any party refusing to comply with an order or award
of the arbitrators shall be liable for costs and expenses, including attorneys’
fees, incurred by the other party in enforcing the order or award.
 
(b)           If two or more disputes arise under this Agreement and or any
other Related Agreement between the General Partner or AMG, on the one hand, and
an Employee Equityholder, on the other hand, then any or all such disputes may
be brought in a single arbitration.  If one or more arbitrations are already
pending with respect to a dispute under this Agreement and/or any other Related
Agreement, then any party to a new dispute under any Related Agreement or any
subsequently filed arbitration brought under any Related Agreement may request
that such new dispute or any subsequently filed arbitration be consolidated into
any prior pending arbitration.  The new dispute or subsequently-filed
arbitration shall be so consolidated, provided that the arbitral tribunal for
the arbitration so selected determines that: (i) the new dispute or
subsequently-filed arbitration presents significant issues of law or fact in
common with those in the prior pending arbitration, (ii) no party to the new
dispute or prior pending arbitration would be unduly prejudiced, and (iii)
consolidation under these circumstances would not result in undue delay for the
prior pending arbitration.  Any such order of consolidation shall be final and
binding upon the parties to the new dispute and the prior pending or
subsequently filed arbitrations.  The parties waive any right they have to
appeal or to seek interpretation, revision or annulment of such order of
consolidation under the Rules or in any court.  The arbitral tribunal for the
prior pending arbitration into which a new dispute or subsequently filed
arbitration is consolidated shall serve as the arbitral tribunal for the
consolidated arbitration, unless, if there are only two parties to the
consolidated arbitration the parties agree otherwise, or if there are more than
two parties to the consolidate arbitration, any party to the arbitration who was
not involved in the appointment of an arbitrator in the prior pending
arbitration objects in writing within ten (10) days of receipt of the order of
consolidation.  In such cases, the AAA shall appoint a new arbitral tribunal for
the consolidated arbitration using the listing, ranking and striking provisions
of the Rules.  The parties agree that upon such an order of consolidation, they
will promptly dismiss any arbitration brought under this Agreement or any other
Related Agreement, the subject of which has been consolidated into another
arbitral proceeding under this Agreement or any other Related Agreement.
 
 
55

--------------------------------------------------------------------------------

 
 
(c)           By agreeing to arbitration, the parties do not intend to deprive
any court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment, or other order in aid of arbitration proceedings and the enforcement
of any award.  Without prejudice to such provisional remedies as may be
available under the jurisdiction of a court, the arbitrator(s) shall have full
authority to grant provisional remedies and to direct the parties to request
that any court modify or vacate any temporary or preliminary relief issued by
such court, and to award damages for the failure of any party to respect the
orders of the arbitrator(s) to that effect.
 
Section 10.7      Interpretation.  All terms herein using the singular shall
include the plural; all terms using the plural shall include the singular; in
each case, the term shall be as appropriate to the context of each
sentence.  Throughout this Agreement, nouns, pronouns and verbs shall be
construed as masculine, feminine and neuter, whichever shall be applicable.  Any
reference to the Code, the Act or other statutes or laws will include all
amendments, modifications, or replacements of the specific sections and
provisions concerned.  The term “including” shall be construed to be expansive
rather than limiting in nature and to mean “including, without
limitation”.  Numbered or lettered articles, sections and subsections herein
contained refer to articles, sections and subsections of this Agreement unless
otherwise expressly stated.  References to paragraphs refer to paragraphs in the
same Section unless otherwise expressly stated.  References to clauses refer to
clauses in the same paragraph unless otherwise expressly stated.  Titles or
captions of Articles or Sections contained in this Agreement are inserted as a
matter of convenience and for reference, and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any provision hereof.  The
parties intend that this Agreement and the provisions contained herein shall not
be construed or interpreted for or against any party hereto because that party
drafted or caused that party’s legal representative to draft any of its
provisions.
 
Section 10.8      Prior Agreements Superseded.  This Agreement, together with
the other Transaction Agreements, contain the entire agreement among the parties
hereto with respect to the subject matter hereof, and supersede all prior oral
or written agreements between the General Partner and any of its Affiliates or
the Partnership (and its Controlled Affiliates), on the one hand, and the
Employee Equityholder, on the other hand, with respect to the subject matter
hereof.
 
Section 10.9     Counterparts.  This Agreement may be executed in a number of
counterparts, all of which together shall for all purposes constitute one
Agreement, binding on all the Partners notwithstanding that all Partners have
not signed the same counterpart.
 
Section 10.10    Applicable Law; Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware which
apply to contracts executed and performed solely in the State of Delaware, and
without regard to any rule or canon of construction which interprets agreements
against the drafting party.  For the purposes of any judicial proceedings
ancillary to an arbitration under Section 10.6 of this Agreement (including but
not limited to a pre-arbitral injunction to maintain the status quo or prevent
irreparable harm, pre-arbitral attachment, or other order in aid of arbitration
proceedings), each of the parties hereto hereby consents to personal
jurisdiction, service of process and venue in the federal and state courts
sitting in Wilmington, Delaware, and hereby irrevocably agrees that any such
judicial proceedings may be heard and determined in such courts.  Each of the
parties hereto hereby irrevocably consents to the service of process in any such
proceedings by the mailing by certified mail of copies of any service or copies
of the summons and complaint and any other process to such party at the address
specified in Section 10.1 hereof, or by any other method permitted by law.

 
56

--------------------------------------------------------------------------------

 
 
Section 10.11    Severability.  If any provision of this Agreement shall be
adjudged in any judicial or arbitral proceeding to be invalid, illegal,
inoperative or unenforceable in any jurisdiction or jurisdictions because of
conflicts with any constitution, statute, rule or public policy or for any other
reason, such circumstance shall not have the effect of rendering the provision
in question unenforceable in any other jurisdiction or in any other case or
circumstance or of rendering any other provisions herein contained unenforceable
to the extent that such other provisions are not themselves actually in conflict
with such constitution, statute or rule of public policy, and this Agreement
shall be reformed and construed in any such jurisdiction or case as if such
invalid, illegal, inoperative, or unenforceable provision had never been
contained herein and such provision reformed so that it would be enforceable to
the maximum extent permitted in such jurisdiction or in such case.  Moreover, if
any one or more of the provisions contained in this Agreement shall be adjudged
in any judicial or arbitral proceeding to be excessively broad as to geographic
area, duration, activity or subject (or in any other respect), it is the
intention of the parties hereto that such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.  The provisions of this Agreement are severable, and no
breach of any provision of this Agreement (or any other Transaction Agreement)
or any other purported violation of law by the Partnership or the General
Partner shall operate to excuse any Employee Equityholder’s obligation to
fulfill his or her covenants and agreements hereunder.  Each Employee
Equityholder understands that his or her relationship with the Partnership is
subject to material changes (including, without limitation, in respect of the
nature of his duties and/or compensation), and he or she agrees that no such
changes shall operate to extinguish any of his or her obligations under this
Agreement or to require the re-signing of this Agreement.
 
Section 10.12   Creditors.  None of the provisions of this Agreement shall be
for the benefit of or, to the extent permitted by law, enforceable by any
creditor of (i) any Partner, (ii) any Employee Equityholder or (iii) the
Partnership, other than a Partner who is also a creditor of the Partnership.
 
Section 10.13    Exhibits and Schedules.  All Exhibits and Schedules attached to
this Agreement are incorporated and shall be treated as if set forth
herein.  Only the General Partner and the members of the Management Committee
shall have the right to review Schedule A hereto, and each of the Employee
Equityholders (in his or her capacity as a Partner) expressly waives his or her
rights under the Act (including, without limitation, under Section 17-305
thereof) to review Schedule A hereto (and acknowledges and agrees that such
waiver is reasonable in light of the interests of the Partnership and its
Partners).  Each Employee Equityholder shall have the right to receive a copy of
this Agreement and the Exhibits, Schedules and Annexes attached hereto, provided
that Schedule A hereto will be redacted as to names, Partnership Points, Capital
Contributions and other financial information of the other Partners, and such
Employee Equityholder shall have the right to review only that information
regarding such Employee Equityholder’s own Partnership Points, Capital
Contribution and the total amount of capital contributed by the Partners in the
aggregate.  Notwithstanding the foregoing, the Management Committee may in its
sole discretion furnish to any one or more Employee Equityholders (and to the
exclusion of any one or more other Employee Equityholders) such additional
information relating to Schedule A hereto as the Management Committee (in its
sole discretion) determines from time to time.

 
57

--------------------------------------------------------------------------------

 
 
Section 10.14    Additional Documents and Acts.  Each Employee Equityholder
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be reasonably requested by the General
Partner to effectuate, carry out and perform all of the terms, provisions, and
conditions of this Agreement and the actions contemplated hereby.
 
Section 10.15    Guaranty of AMG.  AMG hereby unconditionally and irrevocably
guarantees the timely performance by the General Partner of its obligations
under Sections 5.2, 5.3 and 5.4 hereof; provided, however, that the guaranty set
forth in this Section 10.15 may be terminated with the prior written consent of
the Management Committee, provided, further, however, that such guarantee may
not be terminated if the General Partner has exercised any of its rights under
Section 3.2(f) hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
58

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Initial Limited Partners and the General Partner have
executed and delivered this Amended and Restated Limited Partnership Agreement
as of the day and year first above written.


HIGHBURY FINANCIAL INC.
       
By:
  /s/ Richard S. Foote
   
Name: Richard S. Foote
   
Title:   President and Chief Executive Officer
       
MANOR LLC
       
By:
Affiliated Managers Group, Inc.,
   
Its Manager and Sole Member
       
By:
  /s/Jay Horgen
   
Name: Jay Horgen
   
Title:   Executive Vice President
 

 
Solely for purposes of Section 10.15:
 
AFFILIATED MANAGERS GROUP, INC.
   
By:
  /s/Jay Horgen
 
Name: Jay Horgen
 
Title:   Executive Vice President


 

--------------------------------------------------------------------------------

 


LIMITED PARTNERS AND EMPLOYEE EQUITYHOLDERS:
   
/s/ Kenneth Anderson
 
Kenneth Anderson
     
/s/ Stuart Bilton
 
Stuart Bilton
     
/s/ Jerry Dillenburg
 
Jerry Dillenburg
     
/s/ Christine Dragon
 
Christine Dragon
     
/s/ Joseph Hays
 
Joseph Hays
     
/s/ Robert Leahy
 
Robert Leahy
     
/s/ Michael Mayhew
 
Michael Mayhew
     
/s/ Joseph Reid
 
Joseph Reid
     
/s/ David Robinow
 
David Robinow
 



 [Amended and Restated Operating Agreement]

 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Definitions
 
“1940 Act” shall mean the Investment Company Act of 1940, as it may be amended
from time to time, and any successor to such act.
 
“AAA” shall have the meaning specified in Section 10.6(a) hereto.
 
“Accelerated Put” shall have the meaning specified in Section 5.4(a) hereof.
 
“Accelerated Put Notice” shall have the meaning specified in Section 5.4(b)
hereof.
 
“Accelerated Put Notice Period” shall have the meaning specified in Section
5.4(b) hereof.
 
“Accelerated Put Purchase Price” shall have the meaning specified in Section
5.4(c) hereof.
 
“Act” shall mean the Delaware Revised Uniform Limited Partnership Act, 6 Del. C
§ 17-101, et seq., as it may be amended from time to time and any successor
thereto.
 
“Additional Limited Partners” shall have the meaning specified in Section 6.5(a)
hereof.
 
“Advisers Act” shall mean the Investment Advisers Act of 1940, as it may be
amended from time to time, and any successor to such act.
 
“Affiliate” shall mean, with respect to any Person (herein the “first party”),
any other Person that directly or indirectly controls, or is controlled by, or
is under common control with, such first party.  The term “control” as used
herein (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to (i) vote
twenty-five percent (25%) or more of the outstanding voting securities of such
Person, or (ii) otherwise direct the management or policies of such Person by
contract or otherwise (other than solely as a director of a corporation (or
similar entity) that has five (5) or more directors).  For purposes of this
Agreement, neither the Partnership nor any of its Controlled Affiliates is an
Affiliate of any Partner.
 
“Agreement” shall have the meaning specified in the preamble hereto.
 
“AMG” shall mean Affiliated Managers Group, Inc., a Delaware corporation, and
any successors or assigns thereof.
 
“AMG Liquid Shares” shall mean AMG Shares which are at the time of issuance, and
for at least twenty (20) days thereafter, listed on a national securities
exchange (including The New York Stock Exchange or the American Stock Exchange
or any successor thereto), the NASDAQ Global Market or any successor thereto or
the London Stock Exchange or any successor thereto or any similar international
securities exchange (and not at the time of issuance subject to de-listing or
removal for failure to meet public float or share price requirements) and
eligible to be sold pursuant to a resale shelf or other registration statement
under the Securities Act (subject to customary restrictions applicable to the
use of a resale shelf or other applicable type of registration statement, as
applicable).

 

--------------------------------------------------------------------------------

 
 
“AMG Shares” shall mean shares of AMG’s common stock, par value $0.01 per share.
 
“Applicable Base Cash Flow” shall mean, as of the last day of the most recently
completed calendar month preceding a Purchase Payment Date or Put Purchase Date,
an amount equal to the positive difference (if any) resulting from: (i) the
product of: (A) the Owners’ Allocation Percentage, multiplied by (B) the sum of
(x) the annual asset-based advisory and  subadvisory fees (for the avoidance of
doubt, other than any “performance fees” or other payments based, in whole or in
part, on investment performance) payable to the Partnership (or its Controlled
Affiliates) by bona fide third parties (other than Controlled Affiliates of the
Partnership and Related Clients) as of such date pursuant to investment advisory
and subadvisory contracts in effect as of such date (based upon the fee schedule
set forth in each such investment advisory or subadvisory contract (in each
case, without duplication, such amount to be reduced to reflect any known or
foreseeable fund expenses, including related to the formation or closing of
funds, applicable caps, waivers, expenses, reimbursements or other reductions
relating thereto, as reasonably determined by the General Partner) and the
assets under management pursuant to such investment advisory or subadvisory
contracts as of such date) plus (y) net administrative fees and reimbursement
fees; provided, however, that (I) in the event any client has, prior to such
date, expressed to the Partnership (or its Controlled Affiliates) (and not
subsequently withdrawn) its intention to reduce its assets under management,
and/or the fee rates payable, pursuant to such client’s investment advisory
and/or subadvisory contract(s) with the Partnership (or its Controlled
Affiliates), the foregoing calculation of annualized advisory and subadvisory
fees shall be made after giving effect to such intended reduction(s) and (II) in
the event that any client has, prior to such date, expressed to the Partnership
(or its Controlled Affiliates) (and not subsequently withdrawn) its intention to
terminate its investment management relationship with the Partnership (and its
Controlled Affiliates), the foregoing calculation of annualized advisory and
subadvisory fees shall exclude all of such client’s contracts and assets under
management for such client, minus (ii) the Applicable Cost Overruns, if any.
 
“Applicable Aggregate Limited Partner Allocation Percentage” shall mean, as of
the date of any transaction described in Section 4.2(e) hereof, the quotient
(expressed as a percentage) obtained by dividing (i) the aggregate number of
Partnership Points held by the Limited Partners plus the total number of Reserve
Points, in each case, as of the date of such transaction by (ii) the total
number of Partnership Points outstanding plus the total number of Reserve
Points, in each case,  as of the date of such transaction.
 
“Applicable Cost Overruns” shall mean, as of any date of determination, the
amount, if any, by which the sum of (i) the combined expenses, obligations,
expenditures and other costs of the Partnership (and its Controlled Affiliates)
(other than in respect of compensation) during the twelve (12) months ending on
the last day of the calendar month immediately preceding such date of
determination (determined on an accrual basis in accordance with GAAP
consistently applied), plus (ii) the greater of (A) the combined expenses,
obligations, expenditures and other costs of the Partnership (and its Controlled
Affiliates) in respect of compensation during the twelve (12) months ending on
the last day of the calendar month immediately preceding such date of
determination (determined on an accrual basis in accordance with GAAP
consistently applied) and (B) the Minimum Compensation Amount, exceeded the
Operating Allocation (including any previously reserved Operating Allocation)
during the twelve (12) months ending on the last day of the calendar month
immediately preceding such date of determination.  For purposes of the foregoing
calculation, any expense, obligation, expenditure or other cost of the
Partnership (or its Controlled Affiliates) in respect of services provided
pursuant to an agreement between the Partnership (or its Controlled Affiliates)
and AMG (or any of its Affiliates) shall be included in such calculation as the
greater of the actual fee charged for such services as specified in the
agreement related thereto and the amount set forth on Schedule C hereto.
 
A-2

--------------------------------------------------------------------------------


 
“Applicable General Partner Allocation Percentage” shall mean, as of the date of
any transaction described in Section 4.2(e) hereof, the quotient (expressed as a
percentage) obtained by dividing (i) the aggregate number of Partnership Points
held by the General Partner and its Affiliates as of the date of such
transaction by (ii) the total number of Partnership Points outstanding plus the
total number of Reserve Points, in each case, as of the date of such
transaction.
 
“Applicable Management Percentage Interest” shall mean, with respect to an
Employee Equityholder on a Put Purchase Date, the quotient (expressed as a
percentage) obtained by dividing (i) the number of Partnership Points owned by
such Employee Equityholder on such date, by (ii) the total number of Partnership
Points owned by the Employee Equityholders on such date (before giving effect to
any issuances or redemptions of Partnership Points on such date).
 
“Applicable Purchase Percentage” shall mean, with respect to a Purchase Payment
Date or Put Purchase Date, the quotient (expressed as a percentage) obtained by
dividing (i) the number of Partnership Points being purchased from the
applicable Employee Equityholder on such date, by (ii) the total number of
Partnership Points outstanding plus the total number of Reserve Points, in each
case, on such date (before giving effect to any issuances or redemptions of
Partnership Points on such date).
 
“Asserted Liability” shall have the meaning specified in Section 9.5(a) hereof.
 
“Average AMG Stock Price” shall mean the average (arithmetic mean) Stock Price
of AMG Shares during the twenty (20) consecutive trading days ending on (and
including) the third (3rd) complete trading day immediately prior to the date on
which such AMG Shares are required to be delivered hereunder.
 
“Business Day” shall mean any day other than (i) a Saturday or a Sunday or (ii)
any other day on which banks are authorized or required by law to close in
Chicago or Boston.
 
“Capital Account” shall have the meaning specified in Section 4.2(a) hereto.
 
“Capital Contribution” shall mean, as to each Partner, the amount of money
and/or the agreed fair market value of any property (net of any liabilities
encumbering such property that the Partnership is considered to assume or take
subject to) contributed to the capital of the Partnership by such Partner.

 
A-3

--------------------------------------------------------------------------------

 
 
“Carrying Value” shall mean, with respect to any Partnership asset, the asset’s
adjusted basis for federal income tax purposes, except that the Carrying Values
of all Partnership assets shall be adjusted to equal their respective Fair
Market Values in accordance with the rules set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), except as otherwise provided herein, immediately
prior to: (i) the date of the acquisition of any additional Partnership Interest
by any new or existing Partner in exchange for more than a de minimis Capital
Contribution; (ii) the date of the distribution of more than a de minimis amount
of Partnership cash or property (other than a pro rata distribution) to a
Partner as consideration for the Partner’s interest in the Partnership; (iii)
such other dates as may be specified in Treasury Regulations under Section 704
of the Code or expressly provided for elsewhere in this Agreement; or (iv) the
date of the liquidation of the Partnership under Section 708(b)(1)(B) of the
Code; provided, that adjustments pursuant to clauses (i), (ii) and (iii) above
shall be made only if the General Partner reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners.  The Carrying Value of any Partnership asset
distributed to any Partner shall be adjusted immediately prior to such
distribution to equal its Fair Market Value.  In the case of any Partnership
asset that has a Carrying Value that differs from its adjusted tax basis,
Carrying Value shall be adjusted by the amount of depreciation, amortization or
cost recovery deductions which bears the same ratio to such Carrying Value as
the U.S. federal income tax depreciation, amortization or other cost recovery
deductions bears to such adjusted tax basis (provided, that if the U.S. federal
income tax depreciation, amortization or other cost recovery deduction is zero,
the General Partner may use any reasonable method for purposes of determining
depreciation, amortization or other cost recovery deductions).
 
“Certificate of Conversion” shall mean the Certificate of Conversion filed by
Aston LLC in accordance with the Delaware Limited Liability Company Act.
 
 “Certificate of Partnership” shall mean the Certificate of Limited Partnership
of the Partnership filed in accordance with the Act, as the same may be amended
and/or restated from time to time.
 
“Claims Notice” shall have the meaning specified in Section 9.5(a) hereof.
 
“Code” shall mean the United States Internal Revenue Code of 1986, as from time
to time amended, and any successor thereto, together with all regulations
promulgated thereunder.
 
“Committee Vote” shall have the meaning specified in Section 3.2(b)(ii) hereof.
 
“Compensation Expense” shall have the meaning specified in Section 4.2(h)
hereof.
 
“Controlled Affiliate” shall mean, with respect to a Person, any Affiliate of
such Person under its “control,” as the term “control” is defined in the
definition of “Affiliate”; provided, however, that a Fund shall not be deemed to
be a Controlled Affiliate of the Partnership (or its Controlled Affiliates) for
purposes of this Agreement if it is a bona fide collective investment vehicle
offered to third parties for investment purposes in which more than 85% of the
capital has been provided by Persons who are not (i) the Partnership (or its
Controlled Affiliates), (ii) the Employee Equityholders or other Officers or
employees of the Partnership (or its Controlled Affiliates), or any of the
members of the Immediate Family of the foregoing Persons, or (iii) any Affiliate
of any of the foregoing Persons described in clauses (i) and (ii).

 
A-4

--------------------------------------------------------------------------------

 
 
“Year 4 Call Date” shall mean December 31, 2013.
 
“Convert” shall have the meaning specified in Section 5.1(a) hereof, and
“Conversion” shall have the corresponding meaning.
 
“Covered Person” shall mean (i) a Partner, (ii) any Affiliate of a Partner,
(iii) any officer, director, shareholder, partner, employee or member of a
Partner or any of its Affiliates, (iv) any Officer, and (v) any other employee
of the Partnership (or its Controlled Affiliates) who (solely in the case of
this clause (v)) is from time to time designated a “Covered Person” by the
Management Committee with the written consent of the General Partner.
 
“Dispute” shall have the meaning specified in Section 10.6(a) hereof.
 
“Effective Date” shall mean the date on which the Effective Time occurs.
 
“Effective Time” shall mean immediately prior to the Closing under the Merger
Agreement.
 
“Eligible Person” shall have the meaning specified in Section 3.2(b)(i) hereof.
 
“Employee Equityholder” shall mean (i) in the case of any Limited Partner who is
a natural person, such Limited Partner, and (ii) in the case of any Limited
Partner that is not a natural person, that certain employee of the Partnership
(or its Controlled Affiliates) who is the grantor of a trust which is such
Limited Partner, or is an owner of capital stock of, or other equity interests
in, such Limited Partner and is listed as such on Schedule A hereto (including
any such employee after such employee has transferred any of his or her interest
in such Limited Partner to a Permitted Transferee).  For all purposes of this
Agreement, any Limited Partner described in clause (ii) above and any Permitted
Transferee of such certain employee or such Limited Partner shall be deemed to
be “related” to such certain employee and such certain employee shall be
“related” to such Limited Partner and such Permitted Transferee, and any
reference to “Employee Equityholder” in this Agreement shall be deemed to refer
to any such “related” Limited Partner and Permitted Transferee in addition to
such certain employee.
 
“Employment Agreement” shall mean each of the Employment Agreements as defined
in the Merger Agreement, and any other employment agreement among the
Partnership (or its Controlled Affiliates), the General Partner and an Employee
Equityholder entered into following the Effective Time.
 
“Employment Termination Event” shall mean, with respect to an Employee
Equityholder, the termination of the employment by the Partnership (and all of
its Controlled Affiliates employing such Employee Equityholder, if any) of such
Employee Equityholder for any reason (other than in connection with a
dissolution or liquidation of the Partnership).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor to such act.

 
A-5

--------------------------------------------------------------------------------

 
 
“Excess Operating Allocation” shall mean, as of any date of determination, the
excess Operating Allocation (if any) remaining for the twelve (12) months ending
on such date following the payment (or reservation for payment) of all expenses,
obligations, expenditures and other costs of the Partnership (and its Controlled
Affiliates) (including any such amount established as a reserve in a prior
period that is reasonably determined by the Management Committee to have been in
excess of what was necessary for such reserve).
 
 “Existing LLC Agreement” shall mean the Third Amended and Restated Limited
Liability Company Agreement of Aston Asset Management, LLC, dated as of August
10, 2009.
 
“Fair Market Value” shall mean the fair value as reasonably determined by the
General Partner or, solely for purposes of Section 4.4 hereof if there shall be
no General Partner, the Liquidating Trustee.
 
“For Cause” shall mean, with respect to the termination of an employee’s
(including an Employee Equityholder’s) employment with the Partnership (or its
Controlled Affiliates), or his or her removal from the Management Committee or
from his or her position as an Officer, any of the following:
 
(i)         such employee has engaged in any criminal act which is or involves a
serious felony offense, a violation of federal or state securities laws or
regulations (or equivalent laws or regulations of any country or political
subdivision thereof), embezzlement, fraud, wrongful taking or misappropriation
of property, or theft or any other crime involving dishonesty;
 
(ii)        such employee has (a) persistently failed to perform his or her
duties and such failure has continued for a period of not less than thirty (30)
days following written notice from the Management Committee or the General
Partner (provided that no such notice shall be required for “For Cause” to exist
following conduct that is intentional or recurring in nature) or (b) failed to
devote substantially all of his or her working time (i.e., normal business
hours) to the performance of such duties; or
 
(iii)       such employee has violated or breached any material provision
(including, without limitation, non-competition, non-solicitation,
non-disparagement and confidentiality provisions) of his or her Employment
Agreement, Partner Non-Competition Agreement or Partner Non-Solicitation
Agreement.
 
 “Fund” shall mean any collective investment vehicle (whether open-ended or
closed-ended), including, without limitation, an investment company (whether or
not registered under the 1940 Act), a general or limited partnership, a trust or
a commingled fund, in any such case organized (or otherwise formed) in any
jurisdiction.
 
“GAAP” shall mean U.S. generally accepted accounting principles.
 
“General Partner” shall mean Highbury Financial Inc. and any Person who becomes
a successor General Partner pursuant to the provisions of this Agreement;
provided, however, that if any Affiliate of the General Partner shall at any
time hold Partnership Points, such Partnership Points shall be treated in the
identical manner as Partnership Points held by the General Partner for all
purposes under this Agreement.

 
A-6

--------------------------------------------------------------------------------

 
 
“Governmental Authority” shall mean any foreign, federal, state or local court,
governmental authority or regulatory body.
 
“Immediate Family” shall mean, with respect to any natural person, (i) such
person’s spouse, parents, grandparents, children, grandchildren and siblings,
(ii) such person’s former spouse(s) and current spouses of such person’s
parents, grandparents, children, grandchildren and siblings and (iii) estates,
trusts, partnerships and other entities of which a majority of the interests are
held directly or indirectly by the foregoing.
 
“Indebtedness” shall mean, with respect to a Person: (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices); (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument; (iii) all obligations of such Person under any financing
leases; (iv) all obligations of such Person in respect of acceptances issued or
created for the account of such Person; (v) all obligations of such Person under
non-competition agreements reflected as liabilities on a balance sheet of such
Person in accordance with GAAP; (vi) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof; and (vii) all net obligations
of such Person under interest rate, commodity, foreign currency and financial
markets swaps, options, futures and other hedging obligations.
 
“Independent Public Accountants” shall mean, from and after the Effective Time,
PricewaterhouseCoopers LLP, or any other independent certified public accountant
retained by the Partnership following the Effective Time to replace
PricewaterhouseCoopers LLP with the prior written consent of the General
Partner.
 
“Initial Partners” shall mean those Persons who are Partners at the Effective
Time.
 
“Initial Points” shall mean, with respect to a Limited Partner and its Permitted
Transferees, those Series B Points held by such Limited Partner in the
Partnership at the Effective Time, together with any Series A Points resulting
from the Conversion of such Series B Points, provided that Partnership Points
shall cease to be Initial Points from and after the date on which they are
acquired by the General Partner (or its assignee) or any other Limited Partner.
 
 “Initial Put Points” shall have the meaning specified in Section 5.3(e) hereof.
 
“Investment Management Services” shall mean any services which involve: (i) the
management of an investment account or Fund (or portions thereof or a group of
investment accounts or Funds); (ii) the giving of advice with respect to the
investment and/or reinvestment of assets or funds (or any group of assets or
funds); or (iii) otherwise acting as an “investment adviser” within the meaning
of the Advisers Act, including, without limitation, in each of the foregoing
cases, performing activities related or incidental thereto.

 
A-7

--------------------------------------------------------------------------------

 
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing) or any
other restrictions, liens or claims of any kind or nature whatsoever, excluding
liens of lessors under operating leases that do not extend beyond the property
leased.  Notwithstanding the foregoing, the following items shall not constitute
Liens under this Agreement: (i) Liens for taxes, assessments, governmental
charges or claims that are being contested in good faith by appropriate legal
proceedings promptly instituted and diligently conducted and for which an
adequate reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made; (ii) statutory Liens of landlords and
carriers, warehousemen, mechanics, suppliers, materialmen, repairmen or other
similar Liens arising in the ordinary course of business and with respect to
amounts not yet delinquent or being contested in good faith by appropriate legal
proceedings promptly instituted and diligently conducted and for which an
adequate reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made; and (iii) statutory Liens incurred in
the ordinary course of business in connection with workers’ compensation,
unemployment insurances and other types of social security.
 
“Limited Partner” shall mean any Person admitted to the Partnership as a Partner
pursuant to the provisions of this Agreement, other than the General Partner and
any of its Affiliates that have been admitted as a Partner.
 
“Limited Partner Bankruptcy Event” shall have the meaning specified in Section
5.2(f) hereof.
 
“Liquidating Trustee” shall have the meaning specified in Section 7.3 hereof.
 
“Liquidation Date” shall mean (i) the date upon which a final distribution is
made to the Partners under Section 4.4 hereof, or (ii) the date of the closing
of a transaction under Section 6.2(c), in either such case following a sale of
all or substantially all of the business of the Partnership and its Controlled
Affiliates to a third party who is not an Affiliate of any Partner.
 
“Liquidation Date Consideration” shall mean, with respect to the General
Partner’s purchase of Partnership Points pursuant to Section 5.2, an obligation
on the part of the General Partner to pay to the Selling Partner, on the
Liquidation Date, an amount equal to the lesser of: (i) the portion of the
Purchase Price designated as Liquidation Date Consideration in Section 5.2(d);
or (ii) the amount calculated in clause (i) of this definition, multiplied by a
fraction (a) the numerator of which is the Applicable Base Cash Flow determined
as of the last day of the most recently completed calendar month prior to the
Liquidation Date, and (b) the denominator of which is the Applicable Base Cash
Flow determined as of the last day of the calendar month in which the Employment
Termination Event of such Employee Equityholder occurred.

 
A-8

--------------------------------------------------------------------------------

 
 
“Liquidation Preference” shall mean, as of any time of determination, an amount
equal to the sum of (i) the aggregate positive Capital Account balances of those
Partners holding Series A Points as of such time of determination (or an
allocable portion thereof, in the case of any Partner holding both Series A
Points and Series B Points at such time of determination), plus (ii)
$138,000,000, plus (iii) accretion at a rate of fifteen percent (15%) per annum
(compounded annually), calculated from the Effective Date through such time of
determination, on a principal amount equal to the aggregate positive Capital
Account balances of the Partners as of immediately following the Effective Time
plus the dollar amount set forth in clause (ii) of this definition.
 
“LLC Conversion” shall have the meaning specified in Section 2.1(a) hereof.
 
“Losses” shall have the meaning specified in Section 9.4 hereof.
 
“Majority Limited Partner Vote” shall mean the affirmative approval, by vote or
written consent, of Limited Partners holding a majority of the outstanding
Partnership Points then held by all Limited Partners.
 
“Management Committee” shall have the meaning specified in Section 3.2(b)
hereof.
 
“Merger Agreement” shall mean that certain Merger Agreement, dated as of the
date hereof, by and among AMG, Highbury Financial Inc. and Manor LLC, as the
same may be amended from time to time.
 
“Minimum Compensation Amount” shall mean, as of any date of determination, the
greater of (a) $6,000,000 or (b) the product of (i) 25.0% and (ii) the excess of
(A) Revenues From Operations during the twelve (12) months ending on the last
day of the calendar month immediately preceding such date of determination,
minus (B) the combined expenses, obligations, expenditures and other costs of
the Partnership (and its Controlled Affiliates) (other than in respect of
compensation) during such twelve (12) month period (determined on an accrual
basis in accordance with GAAP consistently applied).
 
 “Nonrecourse Deductions” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(b).  The amount of Nonrecourse Deductions for a
partnership taxable year equals the net increase, if any, in the amount of
Partnership Minimum Gain during that partnership taxable year, reduced (but not
below zero) by the aggregate distributions made during the year of proceeds of a
nonrecourse liability that are allocable to an increase in Partnership Minimum
Gain, determined according to the provisions of Treasury Regulations Section
1.704-2(c).
 
“Officers” shall have the meaning specified in Section 3.3(a) hereof.
 
“Operating Allocation” shall mean, for any period, an amount equal to the sum of
(a) the difference between (i) Revenues From Operations for such period, minus
(ii) the Owners’ Allocation for such period, plus (b) any amounts expressly
required to be added directly to the Operating Allocation for such period by the
provisions of this Agreement (including, without limitation, the proviso to the
definition of “Revenues From Operations”).
 
“Original Exercise Period” shall have the meaning specified in Section 5.2(b)
hereof.
 
“Outside CEO” shall have the meaning specified in Section 3.2(d)(ii) hereof.

 
A-9

--------------------------------------------------------------------------------

 
 
“Owners’ Allocation” shall mean, for any period, the Owners’ Allocation
Percentage multiplied by the Revenues From Operations for such period.
 
“Owners’ Allocation Expenditure” shall have the meaning specified in Section
3.5(a) hereof.
 
“Owners’ Allocation Percentage” shall mean thirty-three percent (33.0%).
 
“Partner” shall mean any Person admitted to the Partnership pursuant to the
provisions of this Agreement as a “partner” within the meaning of the Act, which
includes the General Partner, any Affiliate thereof admitted as a Partner and
the Limited Partners, and includes any Person admitted as an Additional Limited
Partner or a Substitute Limited Partner, in such Person’s capacity as a Limited
Partner of the Partnership (unless otherwise indicated).  For purposes of the
Act, the Partners shall constitute one (1) class or group of partners.
 
“Partner Allocation Share” shall mean, in connection with any amount to be
allocated (an “Allocation Amount”) to the Partners under Article IV “in
accordance with each Partner’s Partner Allocation Share”, (a) with respect to
the General Partner, an amount equal to (i) such Allocation Amount, multiplied
by (ii) a fraction, the numerator of which is the number of Partnership Points
held by the General Partner as of the first day of such calendar quarter, and
the denominator of which is the total number of Partnership Points outstanding
plus the total number of Reserve Points, in each case, as of the first day of
such calendar quarter, and (b) with respect to each Limited Partner, an amount
equal to such Limited Partner’s pro rata share (in accordance with the number of
Partnership Points held by such Limited Partner as of the first day of such
calendar quarter) of the amount equal to the difference between (i) such
Allocation Amount, minus (ii) the portion of such Allocation Amount provided for
in clause (a) above.
 
“Partner Non-Competition Agreement” shall mean each of the Partner
Non-Competition Agreements as defined in the Merger Agreement, and any other
partner non-competition agreement among the Partnership, the General Partner and
an Employee Equityholder entered into following the Effective Time.
 
“Partner Non-Solicitation Agreement” shall mean any
non-solicitation/non-disclosure agreement among the Partnership, the General
Partner and an Employee Equityholder entered into following the Effective Time
in such form as the General Partner may determine.
 
 “Partner Nonrecourse Debt Minimum Gain” shall mean an amount with respect to
each partner nonrecourse debt (as defined in Treasury Regulations Section
1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result if such
partner nonrecourse debt were treated as a nonrecourse liability (as defined in
Treasury Regulations Section 1.752-1(a)(2)) determined in accordance with
Treasury Regulations Section 1.704-2(i)(3).
 
“Partner Nonrecourse Deductions” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).
 
“Partnership” shall have the meaning specified in the preamble hereto.

 
A-10

--------------------------------------------------------------------------------

 
 
“Partnership Interest” shall mean a Partner’s limited partnership interest in
the Partnership, which includes such Partner’s Partnership Points as well as
such Partner’s Capital Account and other rights under this Agreement and the
Act.
 
“Partnership Minimum Gain” shall have the meaning set forth in Treasury
Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
 
“Partnership Points” shall mean, collectively, the Series A Points, Series B
Points and Subsequent Points authorized by the Partnership pursuant to this
Agreement (and excluding any Reserve Points), entitling the holders thereof to
the relative rights, title and interests in the profits, losses, deductions and
credits of the Partnership at any particular time as are set forth in this
Agreement, and any and all other benefits to which a holder thereof may be
entitled as a Partner as provided in this Agreement.  With respect to a
particular Partner as of any date, “Partnership Points” shall mean the aggregate
number of Series A Points, Series B Points and Subsequent Points belonging to
such Partner as set forth on Schedule A hereto.
 
 “Permanent Incapacity” shall mean, with respect to an Employee Equityholder,
that such Employee Equityholder has been permanently and totally unable, by
reason of injury, illness or other similar cause (determined pursuant to the
process set forth in the following sentence) to have performed his or her
substantial and material duties and responsibilities for a period of three
hundred sixty five (365) consecutive days, which injury, illness or similar
cause (as determined pursuant to such process) would render such Employee
Equityholder incapable of operating in a similar capacity and manner in the
future.  The foregoing determination shall be made by a licensed physician
selected jointly by the Management Committee and the General Partner; provided,
however, that if the General Partner (or any of its Affiliates) or the
Partnership (with the written consent of the General Partner) has purchased
key-man disability insurance with respect to such Employee Equityholder, which
policy is then in effect, then such determination shall be made either (i) by an
agreement between such physician and a physician selected by the insurance
company with which the General Partner or the Partnership has entered into such
insurance policy, or, if the two physicians cannot arrive at an agreement, a
third physician will be chosen by the first two physicians, and the majority
decision of the three physicians will then be binding, or (ii) if a different
procedure is then required under such insurance policy, then by using such other
procedure as may then be required by the insurance company issuing such policy
(provided that such procedure is customary for the applicable type of policy).
 
“Permitted Transferee” shall mean, with respect to any Limited Partner, its
transferees pursuant to the provisions of Sections 6.1(b)(ii) or 6.1(b)(iii)
hereof and, to the extent expressly set forth in any consent of the General
Partner pursuant to Section 6.1(b)(i), its transferees pursuant to Section
6.1(b)(i) hereof.
 
“Person” shall mean any individual, partnership (limited or general),
corporation, limited liability company, limited liability partnership,
association, trust, joint venture, unincorporated organization or other entity.
 
“Promissory Note” shall mean a promissory note of AMG in the form attached
hereto as Exhibit B.

 
A-11

--------------------------------------------------------------------------------

 
 
“Purchase” shall have the meaning specified in Section 5.2(a).
 
“Purchase Information Statement” shall mean (a) a written schedule containing
all of the factual information reasonably required to calculate the applicable
Purchase Price or payment under Liquidation Date Consideration (as applicable),
including, without limitation, a list of all contracts with clients pursuant to
which the Partnership (or its Controlled Affiliates) obtains revenues from such
client, setting forth the assets under management for such client at each date
relevant to such calculations, the fee rates in effect as of each such date, the
revenues obtained during trailing periods relevant to such calculations,
identification of any such client who is a Related Client or who has expressed
an intention to terminate its investment management relationship with the
Partnership or reduce its assets under management and/or the fee rates payable
under such client’s investment advisory and/or subadvisory contract(s), etc.,
and such other information as the General Partner reasonably requests to be
included therein; and (b) the calculation of the Purchase Price or the payment
under Liquidation Date Consideration (as applicable), shown in reasonable detail
and setting forth the sub-components of such calculations, and having attached
thereto such evidence of the underlying factual information as is reasonably
satisfactory to the General Partner.
 
“Purchase Money Lien” shall mean a Lien securing Indebtedness of the Partnership
(or any Controlled Affiliate) for borrowed money incurred to finance the
acquisition of fixed or capital assets (whether pursuant to a deferred purchase
agreement with a vendor, a loan, a financing lease or otherwise), provided that:
(i) such Lien shall be created substantially simultaneously with the acquisition
of such fixed or capital assets; (ii) such Lien does not at any time encumber
any property other than property financed by such Indebtedness; (iii) the
principal amount of such Indebtedness secured thereby is not thereafter
increased; and (iv) the principal amount of such Indebtedness secured by such
Lien shall at no time exceed the purchase price of such property.
 
“Purchase Price” shall have the meaning specified in Section 5.2(d) or 5.3(f)
hereof (as the context requires).
 
 “Purchased Interest” shall have the meaning set forth in Section 5.2(a) hereof.
 
“Put Acceleration Event” shall have the meaning specified in Section 5.4(a)
hereof.
 
“Put Notice” shall have the meaning specified in Section 5.3(e) hereof.
 
“Put Notice Deadline” shall have the meaning specified in Section 5.3(e) hereof.
 
“Put Notice Month” shall mean [month] (which is the first month of the calendar
quarter immediately preceding the calendar quarter in which the Closing occurred
under the Merger Agreement).
 
“Put Points” shall have the meaning specified in Section 5.3(e) hereof.
 
“Put Purchase Date” shall have the meaning specified in Section 5.3(b), 5.3(c)
or 5.4(d) hereof (as the context requires).

 
A-12

--------------------------------------------------------------------------------

 
 
“Put Purchase Month” shall have the meaning specified in Section 5.3(b) hereof.
 
“Regulatory Allocations” shall have the meaning specified in Section 4.5(f)
hereof.
 
“Related Agreements” shall mean the Employment Agreement and the Partner
Non-Competition Agreements.
 
“Related Client” shall mean any client that is (i) a Partner, an Employee
Equityholder, the Partnership or a Controlled Affiliate thereof, (ii) an
Affiliate of any Partner (other than the General Partner), any Employee
Equityholder, the Partnership or any Controlled Affiliate thereof, (iii) an
equity holder (or other owner), director, officer, employee or Immediate Family
member of any of the foregoing, (iv) a trust or Fund in which any of the
foregoing is a holder of a beneficial interest (in the case of this clause (iv)
with respect to a Fund, solely to the extent of the proportionate assets under
management in such Fund represented by such beneficial interest) or (v) AMG or
any Controlled Affiliate thereof (except to the extent otherwise agreed by the
General Partner in writing).
 
“Removal For Cause” shall mean, with respect to an Employee Equityholder, a
determination by either (i) the Management Committee (excluding for all purposes
the Employee Equityholder whose removal is being considered), with the prior
written consent of the General Partner, or (ii) the General Partner, in either
case, to remove such Employee Equityholder as a Partner of the Partnership
following a termination of the employment of such Employee Equityholder with the
Partnership (and its Controlled Affiliates) after such Employee Equityholder has
engaged in conduct falling within the definition of “For Cause” hereunder.
 
“Removal Upon the Instruction of the Management Committee” shall mean, with
respect to an Employee Equityholder, a determination by the Management Committee
(excluding for all purposes the Employee Equityholder whose removal is being
considered), with the prior written consent of the General Partner, to remove
such Employee Equityholder as a Partner of the Partnership following a
termination of the employment of such Employee Equityholder with the Partnership
(and its Controlled Affiliates) for any reason other than (i) Removal For Cause
or (ii) due to the Permanent Incapacity of such Employee Equityholder.
 
“Repurchase Notice” shall have the meaning specified in Section 5.2(b).
 
“Reserve Points” shall mean, as of any date, the number of notional Partnership
Points as determined by majority vote of the Limited Partners with the General
Partner’s prior written consent and reflected on Schedule A hereto from time to
time.  As of the date of this Agreement, the number of Reserve Points equals 15
plus the number of Initial Points of a Partner identified on Schedule A hereto
who, for any reason, did not become an Initial Partner at the Effective Time,
all of which points shall be issued within two years of the anniversary of the
Effective Time. For the avoidance of doubt, once a notional Reserve Point is no
longer part of the reserve pool and is issued to a Limited Partner pursuant to a
Subsequent Points Purchase Agreement, such notional interest is then deemed to
be a Subsequent Point herein.

 
A-13

--------------------------------------------------------------------------------

 
 
“Retirement” shall mean, with respect to an Employee Equityholder, the
termination by such Employee Equityholder of such Employee Equityholder’s
employment with the Partnership (and its Controlled Affiliates): (i) after the
date such Employee Equityholder shall have been continuously employed by the
Partnership (or its Controlled Affiliates) for a period of fifteen (15) years,
commencing with the later of the Effective Time or the date such Employee
Equityholder commenced his or her employment with the Partnership (or its
Controlled Affiliates) (and, for the avoidance of doubt, not counting any period
of employment occurring prior to the Effective Time), as applicable, except to
the extent a period shorter than fifteen (15) years has been expressly specified
(with the General Partner’s prior written consent) in an Employment Agreement
entered into between the Partnership, the General Partner and such Employee
Equityholder (in which case such shorter period shall apply); and (ii) pursuant
to a written notice given to the Partnership and the General Partner not less
than one (1) year prior to the date of such termination of employment.
 
“Revenues From Operations” shall mean, for any period, the consolidated gross
revenues of the Partnership (and its Controlled Affiliates), determined on an
accrual basis in accordance with GAAP consistently applied (but including other
income such as interest, dividend income and gains on the sale of assets);
provided, that Revenues From Operations:
 
(i)         shall be calculated with respect to administrative and subadvisory
reimbursement fees on a net basis;
 
(ii)        shall not include proceeds received by the Partnership (or its
Controlled Affiliates) during such period from the sale, exchange or other
disposition of all, or a substantial portion (as determined by the General
Partner), of the assets of the Partnership and its Controlled Affiliates (and
any such proceeds shall be allocated in accordance with the allocation of gains
and losses in Sections 4.2(e) or 4.2(f) hereof, as the case may be);
 
(iii)       shall not include revenues received by the Partnership (or its
Controlled Affiliates) from the issuance by the Partnership of additional
Partnership Points, other Partnership Interests, or other securities issued by
the Partnership or any of its Controlled Affiliates (and any such proceeds shall
be utilized in accordance with Section 4.5(g) hereof);
 
(iv)       shall not include payments received by the Partnership (or its
Controlled Affiliates) pursuant to any insurance policies the premiums on which
were paid from Operating Allocation (or the ratable portion attributable to
those premiums paid out of the Operating Allocation, if not entirely paid out of
the Operating Allocation) (and any such payments shall be added directly to the
Operating Allocation for the period in which they are received), other than
payments received pursuant to business interruption or similar insurance
(payments on which shall constitute Revenues From Operations); and
 
(v)        shall not include payments received by the Partnership (or its
Controlled Affiliates) from third parties to the extent constituting direct
reimbursements of expenses previously paid from the Operating Allocation (and
any such payments shall be added directly to the Operating Allocation for the
period in which they are received).
 
“Rules” shall have the meaning specified in Section 10.6(a) hereof.
 
“SEC” shall mean the Securities and Exchange Commission, and any successor
Governmental Authority thereto.

 
A-14

--------------------------------------------------------------------------------

 
 
“Section 5.2 Call” shall have the meaning specified in Section 5.2(a).
 
“Section 5.2 Put” shall have the meaning specified in Section 5.2(a).
 
“Section 5.2 Put/Call Event” shall have the meaning specified in Section 5.2(a).
 
“Section 5.3 Put” shall have the meaning specified in Section 5.3(a).
 
“Securities Act” shall mean the Securities Act of 1933, as it may be amended
from time to time, and any successor thereto.
 
“Selling Partner” shall have the meaning specified in Section 5.2(a).
 
“Series A Points” shall mean, as of any date, with respect to a Partner, the
number of Series A Points of such Partner as set forth on Schedule A
hereto.  Series A Points shall have the rights and preferences set forth in this
Agreement, but except where otherwise specified shall be treated as one class of
Partnership Points with the Series B Points.
 
“Series B Points” shall mean, as of any date, with respect to a Partner, the
number of Series B Points of such Partner as set forth on Schedule A
hereto.  Series B Points shall have the rights and preferences set forth in this
Agreement, but except where otherwise specified shall be treated as one class of
Partnership Points with the Series A Points.
 
“Stock Price” shall mean, for any trading day, the closing price for one AMG
Share, which shall be the last sale price or, in the case no such sale takes
place on such trading day, the average of the closing bid and asked prices, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed on the principal national securities
exchange or other market on which AMG Shares are listed or admitted to trading;
or, if on any such trading day no bids are quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in such security reasonably selected by the Board
of Directors of AMG.
 
“Subsequent Points” shall mean, with respect to a Limited Partner and its
Permitted Transferees, all Partnership Points held by such Limited Partner or
Permitted Transferee (as applicable) that are not Initial Points.
 
“Subsequent Points Purchase Agreement” shall mean a written agreement entered
into between the General Partner and a Limited Partner in connection with the
acquisition of Subsequent Points by such Limited Partner.
 
“Subsequent Points FMV” shall have the meaning specified in Section 5.2(d)(iii).
 
“Subsequent Exercise Period” shall have the meaning specified in Section 5.2(b)
hereof.
 
“Subsequent Put Points” shall have the meaning specified in Section 5.3(e).
 
“Substitute Limited Partner” shall have the meaning specified in Section 6.3(a)
hereof.

 
A-15

--------------------------------------------------------------------------------

 
 
“Successor CEO” shall have the meaning specified in Section 3.2(d)(ii) hereof.
 
“Transaction Agreement” shall mean the Merger Agreement and any Related
Agreement.
 
“Transfer” shall mean any direct or indirect sale, assignment, transfer
(including, without limitation, by merger, conversion or operation of law), gift
or exchange, and “Transferred” and “Transferring” shall have the corresponding
meaning.
 
“Treasury Regulations” shall mean the regulations promulgated under the Code as
such regulations may be amended from time to time (including the corresponding
provisions of succeeding regulations).
 
“Unsatisfactory Performance” shall mean a determination by the Management
Committee, with the prior written consent of the General Partner, that an
Employee Equityholder has failed to meet minimum requirements of satisfactory
performance of his or her job; provided, that, the Management Committee shall
not be permitted to make such a finding in the one year period following the
appointment of an Outside CEO with respect to any Employee Equityholder who was
an Employee Equityholder on the date of the appointment of the Outside CEO.
 
 “Wire Transfer” shall mean a payment in immediately available funds by wire
transfer in lawful money of the United States of America as the case may be, to
such account or accounts as shall have been designated by notice from the
receiving party to the paying party at least three (3) Business Days prior to
the date such payment is to be made.

 
A-16

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Form of Promissory Note

 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
Partners, Employee Equityholders, Partnership Points and Capital Accounts

 
 

--------------------------------------------------------------------------------

 

Schedule B


Management Committee Members

 
 

--------------------------------------------------------------------------------

 

Schedule C


Certain Expenses

 
 

--------------------------------------------------------------------------------

 


Schedule D

 
 

--------------------------------------------------------------------------------

 